Exhibit EEx

Exhibit 10.1

$385,000,000




AMENDED AND RESTATED CREDIT AGREEMENT




among




ALLIANCE ONE INTERNATIONAL, INC.,

as the Company and a Borrower,




INTABEX NETHERLANDS B.V.,

as the Dutch Borrower




THE MATERIAL DOMESTIC SUBSIDIARIES

OF THE COMPANY

FROM TIME TO TIME PARTIES HERETO,

as Domestic Guarantors,




ALLIANCE ONE INTERNATIONAL AG,

as a Foreign Guarantor,




THE LENDERS FROM

TIME TO TIME PARTIES HERETO,




WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,




DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent




and




ING BANK N.V., LONDON BRANCH,

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH

and

SOCIETE GENERALE,

as Documentation Agents




WACHOVIA CAPITAL MARKETS, LLC,

DEUTSCHE BANK SECURITIES INC.,

and

ING CAPITAL LLC,

as Co-Lead Arrangers




WACHOVIA CAPITAL MARKETS, LLC,

as Sole Book Manager

________________________________________

Dated as of March 30, 2007

_________________________________________














TABLE OF CONTENTS

Page

ARTICLE I  DEFINITIONS

2

Section 1.1

Defined Terms.

2

Section 1.2

Other Definitional Provisions.

30

Section 1.3

Accounting Terms.

31

Section 1.4

Time References.

31

Section 1.5

Execution of Documents.

31

ARTICLE II  THE LOANS; AMOUNT AND TERMS

31

Section 2.1

Revolving Loans; Incremental Revolving Facility.

31

Section 2.2

Swingline Loan Subfacility.

34

Section 2.3

Letter of Credit Subfacility.

37

Section 2.4

Reserved.

41

Section 2.5

Term Loan B Facility.

41

Section 2.6

Fees.

43

Section 2.7

Commitment Reductions.

44

Section 2.8

Prepayments.

45

Section 2.9

Default Rate and Payment Dates.

47

Section 2.10

Conversion Options.

48

Section 2.11

Computation of Interest and Fees.

48

Section 2.12

Pro Rata Treatment and Payments.

49

Section 2.13

Non-Receipt of Funds by the Administrative Agent.

51

Section 2.14

Inability to Determine Interest Rate.

53

Section 2.15

Illegality.

53

Section 2.16

Requirements of Law.

54

Section 2.17

Indemnity.

55

Section 2.18

Taxes.

56

Section 2.19

Indemnification; Nature of Issuing Lender’s Duties.

59

Section 2.20

Administrative Borrower as Agent for the Dutch Borrower.

61

Section 2.21

Obligations of Borrowers.

61

Section 2.22

Parallel Debt.

61

ARTICLE III  REPRESENTATIONS AND WARRANTIES

63

Section 3.1

Financial Condition.

63

Section 3.2

No Change.

63

Section 3.3

Corporate Existence; Compliance with Law.

63

Section 3.4

Corporate Power; Authorization; Enforceable Obligations; No Consents.

64

Section 3.5

No Legal Bar; No Default.

64

Section 3.6

No Material Litigation.

64

Section 3.7

Investment Company Act; etc.

65

Section 3.8

Margin Regulations.

65

Section 3.9

ERISA.

65

Section 3.10

Environmental Matters.

66

Section 3.11

Use of Proceeds.

66

Section 3.12

Subsidiaries.

66

















Section 3.13

Ownership.

67

Section 3.14

[Reserved].

67

Section 3.15

Taxes.

67

Section 3.16

Intellectual Property.

67

Section 3.17

Solvency.

67

Section 3.18

Investments.

67

Section 3.19

No Burdensome Restrictions.

67

Section 3.20

Brokers’ Fees.

68

Section 3.21

Labor Matters.

68

Section 3.22

Accuracy and Completeness of Information.

68

Section 3.23

Material Contracts.

68

Section 3.24

Senior Debt.

68

Section 3.25

Anti-Terrorism Laws.

69

Section 3.26

Compliance with OFAC Rules and Regulations.

69

Section 3.27

Compliance with FCPA.

69

ARTICLE IV  CONDITIONS PRECEDENT

70

Section 4.1

Conditions to Closing Date and Initial Loans.

70

Section 4.2

Conditions to All Extensions of Credit.

73

ARTICLE V  AFFIRMATIVE COVENANTS

74

Section 5.1

Financial Statements.

75

Section 5.2

Certificates; Other Information.

76

Section 5.3

Payment of Obligations.

77

Section 5.4

Conduct of Business and Maintenance of Existence.

78

Section 5.5

Maintenance of Property; Insurance.

78

Section 5.6

Inspection of Property; Books and Records; Discussions.

78

Section 5.7

Notices.

79

Section 5.8

Environmental Laws.

80

Section 5.9

Financial Covenants.

80

Section 5.10

Additional Guarantors.

81

Section 5.11

Pledged Assets.

82

Section 5.12

Post-Closing Covenant.

82

ARTICLE VI  NEGATIVE COVENANTS

83

Section 6.1

Indebtedness.

83

Section 6.2

Liens.

85

Section 6.3

Guaranty Obligations.

87

Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.

88

Section 6.5

Acquisitions, Advances, Investments and Loans.

90

Section 6.6

Transactions with Affiliates.

91

Section 6.7

Ownership of Subsidiaries; Restrictions.

91

Section 6.8

Fiscal Year; Changes in Capital Structure or Organizational Documents; Material
Contracts; Changes to Business of Alliance AG.  91

Section 6.9

Limitation on Restricted Actions.

92

Section 6.10

Restricted Payments.

92

Section 6.11

Amendments to Indebtedness, etc.

93

Section 6.12

Sale Leasebacks.

93

















Section 6.13

No Further Negative Pledges.

94

Section 6.14

Maximum Uncommitted Inventories.

94

ARTICLE VII  EVENTS OF DEFAULT

94

Section 7.1

Events of Default.

94

Section 7.2

Acceleration; Remedies.

97

ARTICLE VIII  THE AGENT

98

Section 8.1

Appointment and Authority.

98

Section 8.2

Nature of Duties.

98

Section 8.3

Exculpatory Provisions.

98

Section 8.4

Reliance by Administrative Agent.

99

Section 8.5

Notice of Default.

100

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders.

100

Section 8.7

Indemnification.

100

Section 8.8

Administrative Agent in Its Individual Capacity.

101

Section 8.9

Successor Administrative Agent.

101

Section 8.10

Reserved.

102

Section  8.11

Collateral and Guaranty Matters.

102

ARTICLE IX  MISCELLANEOUS

103

Section 9.1

Amendments and Waivers.

103

Section 9.2

Notices.

105

Section 9.3

No Waiver; Cumulative Remedies.

106

Section 9.4

Survival of Representations and Warranties.

106

Section 9.5

Payment of Expenses and Taxes.

106

Section 9.6

Successors and Assigns; Participations.

107

Section 9.7

Adjustments; Set-off.

111

Section 9.8

Table of Contents and Section Headings.

112

Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution.

113

Section 9.10

Severability.

113

Section 9.11

Governing Law.

113

Section 9.12

Consent to Jurisdiction and Service of Process.

114

Section 9.13

Arbitration.

114

Section 9.14

Confidentiality.

115

Section 9.15

Acknowledgments.

116

Section 9.16

Waivers of Jury Trial; Waiver of Consequential Damages.

117

Section 9.17

Patriot Act Notice.

117

Section 9.18

Judgment Currency.

117

Section 9.19

Continuing Agreement.

118

Section 9.20

Dutch Representations.

118

ARTICLE X  GUARANTY OF COMPANY OBLIGATIONS

119

Section 10.1

The Domestic Guaranty.

119

Section 10.2

Bankruptcy.

119

Section 10.3

Nature of Liability.

120

Section 10.4

Independent Obligation.

120

Section 10.5

Authorization.

120

Section 10.6

Reliance.

121

















Section 10.7

Waiver.

121

Section 10.8

Limitation on Enforcement.

122

Section 10.9

Confirmation of Payment.

122

ARTICLE XI  GUARANTY OF THE DUTCH BORROWER OBLIGATIONS

123

Section 11.1

The Foreign Guaranty.

123

Section 11.2

Bankruptcy.

123

Section 11.3

Nature of Liability.

124

Section 11.4

Independent Obligation.

124

Section 11.5

Authorization.

124

Section 11.6

Reliance.

125

Section 11.7

Waiver.

125

Section 11.8

Limitation on Enforcement.

126

Section 11.9

Limitation on Guaranty of Alliance AG

126

Section 11.10

Confirmation of Payment.

129

ARTICLE XII  SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A
SHARING EVENT  129

Section 12.1

Participations.

129

Section 12.2

Administrative Agent’s Determinations Binding.

129

Section 12.3

Participation Payments in Dollars.

130

Section 12.4

Delinquent Participation Payments.

130

Section 12.5

Settlement of Participation Payments.

130

Section 12.6

Participation Obligations Absolute.

131

Section 12.7

Increased Costs; Indemnities.

131

Section 12.8

Provisions Solely to Effect Intercreditor Agreement.

131

Section 12.9

No Novation.

132























Schedules  




Schedule 1.1(a)

Form of Account Designation Letter  

Schedule 1.1(b)

Pledged Foreign Subsidiaries

Schedule 1.1(c)

Foreign Pledge Agreements

Schedule 2.1(b)(i)

Form of Notice of Borrowing  

Schedule 2.1(e)

Form of Revolving Note

Schedule 2.2(d)

Form of Swingline Note

Schedule 2.5(d)

Form of Term Loan B Note

Schedule 2.10

Form of Notice of Conversion/Extension  

Schedule 3.6

Litigation

Schedule 3.10

Environmental Matters  

Schedule 3.12

Subsidiaries  

Schedule 3.21

Labor Matters  

Schedule 3.23

Material Contracts  

Schedule 3.27

FCPA

Schedule 5.2(c)

Form of Borrowing Base Certificate  

Schedule 5.10

Form of Joinder Agreement

Schedule 6.1

Indebtedness

Schedule 6.2

Liens  

Schedule 9.6

Form of Assignment and Assumption

















C

AMENDED AND RESTATED CREDIT AGREEMENT




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 30, 2007, among
ALLIANCE ONE INTERNATIONAL, INC., a Virginia corporation (the “Company”),
INTABEX NETHERLANDS B.V., a company formed under the laws of The Netherlands and
a Subsidiary of the Company (the “Dutch Borrower”; together with the Company,
collectively the “Borrowers,” and individually, a “Borrower”), those Material
Domestic Subsidiaries of the Company identified as a “Domestic Guarantor” on the
signature pages hereto and such other Material Domestic Subsidiaries of the
Company as may from time to time become a party hereto (collectively the
“Domestic Guarantors”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”; together with the Company and the Domestic Guarantors,
collectively the “Foreign Guarantors,” or the “Guarantors” and individually, a
“Foreign Guarantor” or a “Guarantor”), the several banks and other financial
institutions as may from time to time become parties to this Agreement
(collectively the “Lenders,” and individually, a “Lender”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).







W I T N E S S E T H:




WHEREAS, the Borrowers, the Guarantors, the lenders party thereto and the
Administrative Agent are parties to that certain Credit Agreement dated as of
May 13, 2005 (as amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”); and




WHEREAS, the Borrowers desire to amend the Existing Credit Agreement as set
forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows; and




WHEREAS, the Borrowers have requested that the Lenders make loans and other
financial accommodations to the Borrowers in the amount of up to $385,000,000,
as more particularly described herein; and




WHEREAS, the Lenders have agreed to make and/or continue to make such loans and
other financial accommodations to the Borrowers on the terms and conditions
contained herein.




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:







ARTICLE I

DEFINITIONS




Section 1.1

Defined Terms.  




As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:  




“Account Designation Letter” shall mean the Account Designation Letter dated as
of the Closing Date from the Administrative Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).




“Acquisition” shall mean any transaction, or any series of related transactions,
by which the Company and/or any of its Subsidiaries directly or indirectly
(a) acquires any ongoing business or all or substantially all of the assets of
any Person or division thereof, whether through purchase of assets, merger or
otherwise, (b) acquires (in one transaction or as the most recent transaction in
a series of transactions) control of at least a majority in ordinary voting
power of the securities of a Person which have ordinary voting power for the
election of directors or (c) otherwise acquires control of a 50% or more
ownership interest in any such Person.  




“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.




“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement and any successors in such capacity.  




“Administrative Borrower” shall mean the Company.  




“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.




“Advances on Tobacco” shall mean loans, advances and extensions of credit made
by the Company or any of its Subsidiaries to growers and other suppliers of
tobacco (including Affiliates) and tobacco growers’ cooperatives, whether
short-term or long-term, in the ordinary course of business to finance the
growing or processing of tobacco.  




“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.




“Agents” shall mean the Administrative Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and ING Bank N.V., London Branch, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch and Societe
Generale, as Documentation Agents.




“Agreement” or “Credit Agreement” shall mean this Amended and Restated Credit
Agreement, as amended, modified or supplemented from time to time in accordance
with its terms.  




“Alliance AG” shall have the meaning set forth in the preamble of this
Agreement.




“Alliance AG Guaranty” shall have the meaning set forth in Section 11.9.




“Alliance AG Guaranty Payments” shall have the meaning set forth in Section
11.9(b).




“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
 “Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three (3)
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.  




“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.  




“Applicable Borrower” shall mean, (a) with respect to any Revolving Loan or
Swingline Loan, the Borrower that has borrowed such Revolving Loan or Swingline
Loan and (b) with respect to any Letter of Credit, the Borrower for whose
account the Administrative Borrower has requested such Letter of Credit be
issued.




“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an Alternate Base Rate Loan and
such Lender’s LIBOR Lending Office in the case of LIBOR Rate Loans.  




“Applicable Percentage” shall mean (a) at all times, 2.25% for the Term Loan B
borrowings which are LIBOR Rate Loans and 1.25% for Term Loan B borrowings which
are Alternate Base Rate Loans and (b) for Revolving Loans and Letter of Credit
Fees, the rate set forth below opposite the applicable Level then in effect, and
based on the Consolidated Interest Coverage Ratio as follows:




 










Level







Consolidated

Interest Coverage

Ratio

Applicable Percentage for Revolving Loans







Commitment

Fee




Alternate

Base Rate

Margin

LIBOR Rate

Margin and Letter of

Credit Fees

I

< 1.75 to 1.0

2.00%

3.00%

0.75%

II

≥ 1.75 to 1.0 but

< 2.25 to 1.0

1.75%

2.75%

0.75%

III

≥ 2.25 to 1.0 but

< 2.75 to 1.0

1.50%

2.50%

0.75%

IV

≥ 2.75 to 1.0

1.25%

2.25%

0.50%




The initial Applicable Percentages for Revolving Loans, Letter of Credit Fees
and the Commitment Fee shall be those set forth in Level II until the Interest
Determination Date occurring after the delivery of the officer’s compliance
certificate pursuant to Section 5.2(b) for the quarter ending September 30,
2007.  The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the annual or quarterly
financial information and certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b) (each an “Interest Determination
Date”).  Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  After the
Closing Date, if the Company shall fail to provide the annual or quarterly
financial information and certifications in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b), the Applicable Percentage from the
date five (5) Business Days after the date by which the Company was so required
to provide such financial information and certifications to the Administrative
Agent and the Lenders, shall be based on Level I until such time as such
information and certifications are provided, whereupon the Level shall be
determined by the then current Consolidated Interest Coverage Ratio. In the
event that any financial statement or certification delivered pursuant to
Section 5.1 or 5.2(b) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, and only in such case,
then the Borrower shall immediately (i) deliver to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (ii) determine the
Applicable Percentage for such Applicable Period based upon the corrected
compliance certificate, and (iii) immediately pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.12.  




“Approved Accounting Firm” shall mean Deloitte & Touche or any other independent
public accountants selected by the Company and reasonably satisfactory to the
Required Lenders.  




“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.




“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any of its
Subsidiaries, whether by sale, lease, transfer or otherwise, in a single
transaction or in a series of related transactions.  The term “Asset
Disposition” shall not include (a) the sale, lease, transfer or other
disposition of assets permitted by Section 6.4(a)(i), (ii), (iii), (iv), (v),
(vi), (vii) or (viii) or (b) any Equity Issuance.




“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee and accepted by the Administrative Agent,
in substantially the form of Schedule 9.6 or any other form approved by the
Administrative Agent.




“Average Outstanding” shall have the meaning set forth in the definition of
“Consolidated Total Debt.”




“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.  




“Bankruptcy Event” shall mean the occurrence of an Event of Default under
Section 7.1(e).




“Borrower” shall have the meaning set forth in the preamble of this Agreement.  




“Borrowing Base” shall mean, as of any day, the sum of (a) 80% of Eligible
Receivables, plus (b) 80% of total Advances on Tobacco, plus (c) 90% of
Committed Inventories constituting Eligible Inventory, plus (d) 60% of
Uncommitted Inventories constituting Eligible Inventory, in each case as set
forth in the most recent Borrowing Base Certificate delivered to the
Administrative Agent and the Lenders in accordance with the terms of
Section 5.2(c).  




“Borrowing Base Certificate” shall have the meaning set forth in Section 5.2(c).
 




“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.
 




“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.  




“Calculation Period” shall mean as of the last day of any fiscal quarter the
four (4) fiscal-quarter period of the Company ending on such date.  




“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.  




“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.  




“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.  




“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“Government Obligations”),
(b) Investments in deposits in (including money market funds of), or
certificates of deposits or bankers’ acceptances of, (i) any bank or trust
company organized under the laws of the United States or any state thereof
having capital and surplus in excess of $100,000,000, (ii) any international
bank organized under the laws of any country which is a member of the OECD or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000, or (iii) leading banks in a country where the
Company or the Subsidiary making such Investment does business; provided, that
all such Investments mature within 270 days of the date of such Investment; and
provided, further, that all Investments pursuant to clause (iii) above are
(A) solely of funds generated in the ordinary course of business by operations
of the relevant investor in the country where such Investment is made, and
(B) denominated in the currency of the country in which such Investment is made
or in Dollars, (c) commercial paper maturing within 270 days and having one of
the two highest ratings of either S&P, Moody’s or Fitch Investors’ Service,
Inc., (d) money market funds (other than those referred to in clause (c) above)
that have assets in excess of $2,000,000,000, are managed by recognized and
responsible institutions and invest solely in obligations of the types referred
to in clauses (a), (b)(i) and (ii) and (c) above, (e) repurchase agreements with
a bank or trust company (including a Lender) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or directly and fully guaranteed by the United States of America,
(f) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment, and (g) auction preferred stock rated in the highest short
term credit rating category by S&P or Moody’s.  




“Change of Control” shall mean such time as:  




(a)

any Person or group (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act) has become, directly or indirectly, the beneficial
owner, by way of merger, consolidation or otherwise, of 30% or more of the
voting power of the Voting Stock of the Company on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of the Company convertible into or exercisable for
Voting Stock of the Company (whether or not such securities are then currently
convertible or exercisable); or  




(b)

the sale, lease or transfer of all or substantially all of the consolidated
assets of the Company to any Person or group; or  




(c)

during any period of two (2) consecutive calendar years, individuals who at the
beginning of such period constituted the Board of Directors of the Company,
together with any new members of such Board of Directors whose election by such
Board of Directors or whose nomination for election by the stockholders of the
Company was approved by a vote of a majority of the members of such Board of
Directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the directors of the
Company then in office; or  




(d)

the Company consolidates with or merges with or into another Person or any
Person consolidates with, or merges with or into, the Company (in each case,
whether or not in compliance with the terms of this Agreement), in any such
event pursuant to a transaction in which immediately after the consummation
thereof Persons owning a majority of the Voting Stock of the Company immediately
prior to such consummation shall cease to own a majority of the Voting Stock of
the Company; or




(e)

the Company shall fail to own and control, directly or indirectly, 100% of the
outstanding Capital Stock of the Dutch Borrower.




“Closing Date” shall mean the date of this Agreement.  




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.  




“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.




“Commitment” shall mean the Revolving Commitment, the LOC Commitment, the
Swingline Commitment, and the Term Loan B Commitment, individually or
collectively, as appropriate.




“Commitment Fee” shall have the meaning set forth in Section 2.6(a).  




“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan B Commitment Percentage, as appropriate.




“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.  




“Committed Inventories” shall mean tobacco inventories for which the Company or
any of its Subsidiaries has received a Confirmed Order.  




“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company or any of its Subsidiaries within
the meaning of Section 4001 of ERISA or is part of a group which includes the
Company or any of its Subsidiaries and which is treated as a single employer
under Section 414 of the Code.  




“Company” shall have the meaning set forth in the preamble hereof.




“Company LOC Obligations” shall mean the LOC Obligations in respect of Letters
of Credit issued for the account of the Company.




“Compliance Certificate” shall have the meaning set forth in Section 5.2(b).




“Confirmed Order” shall mean an order by a customer not an Affiliate of the
Company or any of its Subsidiaries which has been accepted in the ordinary
course of business by representatives of the Company or any of its Subsidiaries
or an Affiliate of the Company or any of its Subsidiaries and recorded on the
inventory records of such Affiliate or the Company or any of its Subsidiaries.  




“Consolidated Capital Expenditures” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, all
expenditures by the Company and its Subsidiaries for the acquisition or leasing
of any fixed assets or improvements, or for replacements, substitutions or
additions thereto, which have a useful life of more than one year (such fixed
assets or improvements referred to as “Capital Assets”) and which are or should
be reflected on the Company’s consolidated statement of cash flows for such
period as capital expenditures in accordance with GAAP.




“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) Consolidated Net Income plus (b) to the extent included in
the determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 123R, 133 (solely with respect to any
interest rate swap, cap or collar agreement), 142 and 144) plus (v) any items of
loss attributable to Financial Accounting Standards Board Statements No. 121,
123R, 133 (solely with respect to any interest rate swap, cap or collar
agreement), 142 and 144) plus (vi) costs and expenses incurred in connection
with exit and disposal activities associated with discontinued foreign
operations in an amount not to exceed $15,000,000 in the aggregate, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.  




“Consolidated EBITDA” shall mean, as of the last day of any fiscal quarter of
the Company for the Calculation Period ending on such date, the sum of
(a) Consolidated EBIT, plus (b) the aggregate amount of the depreciation expense
and amortization expense of the Company and its Subsidiaries to the extent
deducted in determining Consolidated Net Income, in each case determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.




“Consolidated Funded Debt” shall mean, at any date, all liabilities of the
Company and its Subsidiaries that are or should be reflected at such date on the
Company’s consolidated balance sheet as long-term debt and current maturities of
long-term debt in accordance with GAAP.  




“Consolidated Income Tax Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the
income tax expense of the Company and its Subsidiaries, determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.  




“Consolidated Interest Coverage Ratio” shall mean, as of the last day of any
fiscal quarter of the Company for the Calculation Period ending on such date,
the ratio of (a) the sum of (i) Consolidated EBITDA, minus (ii) Consolidated
Interest Income to (b) Consolidated Net Interest Expense, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.  




“Consolidated Interest Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the cash
interest expense of the Company and its Subsidiaries (including, without
limitation, the cash interest component of payments under Capital Leases and
interest expense related to sales of receivables), determined for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP.




“Consolidated Interest Income” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the cash
interest income of the Company and its Subsidiaries, determined for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP.




“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Company, the ratio of (i) Consolidated Total Debt as of such date
minus cash on hand of the Company and its Subsidiaries as of such date to the
extent such cash on hand exceeds $25,000,000, to (ii) Consolidated EBITDA for
the Calculation Period ending on such date.




“Consolidated Net Income” shall mean, as of the last day of any fiscal quarter
of the Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) the net income (or net loss) of the Company and its
Subsidiaries, as determined on a consolidated basis in accordance with GAAP,
plus (b) to the extent deducted in determining such net income (or net loss),
any non-cash charge related to the write-off of deferred financing costs.




“Consolidated Net Interest Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the sum
of (a) Consolidated Interest Expense (including, without limitation, the
interest component of payments under Capital Leases) minus (b) Consolidated
Interest Income, determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.  




“Consolidated Net Worth” shall mean, at any date, the Company’s total
stockholders’ equity at such date, without giving effect to (a) foreign currency
translation adjustments under Financial Accounting Standards Board Statement
No. 52, “Foreign Currency Translation”, (b) adjustments to the value of the
investments of the Company and its Subsidiaries in debt and equity securities
under Financial Accounting Standards Board Statement No. 115, “Accounting For
Certain Investments In Debt And Equity Securities”, (c) the cost of
postretirement benefits to employees of the Company and its Subsidiaries under
Financial Accounting Standards Board Statement No. 106, “Employer’s Accounting
for Postretirement Benefits Other Than Pensions”, and (c) derivative
transactions adjustments under Financial Accounting Standards Board Statement
No. 133, determined for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP.  




“Consolidated Tangible Net Worth” shall mean, at any date, the sum of
(a) Consolidated Net Worth, minus (b) the amount of the intangible assets of the
Company and its Subsidiaries at such date, including, without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired, or otherwise), capitalized expenses, patents, trademarks, tradenames,
copyrights, franchises, licenses and deferred charges (such as, without
limitation, unamortized costs and costs of research and development), all
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.  




“Consolidated Total Assets” shall mean, at any date, the total assets of the
Company and its Subsidiaries on such date, as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.  




“Consolidated Total Debt” shall mean, at any date, and without duplication, the
sum of (a) the average outstanding principal amount of Revolving Loans and
Swingline Loans calculated on a daily basis (based on a 365/366 day year) over
the four fiscal quarter period most recently ended, (b) the average outstanding
principal amount of local credit facility borrowings in jurisdictions outside
the United States and other outstanding Indebtedness for borrowed money of
Foreign Subsidiaries calculated on a quarterly basis over the four fiscal
quarter period most recently ended (together with the average outstanding
principal amount under clause (a), the “Average Outstandings”), (c) the
outstanding principal amount of the Term Loan B on such date, (d) the
outstanding principal amount of the Senior Notes and Senior Subordinated Notes
on such date and (e) the outstanding principal amount of the other long term
Indebtedness of the Company and its Subsidiaries on such date.




“Consolidated Total Senior Debt” shall mean, at any date, and without
duplication, the aggregate principal amount of (a) outstanding Loans,
(b) outstanding principal amount of local credit facility borrowings in
jurisdictions outside the United States on such date and other outstanding
Indebtedness for borrowed money of Foreign Subsidiaries on such date,
(c) customer advances, in each case as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP and (d) the
outstanding principal amount of other Indebtedness (excluding the Subordinated
Indebtedness and the Senior Notes) of the Company and its Subsidiaries on such
date.  




“Consolidated Total Senior Debt to Borrowing Base Ratio” shall mean, at any
date, the ratio of (a) Consolidated Total Senior Debt on such date minus Cash
Equivalents on such date to (b) the Borrowing Base for the Calculation Period
ending on such date.




“Constructive Profit Distribution” shall have the meaning set forth in
Section 11.9(a).




“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.  




“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.




“Corresponding Debt” shall have the meaning set forth in Section 2.22(b).




“Credit Documents” shall mean a collective reference to this Agreement, the
Notes, the Security Documents, the Fee Letter, the LOC Documents, any Joinder
Agreement, each Notice of Borrowing, each Notice of Conversion and all other
documents delivered by any Credit Party to the Administrative Agent or any
Lender in connection herewith or therewith, excluding any Hedging Agreement.  




“Credit Party” shall mean any of the Borrowers or the Guarantors.  




“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Agreement, the Notes or any of the other Credit
Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement.




“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries (excluding, for purposes hereof,
any Equity Issuance or any Indebtedness of any Credit Party and its Subsidiaries
permitted to be incurred pursuant to Section 6.1).




“Debt Rating” shall mean the debt rating for the Company’s senior, unsecured,
non credit enhanced long term Indebtedness for money borrowed as determined by
Moody’s and S&P.




“Decree” means the Besluit definitiebepalingen Wft, dated 12 October 2006.




“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.  




“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement,
including the funding of a Participation Interest in accordance with the terms
hereof, (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Agreement, or (c) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official.  




“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.  




“Domestic Guarantor” shall have the meaning set forth in the preamble of this
Agreement.




“Domestic Guaranty” shall mean the guaranty of the Domestic Guarantors set forth
in Article X.




“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Administrative Borrower as the office of such Lender at which Alternate Base
Rate Loans of such Lender are to be made.  




“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.  




“Dutch Banking Act” means the Act on the Supervision of the Financial Markets of
28 September 2006 (Wet op het financieel toezicht).




“Dutch Borrower” shall have the meaning set forth in the preamble hereof.




“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the Issuing Lender, and (iii) unless an Event of Default
has occurred and is continuing and so long as the primary syndication of the
Loans has been completed, the Administrative Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries.




“Eligible Inventory” shall mean, as of any date of determination and without
duplication, the lower of the aggregate book value (based on an average cost
valuation, consistently applied in accordance with GAAP principles) or fair
market value of all raw materials and finished goods inventory owned by the
Company or any of its Subsidiaries less appropriate reserves determined in
accordance with GAAP but excluding in any event (i) inventory subject to a Lien
that is not a Permitted Lien, (ii) inventory which is not in good condition or
fails to meet standards for sale or use imposed by governmental agencies,
departments or divisions having regulatory authority over such goods,
(iii) inventory which is not useable or salable and (iv) inventory which fails
to meet such other specifications and requirements as may from time to time be
established by the Administrative Agent in its reasonable discretion.  




“Eligible Receivables” shall mean, as of any date of determination and without
duplication, the aggregate book value of all accounts receivable, receivables,
and obligations for payment created or arising from the sale of inventory or the
rendering of services in the ordinary course of business (collectively, the
“Receivables”), owned by or owing to the Company or any of its Subsidiaries, net
of allowances and reserves for doubtful or uncollectible accounts and sales
adjustments consistent with such Person’s internal policies and in any event in
accordance with GAAP, but excluding in any event (i) any Receivable which is
subject to a Lien that is not a Permitted Lien, (ii) Receivables which are more
than ninety (90) days past due (net of reserves for bad debts in connection with
any such Receivables), (iii) Receivables owing by an account debtor which is not
solvent or is subject to any bankruptcy or insolvency proceeding of any kind,
(iv) Receivables which are contingent or subject to offset, deduction,
counterclaim, dispute or other defense to payment, in each case to the extent of
such offset, deduction, counterclaim, dispute or other defense, (v) Receivables
for which any direct or indirect Subsidiary or any Affiliate of the Company or
any of its Subsidiaries is the account debtor and (vi) Receivables which fail to
meet such other specifications and requirements as may from time to time be
established by the Administrative Agent in its reasonable discretion.  




“Environmental Claim” shall mean any claim, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release into or
injury to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, investigation, removal, remedial or response costs,
litigation costs, restitution, civil or criminal penalties, injunctive relief,
or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions, releases or
threatened releases) of any Hazardous Material at, in, or from property, whether
or not owned by the Company or any of its Subsidiaries, or (b) any other
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.  




“Environmental Law” shall mean any federal, state or local law, statute,
ordinance, code, rule, regulation, decree, order, judgment, or principles of
common law relating to (i) releases or threatened releases of Hazardous
Materials or materials containing Hazardous Materials; (ii) the manufacture,
handling, transport, use, treatment, storage or disposal of Hazardous Materials
or materials containing Hazardous Materials; or (iii) otherwise relating to the
environment or to the protection of human health.  




“Environmental Permits” shall have the meaning set forth in Section 3.10(b).  




“Equity Issuance” shall mean any issuance by any Credit Party or any of its
Subsidiaries to any Person which is not a Credit Party of (a) shares of or
interests in its Capital Stock, (b) any shares of or interests in its Capital
Stock pursuant to the exercise of options or warrants or other similar rights,
(c) any shares of or interests in its Capital Stock pursuant to the conversion
of any debt securities to equity or (d) warrants or options or other similar
rights which are exercisable for or convertible into shares of or interests in
its Capital Stock.  The term “Equity Issuance” shall not include (i) any Asset
Disposition, (ii) any Debt Issuance, or (iii) any equity issuance to officers or
employees of any Credit Party.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  




“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any basic, supplemental or emergency reserves)
in respect of Eurocurrency liabilities, as defined in Regulation D of such Board
as in effect from time to time, or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.  




“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.  




“Excess Cash Flow” shall mean, with respect to any fiscal year of the Company
(commencing with fiscal year ending March 31, 2008), for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated EBITDA
for such period minus (b) Consolidated Capital Expenditures for such period (net
of Consolidated Capital Expenditures funded with proceeds of Indebtedness or
asset sales) minus (c) scheduled payments of principal of the Consolidated
Funded Debt during such period (including, without limitation, the principal
component of scheduled payments under Capital Leases) minus (d) Consolidated
Interest Expense (excluding any Consolidated Interest Expense associated with
intercompany Indebtedness) for such period to the extent deducted in determining
Consolidated Net Income for such period minus (e) Consolidated Income Tax
Expense with respect to such period to the extent deducted in determining
Consolidated Net Income for such period minus (f) the amount of dividends,
distributions, stock repurchases and stock redemptions paid in cash by the
Company or any of its Subsidiaries (other than any such dividend, distribution,
stock repurchase or stock redemption payments made to the Company or any of its
Subsidiaries) during such period (to the extent allowed hereunder) minus
(g) optional prepayments of the Term Loan B and Revolving Loans (to the extent
accompanied by a corresponding reduction of the Revolving Commitments).




“Exchange Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XII) of which (a) the numerator shall be the sum of, without
duplication, (i) the aggregate outstanding principal amount of all Loans of such
Lender and (ii) the aggregate outstanding funded and unfunded Participation
Interests of such Lender, and (b) the denominator of which shall be the sum of
(i) the aggregate outstanding principal amount of all Loans and (ii) the
aggregate unreimbursed amount of all outstanding Letters of Credit.




“Excluded Inventory” shall mean (a) tobacco inventories for which title has
passed to a customer and (b) Committed Inventories to the extent a customer is
providing financing to the Company or any of its Subsidiaries for such Committed
Inventories.




“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.




“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, the participation by such Lender in a Swingline Loan or the issuance of,
or participation in, a Letter of Credit by such Lender.




“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.  




“Fee Letter” shall mean that certain Fee Letter dated March 2, 2007 among the
Company, Wachovia, and Wachovia Capital Markets, LLC.




“Foreign Guarantors” shall have the meaning set forth in the preamble of this
Agreement.




“Foreign Guaranty” shall mean the guaranty of the Foreign Guarantors set forth
in Article XI.




“Foreign Pledge Agreements” shall mean (a) those pledge agreements and charges
listed on Schedule 1.1(c), dated as of May 13, 2005 and as of June 29, 2005 (as
amended, restated, supplemented or modified from time to time), executed by
certain Subsidiaries of the Company in favor of the Administrative Agent and
(b) any other Pledge Agreement, Memorandum of Charge Over Shares or similar
document or instrument entered into by the Company or any of its Subsidiaries
with respect to the Pledged Foreign Subsidiaries.




“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.  




“Fronting Fee” shall have the meaning set forth in Section 2.6(b).




“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.




“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.  




“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).




“Guarantor” shall have the meaning set forth in the preamble of this Agreement.
 




“Guaranty” shall mean, collectively, the Domestic Guaranty and the Foreign
Guaranty.  




“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.  




“Hazardous Materials” shall mean (i) those substances defined in or regulated as
toxic or hazardous under the following federal statutes and their state
counterparts, as well as the statutes’ implementing regulations, as amended from
time to time: the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act; the Comprehensive Environmental Response,
Compensation and Liability Act; the Clean Water Act; the Safe Drinking Water
Act; the Toxic Substances Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Federal Food, Drug, and Cosmetic Act; and the Clean Air
Act; and (ii) any pollutant, contaminant or other substance with respect to
which a Governmental Authority requires environmental investigation, monitoring,
reporting or remediation.  




“Hedging Agreement” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement, or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements, or
other interest or exchange rate or commodity price hedging agreements.




“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(e) to the extent such Person is (a) a Lender, (b) an
Affiliate of a Lender, (c) a Person (or an Affiliate of such Person) that
becomes a Lender subsequent to entering into the Secured Hedging Agreement or
(d) a Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into such Secured Hedging Agreement but has ceased to be a Lender (or
whose Affiliate has ceased to be a Lender) under the Credit Agreement; provided,
in the case of a Secured Hedging Agreement with a Person who is no longer a
Lender, such Secured Hedging Agreement shall cease to be a Secured Hedging
Agreement hereunder after the stated maturity date (without extension or
renewal) of such Secured Hedging Agreement.




“Hostile Acquisition” shall mean any Acquisition involving a tender offer or
proxy contest that has not been recommended or approved by the board of
directors of the Person that is the subject of the Acquisition prior to the
first public announcement or disclosure relating to such Acquisition.  




“Indebtedness” of any Person shall mean, at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services (except trade accounts payable arising in the ordinary
course of business), (d) all obligations of such Person as lessee under Capital
Leases, (e) all obligations of such Person to purchase securities or other
property which arise out of or in connection with the sale of the same or
substantially similar securities or property, (f) all non-contingent obligations
of such Person to reimburse any other Person in respect of amounts paid under
letters of credit, surety and appeal bonds and performance bonds or similar
instruments assuring any other Person of the performance of any act or acts or
the payment of any obligation, (g) all obligations of others secured by a Lien
on any asset of such Person, whether or not such obligation is assumed by such
Person and (h) the principal portion of all obligations of such Person under any
synthetic lease or other similar off-balance sheet financing product.  




“Indemnitee” shall have the meaning set forth in Section 9.5(b).




“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.




“Insolvent” shall mean being in a condition of Insolvency.  




“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December and on the Maturity Date,
(b) as to any LIBOR Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any LIBOR Rate Loan having
an Interest Period longer than three (3) months, each day which is three (3)
months after the first day of such Interest Period and the last day of such
Interest Period.  




“Interest Period” shall mean, with respect to any LIBOR Rate Loan,  




(a)

initially, the period commencing on the Borrowing Date or conversion date, as
the case may be, with respect to such LIBOR Rate Loan and ending one, two, three
or six months thereafter, as selected by the Administrative Borrower in the
Notice of Borrowing or Notice of Conversion given with respect thereto; and




(b)

thereafter, each period commencing on the last day of the immediately preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three or
six months thereafter, as selected by the Administrative Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;  




provided that the foregoing provisions are subject to the following:  




(i)

if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;




(ii)

any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;  




(iii)

if the Administrative Borrower shall fail to give notice as provided above, the
Administrative Borrower shall be deemed to have selected an Alternate Base Rate
Loan to replace the affected LIBOR Rate Loan;  




(iv)

with regard to the Term Loan B, no Interest Period shall extend beyond any
principal amortization payment date unless the portion of the Term Loan B
consisting of Alternate Base Rate Loans together with the portion of the Term
Loan B consisting of LIBOR Rate Loans with Interest Periods expiring prior to or
concurrently with the date such principal amortization payments are due, is at
least equal to the amount of such principal amortization payments due on such
date;




(v)

any Interest Period in respect of any Loan that would otherwise extend beyond
the Maturity Date with respect to such Loan shall end on such Maturity Date; and




(vi)

no more than ten (10) LIBOR Tranches may be in effect at any one time.  For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Tranches, even if they shall begin on the same date
and have the same duration, although borrowings, extensions and conversions may,
in accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Tranche.  




“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in, to or from any Person, whether by acquisition
of shares of Capital Stock, property, assets, indebtedness or other obligations
or securities or by loan, advance, capital contribution or otherwise.  




“Issuing Lender” shall mean Wachovia or such other Lender as agreed to by the
Administrative Agent and the Administrative Borrower; provided, however, to the
extent Wachovia shall be unable to provide any Letter of Credit requested by the
Administrative Borrower, either ING Bank N.V., London Branch or Deutsche Bank AG
New York Branch may serve as the Issuing Lender for such Letter of Credit.




“Italy Division” shall mean the plant, property and equipment of the
discontinued Italian division of the Company.




“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.  




“Judgment Currency” shall have the meaning set forth in Section 9.20.




“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.  




“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, Revolving Commitment Percentage and/or Term
Loan B Commitment Percentage.




“Letters of Credit” shall mean any letter of credit issued by any Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.




“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).




“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%).  If, for any reason, neither of such rates is
available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.  




“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Administrative Borrower as the office of such Lender at which the LIBOR Rate
Loans of such Lender are to be made.  




“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:  




LIBOR Rate =

LIBOR

  

1.00 - Eurodollar Reserve Percentage  




“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.  




“Lien” shall mean any deed of trust, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).  




“Loan” shall mean a Revolving Loan, a Swingline Loan and/or the Term Loan B as
appropriate.




“LOC Commitment” shall mean the commitment of any Issuing Lender to issue
Letters of Credit in an amount up to the LOC Committed Amount and with respect
to each Revolving Lender, the commitment of such Revolving Lender to purchase
Participation Interests in the Letters of Credit based on such Revolving
Lender’s Revolving Commitment Percentage as specified in the Lender Commitment
Letter or in the Register, as such amount may be reduced from time to time in
accordance with the provisions hereof.




“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).




“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.




“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
that is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.




“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).




“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.2(b)(ii).




“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of the Credit Parties and their Subsidiaries taken as a whole, (b) the ability
of any Credit Party to perform its obligations, when such obligations are
required to be performed, under this Agreement, any of the Notes or any other
Credit Document or (c) the validity or enforceability of this Agreement, any of
the Notes or any of the other Credit Documents or the material rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.  




“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Company or any Subsidiary is a party as to which
contract the breach, nonperformance or cancellation of such contract by any
party thereto could reasonably be expected to have a Material Adverse Effect.  




“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the Company
that would constitute a “significant subsidiary” of the Company as defined in
Rule 1.02 of Regulation S-X promulgated by the Securities and Exchange
Commission except that for purposes of this definition all references in such
Rule 1.02 to “ten percent (10%)” shall be deemed to be references to “five
percent (5%)”.  




“Material Foreign Subsidiary” shall mean any Foreign Subsidiary of the Company
that would constitute a “significant subsidiary” of the Company as defined in
Rule 1.02 of Regulation S-X promulgated by the Securities and Exchange
Commission.




“Material Local Credit Facilities” shall mean those local credit facilities of
any of the Company’s Subsidiaries with an outstanding principal balance at any
time after the Closing Date of more than $10,000,000.




“Maturity Date” shall mean (i) with respect to the Revolving Loans, the
Swingline Loans and the LOC Obligations, September 30, 2010, and (ii) with
respect to the Term Loan B, March 30, 2011.




“Moody’s” shall mean Moody’s Investors Service, Inc.  




“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.




“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Credit Parties and their Subsidiaries in respect of any Asset Disposition,
Equity Issuance, Debt Issuance or Recovery Event, net of (a) direct costs paid
or payable as a result thereof (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and (b) taxes paid or
payable as a result thereof; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by the Credit Parties and
their Subsidiaries in respect of any Asset Disposition, Equity Issuance, Debt
Issuance or Recovery Event and any cash released from escrow as part of the
purchase price in connection with any Asset Disposition.




“Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and/or the
Term Loan B Notes, collectively, separately or individually, as appropriate.




“Notice of Borrowing” shall mean (a) a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), (b) a request for a Swingline Loan borrowing
pursuant to Section 2.2(b)(i), or (c) a request for a Term Loan B borrowing
pursuant to Section 2.5(b)(i), as appropriate, in substantially the form of the
notice of borrowing attached hereto as Schedule 2.1(b)(i).




“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced in Section 2.10.  




“Obligations” shall mean, collectively, Loans and LOC Obligations and all other
obligations of the Credit Parties to the Administrative Agent and the Lenders
under the Credit Documents.




“OECD” shall mean the Organization for Economic Cooperation and Development and
any successor thereto.




“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.




“Operating Lease” shall mean any lease which is not a Capital Lease.  




“Parallel Debt” shall have the meaning set forth in Section 2.22(b).




“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.




“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3 and in Swingline
Loans as provided in Section 2.2.




“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law October 26, 2001.




“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.  




“Permitted Acquisition” shall mean an Acquisition permitted pursuant to the
terms of Section 6.5(a).  




“Permitted Investments” shall have the meaning set forth in Section 6.5.  




“Permitted Liens” shall have the meaning set forth in Section 6.2.  




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Company, any Subsidiary
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.  




“Pledge Agreement” shall mean (a) the Pledge and Security Agreement, (b) the
Foreign Pledge Agreements, and (c) any other pledge agreement or security
agreement entered into by a Credit Party or a Subsidiary thereof pursuant to the
terms of the Existing Credit Agreement and/or the Credit Documents, in each case
as amended, modified, restated or supplemented from time to time.




“Pledge and Security Agreement” shall mean the Amended and Restated Pledge and
Security Agreement dated as of the Closing Date entered into by the Company in
favor of the Administrative Agent, for the benefit of the Lenders, as amended,
modified, restated or supplemented from time to time.




“Pledged Foreign Subsidiaries” shall mean the Foreign Subsidiaries set forth on
Schedule 1.1(b) and any other Material Foreign Subsidiaries the Capital Stock of
which are pledged pursuant to the Foreign Pledge Agreements.




“PMP” means a professional market party, as defined in the Dutch Banking Act,
being (a) a qualified investor, including, but not limited to, a legal person or
a company that holds a license or is otherwise regulated to be active in the
financial markets; (b) a subsidiary of a qualified investor that is included in
the supervision of the qualified investor on a consolidated basis; or (c) any
other person or company designated by the Decree as a professional market party.




“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.  




“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal-quarter period ending as of the last day of the most recent fiscal
quarter preceding the date of such transaction with respect to which the
Administrative Agent and the Lenders shall have received the financial
statements referred to in Section 5.1(a) or (b), as applicable.  




“Quoted Rate” shall mean the fixed or floating percentage rate per annum, if
any, offered by the Swingline Lender and accepted by the Administrative Borrower
in accordance with the provisions hereof.  




“Quoted Rate Swingline Loan” shall mean a Swingline Loan bearing interest at the
Quoted Rate.




“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.  




“Register” shall have the meaning set forth in Section 9.6(c).  




“Reimbursement Obligation” shall mean, with respect to a Letter of Credit issued
for the account of a Borrower, the obligation of such Borrower to reimburse the
Issuing Lender for a drawing under such Letter of Credit.




“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.




“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.  




“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.  




“Required Lenders” shall mean, as of any date of determination, Lenders holding
in the aggregate greater than 50% of the sum of (a) (i) the Revolving
Commitments or (ii) if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and Participation Interests (including the
Participation Interests of Wachovia, in its capacity as a Lender, in any Letters
of Credit and Swingline Loans) and (b) the outstanding Term Loan B, in each case
on such date of determination; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, the Term Loan B owing to such Defaulting
Lender and such Defaulting Lender’s Revolving Commitment or, after termination
of the Revolving Commitments, the principal balance of the Revolving Loans owing
to such Defaulting Lender and such Defaulting Lender’s Participation Interests.




“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and Bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.  




“Responsible Officer” shall mean, as to (a) a Borrower, the President, the Chief
Executive Officer, the Chief Financial Officer or the Treasurer or (b) any other
Credit Party, any duly authorized officer thereof.  




“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Company or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Company or any of its Subsidiaries, now or hereafter outstanding,
or (d) any payment or prepayment of principal of, premium, if any, or interest
on, redemption, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Senior Note or any Subordinated Indebtedness.  




“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Lender’s
Revolving Commitment Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Assignment and Assumption pursuant to which such
Revolving Lender became a Lender hereunder, in each case as such percentage may
be modified in connection with any assignment made in accordance with the
provisions of Section 9.6.




“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).
 




“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Loan Commitment and/or a portion of the outstanding Revolving Loans
on such date.




“Revolving Loan” shall have the meaning set forth in Section 2.1.




“Revolving Note” or “Revolving Notes” shall mean each of the promissory notes of
the Borrowers in favor of each of the Revolving Lenders evidencing the Revolving
Loans provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.  




“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill,
Inc.  




“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available from time
to time.




“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.




“Secured Hedging Agreement” shall mean any Hedging Agreement between any Credit
Party and any Hedging Agreement Provider.




“Secured Obligations” shall have the meaning set forth in the Pledge and
Security Agreement.




“Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.




“Security Documents” shall mean the Pledge Agreements and such other documents
executed and delivered and/or filed in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements.




“Senior Indenture” shall mean the Senior Indenture 2005 and the Senior Indenture
2007.




“Senior Indenture 2005” shall mean that certain Indenture, dated as of May 13,
2005, by and among the Company, as issuer, and Deutsche Bank, as trustee with
respect to the Senior Notes 2005 as supplemented, amended, restated, extended,
renewed, replaced or otherwise modified from time to time to the extent
permitted hereunder.




“Senior Indenture 2007” shall mean that certain Indenture, dated as of March 7,
2007, by and among the Company, as issuer, Law Debenture Trust Company of New
York, as trustee and Deutsche Bank Trust Company Americas, as paying agent and
registrar, with respect to the Senior Notes 2007 as supplemented, amended,
restated, extended, renewed, replaced or otherwise modified from time to time to
the extent permitted hereunder.




“Senior Notes” shall mean the Senior Notes 2005 and the Senior Notes 2007.




“Senior Notes 2005” shall mean the 11% Senior Notes due 2012 in an original
principal amount of $315,000,000, issued by the Company pursuant to the Senior
Indenture 2005 or pursuant to one or more similar indentures comprising the same
economic and other material terms and conditions (except for the stated and
effective interest rates), as such Senior Notes 2005 may be supplemented,
amended, restated, extended, renewed, replaced or otherwise modified from time
to time to the extent permitted hereunder.




“Senior Notes 2007” shall mean the 8.5% Senior Notes due 2012 in an original
principal amount of $150,000,000, issued by the Company pursuant to the Senior
Indenture 2007 or pursuant to one or more similar indentures comprising the same
economic and other material terms and conditions (except for the stated and
effective interest rates), as such Senior Notes 2007 may be supplemented,
amended, restated, extended, renewed, replaced or otherwise modified from time
to time to the extent permitted hereunder.




“Senior Subordinated Indenture” shall mean that certain Indenture, dated as of
May 13, 2005, by and among the Company, as issuer, Law Debenture Trust Company
of New York, as trustee, and Deutsche Bank Trust Company Americas, as paying
agent and registrar, as supplemented, amended, restated, extended, renewed,
replaced or otherwise modified from time to time to the extent permitted
hereunder.




“Senior Subordinated Notes” shall mean the 12 ¾% Senior Subordinated Notes due
2012 in an aggregate principal amount of $100,000,000, issued by the Company
pursuant to the Senior Subordinated Indenture, as such Senior Subordinated Notes
may be supplemented, amended, restated, extended, renewed, replaced or otherwise
modified from time to time to the extent permitted hereunder.  




“Sharing Event” shall mean (a) the occurrence of any Event of Default under
Section 7.1(e), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (iii) the failure of the Borrowers to pay any principal of, or
interest on, any Loans or any LOC Obligations on the relevant Maturity Date.




“Shortfall on Enforcement” shall have the meaning set forth in Section 11.9(e).




“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.  




“Solvent” shall mean, with respect to any Person, that (a) the fair saleable
value of each such Person’s assets, measured on a going concern basis, exceeds
all probable liabilities of such Person (including any liabilities to be
incurred pursuant to this Agreement), (b) such Person does not have unreasonably
small capital in relation to the business in which it is or proposes to be
engaged and (c) such Person has not incurred debts beyond its ability to pay
such debts as they become due.  




“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the
conversion of cash into Cash Equivalents or Cash Equivalents into cash.  




“Split-Dollar Agreement” shall mean an agreement between the Company or any of
its Subsidiaries and an employee of the Company or such Subsidiary (or one or
more affiliates of such employee that shall be the owner of the policy of life
insurance referred to below), pursuant to which the Company or such Subsidiary
shall agree to fund non-scheduled premiums under a policy of insurance on the
life of such employee and such employee (or such affiliate or affiliates) shall
agree to reimburse the Company or such Subsidiary for such non-scheduled
premiums upon the termination of such agreement.  




“Split-Dollar Assignment” shall mean a collateral assignment executed and
delivered in connection with a Split-Dollar Program by an employee of the
Company or one of its Subsidiaries (or one or more affiliates of such employee
that shall be the owner of the policy of life insurance referred to below), by
which such employee (or such affiliate or affiliates), as collateral security
for such employee’s (or such affiliate’s or affiliates’) obligations under the
Split-Dollar Agreement executed and delivered in connection with such
Split-Dollar Program, assigns to the Company or such Subsidiary the policy of
insurance on the life of such employee contemplated by such Split-Dollar
Agreement.  




“Split-Dollar Program” shall mean an arrangement, established under a
Split-Dollar Agreement between the Company or any of its Subsidiaries and an
employee thereof (or one or more affiliates of such employee), whereby the
Company or such Subsidiary establishes a split-dollar life insurance program for
the benefit of such employee and agrees to pay non-scheduled premiums under the
life insurance policy issued in connection therewith, subject to the obligation
of such employee (or such affiliate or affiliates) to reimburse the aggregate
amount of such nonscheduled premiums upon the termination of such program.  




“Subordinated Indebtedness” shall mean any Indebtedness incurred by any Credit
Party which by its terms is specifically subordinated in right of payment to the
prior payment of the Credit Party Obligations on terms acceptable to the
Administrative Agent, including, without limitation, the Senior Subordinated
Notes.




“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.  




“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
Participation Interests in the Swingline Loans as provided in
Section 2.2(b)(ii), as such amounts may be increased or reduced from time to
time in accordance with the provisions hereof.




“Swingline Committed Amount” shall have the meaning set forth in Section 2.2(a).




“Swingline Lender” shall mean Wachovia, in its capacity as such, or any
successor swingline lender hereunder.




“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.2(a).




“Swingline Note” shall mean the promissory notes of the Borrowers in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.2(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.




“Taxes” shall have the meaning set forth in Section 2.18.  




“Term Loan B” shall have the meaning set forth in Section 2.5(a).




“Term Loan B Commitment” shall mean, with respect to each Term Loan B Lender,
the commitment of such Term Loan B Lender to make its portion of the Term Loan B
in a principal amount equal to such Term Loan B Lender’s Term Loan B Commitment
Percentage of the Term Loan B Committed Amount.




“Term Loan B Commitment Percentage” shall mean, for any Term Loan B Lender, the
percentage identified as its Term Loan B Commitment Percentage in its Lender
Commitment Letter or in the Assignment and Assumption pursuant to which such
Term Loan B Lender became a Lender hereunder, in each case as such percentage
may be modified in connection with any assignment made in accordance with the
provisions of Section 9.6.




“Term Loan B Committed Amount” shall have the meaning set forth in
Section 2.5(a).




“Term Loan B Lender” shall mean, as of any date of determination, any Lender
holding a Term Loan B Commitment and/or a portion of the outstanding Term Loan B
on such date.




“Term Loan B Note” or “Term Loan B Notes” shall mean the promissory notes of the
Borrowers in favor of each of the Term Loan B Lenders evidencing the portion of
the Term Loan B provided by any such Term Loan B Lender pursuant to
Section 2.5(e), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, restated, amended and restated, supplemented,
extended, renewed or replaced from time to time.




“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.  A Tranche may sometimes be referred to
as a “LIBOR Tranche”.  




“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan,
LIBOR Rate Loan or Swingline Loan, as the case may be.  




“Unasserted Obligations” means, at any time, Credit Party Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest on, and fees relating to, any Loan and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under, and fees relating to, Letters of Credit) in respect of which no
claim or demand for payment has been made (or, in the case of Credit Party
Obligations for indemnification, no notice for indemnification has been issued
by the Indemnitee) at such time.




“Uncommitted Inventories” shall mean tobacco inventories for which a Borrower
has not received a Confirmed Order.  




“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.  




“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.  




“Wool Division” shall mean shall mean the plant, property and equipment of the
discontinued wool division of the Company.




Section 1.2

Other Definitional Provisions.  




The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  




Section 1.3

Accounting Terms.  




Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Administrative Borrower notifies the Administrative Agent
that it wishes to amend any covenant in Section 5.9 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Administrative Borrower that the Required Lenders wish to
amend Section 5.9 for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers
and the Required Lenders.




The Administrative Borrower shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any annual or quarterly financial
statements given in accordance with the provisions of Section 5.1, (i) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (ii) a reasonable estimate of the effect on the financial
statements on account of such changes in application.




Section 1.4

Time References.




Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).




Section 1.5

Execution of Documents.




Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer;
provided that the Assistant Treasurer of the Company may execute Notices of
Borrowing and/or Notices of Conversion in conjunction with a Responsible
Officer’s execution of the same.







ARTICLE

THE LOANS; AMOUNT AND TERMS  




Section 2.1

Revolving Loans; Incremental Revolving Facility.  




(a)

Revolving Commitment.  During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans (“Revolving Loans”) to the Borrowers from time to time for the
purposes hereinafter set forth; provided, however, that (i) the aggregate
principal amount of outstanding Revolving Loans and Swingline Loans made to the
Company plus the outstanding Company LOC Obligations shall not exceed
$150,000,000 at any time outstanding, (ii) no more than $75,000,000 of Revolving
Loans may be borrowed on the Closing Date, (iii) no Revolving Loans shall be
made if there is more than $110,000,000 of unrestricted cash and Cash
Equivalents in the aggregate on the consolidated balance sheet of the Company
and its Subsidiaries, (iv) with regard to each Revolving Lender individually,
the sum of such Revolving Lender’s Revolving Commitment Percentage of  the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (v) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loan plus outstanding LOC Obligations shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base.  For purposes hereof, the aggregate amount of Revolving Loans available
hereunder shall be TWO HUNDRED FORTY MILLION DOLLARS ($240,000,000) (as reduced
from time to time in accordance with the terms of Section 2.7, the “Revolving
Committed Amount”).  Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Administrative Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.  LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending
Office and Alternate Base Rate Loans at its Domestic Lending Office.




(b)

Revolving Loan Borrowings.  




(i)

Notice of Borrowing.  The Administrative Borrower shall request a Revolving Loan
borrowing by delivering to the Administrative Agent a Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivering to the
Administrative Agent a Notice of Borrowing, which delivery may be by fax) not
later than 11:00 A.M. (Charlotte, North Carolina time) on the Business Day prior
to the date of the requested borrowing in the case of Alternate Base Rate Loans,
and on the third Business Day prior to the date of the requested borrowing in
the case of LIBOR Rate Loans.  Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor
and (E) the Borrower requesting such borrowing.  If the Administrative Borrower
shall fail to specify in any such Notice of Borrowing (I) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, or (II) the type of Revolving
Loan requested, then such notice shall be deemed to be a request for an
Alternate Base Rate Loan hereunder.  The Administrative Agent shall give notice
to each Revolving Lender promptly upon receipt of each Notice of Borrowing, the
contents thereof and each such Revolving Lender’s share thereof.




(ii)

Minimum Amounts.  Each Revolving Loan borrowing shall be in a minimum aggregate
principal amount of (A) with respect to LIBOR Rate Loans, $3,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less) or (B) with respect to Alternate Base
Rate Loans, $1,000,000 and integral multiples of $500,000 in excess thereof (or
the remaining amount of the Revolving Committed Amount, if less).




(iii)

Advances.  Each Revolving Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Applicable Borrower at the office of the Administrative Agent specified
in Section 9.2, or at such other office as the Administrative Agent may
designate in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the date
specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Applicable Borrower by the Administrative Agent by
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.  




(c)

Repayment.  The principal amount of all Revolving Loans shall be due and payable
in full on the Maturity Date.




(d)

Interest.  Subject to the provisions of Section 2.9, Revolving Loans shall bear
interest as follows:




(i)

Alternate Base Rate Loans.  During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and  




(ii)

LIBOR Rate Loans.  During such periods as Revolving Loans shall be comprised of
LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum
rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.  




Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.




(e)

Revolving Notes.  Each Revolving Lender’s Revolving Commitment shall be
evidenced by duly executed promissory notes of the Borrowers to such Revolving
Lender in substantially the form of Schedule 2.1(e).  




(f)

Incremental Revolving Facility.  Subject to the terms and conditions set forth
herein, the Borrowers shall have the right, at any time and from time to time
(but not to exceed three (3) increases in the aggregate) prior to the Maturity
Date for the Revolving Loans to incur additional Indebtedness under this
Agreement in the form of an increase to the Revolving Committed Amount (each an
“Incremental Revolving Facility”) by an aggregate amount of up to TEN MILLION
DOLLARS ($10,000,000).  The following terms and conditions shall apply to each
Incremental Revolving Facility:  (i) the loans made under any such Incremental
Revolving Facility (each an “Additional Revolving Loan”) shall constitute Credit
Party Obligations and will be secured and guaranteed with the other Credit Party
Obligations on a pari passu basis, (ii) any such Incremental Revolving Facility
shall have the same maturity date as the existing Revolving Loans, (iii) any
such Incremental Revolving Facility shall be entitled to the same voting rights
as the existing Revolving Loans and shall be entitled to receive proceeds of
prepayments on the same basis as the existing Revolving Loans, (iv) any such
Incremental Revolving Facility shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds, (v) any such
Incremental Revolving Facility shall be in a minimum principal amount of
$3,000,000 and integral multiples of $1,000,000 in excess thereof, (vi) the
proceeds of any Additional Revolving Loan will be used for the purposes set
forth in Section 3.11, (vii) the Borrowers shall execute a Revolving Note in
favor of any new Lender or any existing Lender requesting a Revolving Note whose
Revolving Committed Amount is increased, (viii) the conditions to Extensions of
Credit in Section 4.2 shall have been satisfied, (ix) the Administrative Agent
shall have received an opinion or opinions (including, if reasonably requested
by the Administrative Agent, local counsel opinions) of counsel for the Credit
Parties, addressed to the Administrative Agent and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent, (x) upon the
occurrence of any Incremental Revolving Facility, the outstanding Revolving
Loans and Participation Interests shall be reallocated by causing such fundings
and repayments (which shall not be subject to any processing and/or recordation
fees) among the Revolving Lenders (which the Borrowers shall be responsible for
any costs arising under Section 2.17 resulting from such reallocation and
repayments) of Revolving Loans as necessary such that, after giving effect to
such Incremental Revolving Facility, each Revolving Lender will hold Revolving
Loans and Participation Interests based on its Revolving Commitment Percentage
(after giving effect to such Incremental Revolving Facility) and (xi) the
Administrative Agent shall have received from the Company updated financial
projections and a certificate of a Responsible Officer, in each case in form and
substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to any such Incremental Revolving Facility on a Pro
Forma Basis, the Borrower will be in compliance with the financial covenants set
forth in Section 5.9.  Each existing Lender shall have no obligation to provide
all or any portion of the Incremental Revolving Facility.  The Borrowers may
invite other banks, financial institutions and investment funds reasonably
acceptable to the Administrative Agent to join this Agreement as Lenders
hereunder for a portion of such Incremental Revolving Facility, provided that
such other banks, financial institutions and investment funds shall enter into
such joinder agreements to give effect thereto as the Administrative Agent may
reasonably request.  The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Agreement or any other Credit
Document as may be necessary to incorporate the terms of any new Incremental
Revolving Facility therein.




Section 2.2

Swingline Loan Subfacility.




(a)

Swingline Commitment.  During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans to the Borrowers (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed TWENTY-FIVE MILLION
DOLLARS ($25,000,000) (the “Swingline Committed Amount”), (ii) the aggregate
principal amount of outstanding Revolving Loans and Swingline Loans made to the
Company plus the outstanding Company LOC Obligations shall not exceed
$150,000,000 at any time outstanding, (iii) the sum of the aggregate amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base and (iv)  no Swingline  Loans shall be made if there is more than
$110,000,000 of unrestricted cash and Cash Equivalents in the aggregate on the
consolidated balance sheet of the Company and its Subsidiaries.  Swingline Loans
hereunder may consist of Alternate Base Rate Loans or Quoted Rate Swingline
Loans, as the Administrative Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.




(b)

Swingline Loan Borrowings.




(i)

Notice of Borrowing and Disbursement.  The Administrative Borrower shall request
a Swingline Loan borrowing by delivering to the Administrative Agent a Notice of
Borrowing (or telephone notice promptly confirmed in writing by delivering to
the Administrative Agent a Notice of Borrowing, which delivery may be by fax)
not later than 12:00 Noon (Charlotte, North Carolina time) on the date of the
requested borrowing.  Each such Notice of Borrowing shall be irrevocable and
shall specify (A) that a Swingline Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed and (D) the Borrower requesting such borrowing.  The
Administrative Agent shall give notice to the Swingline Lender promptly upon
receipt of each Notice of Borrowing and the contents thereof.  Swingline Loan
borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.




(ii)

Repayment of Swingline Loans.  The principal amount of all Swingline Loans shall
be due and payable in full on the Maturity Date.  The Swingline Lender may, at
any time, in its sole discretion, by written notice to the Administrative
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Revolving Loan borrowing, in which case the Applicable Borrower or
Applicable Borrowers shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that any such demand shall also be deemed to
have been given one (1) Business Day prior to each of the following:  (i) the
Maturity Date for Swingline Loans, (ii) the occurrence of any Event of Default
described in Section 7.1(e), (iii) the acceleration of the Credit Party
Obligations hereunder, whether on account of an Event of Default described in
Section 7.1(e) or any other Event of Default, and (iv) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as a “Mandatory Swingline Borrowing”).  The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt from the Swingline Lender of demand for repayment of its Swingline Loans
and upon any deemed request for repayment through a Mandatory Swingline
Borrowing.  Each Revolving Lender hereby irrevocably agrees to fund its
Revolving Commitment Percentage of each such Revolving Loan on the date such
notification is received if such notification is received by such Revolving
Lender at or before 12:00 Noon, otherwise such payment shall be made at or
before 12:00 Noon on the next succeeding Business Day, in each case
notwithstanding (I) the amount of such Revolving Loan may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(II) whether any conditions specified in Section 4.2 are then satisfied,
(III) whether a Default or an Event of Default then exists, (IV) failure of any
such request or deemed request for a Revolving Loan to be made by the time
otherwise required in Section 2.1(b)(i), (V) the date of such Revolving Loan
borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Revolving
Loan borrowing or contemporaneously therewith.  In the event that any Mandatory
Swingline Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to a Borrower), then each
Revolving Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Swingline Borrowing would otherwise have occurred, but adjusted
for any payments received from the Applicable Borrower on or after such date and
prior to such purchase) from the Swingline Lender such Participation Interest in
the outstanding Swingline Loans as shall be necessary to cause each such
Revolving Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2); provided that
(A) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (B) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such Participation
Interest, at the rate equal to, if paid within two (2) Business Days of the date
of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.




(c)

Interest on Swingline Loans.  Subject to the provisions of Section 2.9,
Swingline Loans shall bear interest at a per annum rate equal to (i) the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans or (ii) the Quoted Rate; provided that, any Swingline
Loan bearing interest at the Quoted Rate on the date that the Revolving Lenders
purchase participation interests in such Swingline Loan in accordance with the
terms of Section 2.2(b)(ii) shall on and after such date accrue interest at the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date or as may be mutually agreed upon by the
Borrowers and the Swingline Lender.




(d)

Swingline Note.  The Swingline Loans shall be evidenced by duly executed
promissory notes of the Borrowers to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of
Schedule 2.2(d).




Section 2.3

Letter of Credit Subfacility.




(a)

Issuance.  Subject to the terms and conditions hereof and of the LOC Documents,
if any, and any other terms and conditions which the Issuing Lender may
reasonably require, during the Commitment Period the Issuing Lender shall issue,
and the Revolving Lenders shall participate in, standby Letters of Credit for
the account of the Applicable Borrower from time to time upon request by the
Administrative Borrower in a form acceptable to the Issuing Lender; provided,
however, that (i) the aggregate amount of LOC Obligations shall not at any time
exceed FORTY MILLION DOLLARS ($40,000,000) (the “LOC Committed Amount”),
(ii) the aggregate principal amount of outstanding Revolving Loans and Swingline
Loans made to the Company plus the outstanding Company LOC Obligations shall not
exceed $150,000,000 at any time outstanding, (iii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the lesser of
(A) the Revolving Committed Amount and (B) the Borrowing Base, (iv) all Letters
of Credit shall be denominated in Dollars and (v) Letters of Credit shall be
issued for any lawful corporate purposes of the Applicable Borrower and its
Subsidiaries and may be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs, and trade
letters of credit.  Except as otherwise expressly set forth below and as
otherwise agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Administrative Borrower or by operation of the terms of the applicable Letter of
Credit to a date not more than twelve (12) months from the date of extension;
provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date which is five (5)
Business Days prior to the Maturity Date for LOC Obligations.  Up to $10,000,000
of Letters of Credit may have an original expiry date of up to twenty-four (24)
months from the date of issuance; provided, however, so long as no Default or
Event of Default has occurred and is continuing and subject to the other terms
and conditions to the issuance of Letters of Credit hereunder, the expiry dates
of such Letters of Credit may be extended annually or periodically from time to
time on the request of the Administrative Borrower or by operation of the terms
of the applicable Letter of Credit to a date not more than twelve (12) months
from the date of extension; provided, further, that no such Letter of Credit, as
originally issued or as extended, shall have an expiry date extending beyond the
date which is five (5) Business Days prior to the Maturity Date for LOC
Obligations.    Each Letter of Credit shall comply with the related LOC
Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.  Unless otherwise agreed, Wachovia shall be the Issuing Lender on
all Letters of Credit issued on or after the Closing Date; provided, however, to
the extent Wachovia shall be unable to provide any Letter of Credit requested by
a Borrower, any of ING Bank N.V., London Branch, Societe Generale, Cooperatieve
Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch or
Deutsche Bank AG New York Branch may serve as the Issuing Lender for such Letter
of Credit.




(b)

Notice and Reports.  The request for the issuance of a Letter of Credit shall be
submitted by the Administrative Borrower to the Issuing Lender at least five (5)
Business Days prior to the requested date of issuance pursuant to a Letter of
Credit application or other form of request acceptable to the Issuing Lender.
 The Issuing Lender will provide on a quarterly basis, and otherwise will
promptly upon request provide, to the Administrative Agent for dissemination to
the Revolving Lenders a detailed report specifying the Letters of Credit which
are then issued and outstanding and any activity with respect thereto which may
have occurred since the date of any prior report, and including therein, among
other things, the account party, the beneficiary, the face amount, expiry date
as well as any payments or expirations which may have occurred.  The Issuing
Lender will further provide to the Administrative Agent promptly upon request
copies of the Letters of Credit.  The Issuing Lender will provide to the
Administrative Agent promptly upon request a summary report of the nature and
extent of LOC Obligations then outstanding.




(c)

Participations.  Each Revolving Lender upon issuance of any Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the amount available to be drawn
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the amount available to be drawn under
such Letter of Credit and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
Issuing Lender therefor and discharge when due, its Revolving Commitment
Percentage of the amounts drawn under such Letter of Credit; provided that any
Person that becomes a Revolving Lender after the Closing Date shall be deemed to
have purchased a risk participation in all outstanding Letters of Credit on the
date it becomes a Revolving Lender hereunder and any Letter of Credit issued on
or after such date, in each case in accordance with the foregoing terms.
 Without limiting the scope and nature of each Revolving Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such Revolving
Lender shall pay to the Issuing Lender its Revolving Commitment Percentage of
such unreimbursed drawing in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (d) hereof if such notification is received by such Revolving Lender
at or before 12:00 Noon, otherwise such payment shall be made at or before
12:00 Noon on the next succeeding Business Day.  The obligation of each
Revolving Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Applicable Borrower to
reimburse the Issuing Lender under any Letter of Credit, together with interest
as hereinafter provided.




(d)

Reimbursement.  In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Administrative Borrower and the
Administrative Agent.  The Applicable Borrower shall reimburse the Issuing
Lender on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.  If the Applicable Borrower shall fail to
reimburse the Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Default Rate for
Alternate Base Rate Loans set forth in Section 2.9.  Unless the Administrative
Borrower shall immediately notify the Issuing Lender and the Administrative
Agent of the Applicable Borrower’s intent to otherwise reimburse the Issuing
Lender, the Applicable Borrower shall be deemed to have requested a Mandatory
LOC Borrowing in the amount of the drawing as provided in subsection (e) hereof,
the proceeds of which will be used to satisfy the Reimbursement Obligations.
 The Applicable Borrower’s Reimbursement Obligations hereunder shall be absolute
and unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Applicable Borrower may claim or have
against the Issuing Lender, the Administrative Agent, the Revolving Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including,
without limitation, any defense based on any failure of the Applicable Borrower
to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit.  The Issuing Lender will promptly
notify the other Revolving Lenders of the amount of any unreimbursed drawing and
each Revolving Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in Dollars and in immediately available funds, the
amount of such Revolving Lender’s Revolving Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 12:00 Noon, otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received.  If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.




(e)

Repayment with Revolving Loans.  On any day on which a Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds of such Mandatory LOC Borrowing shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations.  Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans on the day such notice is received by the Revolving Lenders from
the Administrative Agent if such notice is received at or before 12:00 Noon,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the day such notice is received, in each case  notwithstanding
(i) the amount of Mandatory LOC Borrowing may not comply with the minimum amount
(or integral amount in excess thereof) for borrowings of Revolving Loans
otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure of any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b)(i), (v) the
date of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have been drawn upon.  In
the event that any Mandatory LOC Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Event), then, in satisfaction
of its obligations under Section 2.3(c), each such Revolving Lender hereby
agrees that it shall forthwith fund (on the Business Day notice to fund is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 12:00 Noon, otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the Business Day such
notice is received) its Participation Interests in the outstanding LOC
Obligations; provided, further, that in the event any Revolving Lender shall
fail to fund its Participation Interest on the day the Mandatory LOC Borrowing
would otherwise have occurred, then the amount of such Revolving Lender’s
unfunded Participation Interest therein shall bear interest payable by such
Revolving Lender to the Issuing Lender upon demand, at the rate equal to, if
paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.




(f)

Modification, Extension.  The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.




(g)

Uniform Customs and Practices.  The Issuing Lender shall have the right to
require that the Letters of Credit be subject to The Uniform Customs and
Practice for Documentary Credits, as published as of the date of issue by the
International Chamber of Commerce (the “UCP”), in which case the UCP may be
incorporated therein and deemed in all respects to be a part thereof.




(h)

Conflict with LOC Documents.  In the event of any conflict between this Credit
Agreement and any LOC Document, this Credit Agreement shall control.




Section 2.4

Reserved.




Section 2.5

Term Loan B Facility.




(a)

Term Loan B.  Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan B Lender
severally agrees to make available to the Administrative Agent on the Closing
Date such Term Loan B Lender’s Term Loan B Commitment Percentage of a term loan
to the Dutch Borrower in Dollars (the “Term Loan B”) in the aggregate principal
amount (for all Term Loan B Lenders) of ONE HUNDRED FORTY-FIVE MILLION DOLLARS
($145,000,000) (the “Term Loan B Committed Amount”) for the purposes set
hereinafter set forth.  The Term Loan B may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the Dutch Borrower may
request; provided, however, that on the Closing Date and for the three (3)
Business Days following the Closing Date the Term Loan B shall bear interest at
the Alternate Base Rate unless three (3) Business Days prior to the Closing Date
the Dutch Borrower executes a funding indemnity letter in the form and substance
satisfactory to the Administrative Agent.  Amounts repaid or prepaid on the Term
Loan B may not be reborrowed.  LIBOR Rate Loans shall be made by each Term Loan
B Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its
Domestic Lending Office.




(b)

Term Loan B Funding Mechanics.




(i)

Notice of Borrowing.  The Dutch Borrower shall request the Term Loan B by
delivering to the Administrative Agent a Notice of Borrowing (or telephone
notice promptly confirmed in writing by delivering to the Administrative Agent a
Notice of Borrowing, which delivery may be by fax) not later than 11:00 A.M.
(Charlotte, North Carolina time) on the Business Day prior to the Closing Date
(or at such later time as agreed to by the Administrative Agent) in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the Closing
Date in the case of LIBOR Rate Loans.  Such Notice of Borrowing shall be
irrevocable and shall specify (A) that the Term Loan B is requested, (B) the
date of the requested borrowing (which shall be the Closing Date) and
(C) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor.  If the Dutch Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Loan requested, then such
notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder.  The Administrative Agent shall give notice to each Term Loan B
Lender promptly upon receipt of such Notice of Borrowing, the contents thereof
and such Term Loan B Lender’s share thereof.

 

(ii)

Minimum Amounts.  The portion of the Term Loan B consisting of (A) LIBOR Rate
Loans shall be in a minimum aggregate principal amount of $3,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Term Loan B Committed Amount, if less) and (B) Alternate Base Rate Loans
shall be in a minimum aggregate principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or the remaining amount of the Term
Loan B Committed Amount, if less).




(iii)

Advances.  Each Term Loan B Lender will make its Commitment Percentage of the
Term Loan B available to the Administrative Agent for the account of the Dutch
Borrower at the office of the Administrative Agent specified in Section 9.2, or
at such other office as the Administrative Agent may designate in writing, by
1:00 P.M. (Charlotte, North Carolina time) on the Closing Date.  Such borrowing
will then be made available to the Dutch Borrower by the Administrative Agent by
crediting the account of the Dutch Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the Term
Loan B Lenders and in like funds as received by the Administrative Agent.  




(c)

Repayment of Term Loan B.  The principal amount of the Term Loan B shall be
repaid in sixteen (16) consecutive calendar quarterly installments as follows,
unless accelerated sooner pursuant to Section 7.2:




Principal Amortization Payment Date

Term Loan B Principal

Amortization Payment

6/30/07

$362,500

9/30/07

$362,500

12/31/07

$362,500

3/31/08

$362,500

6/30/08

$362,500

9/30/08

$362,500

12/31/08

$362,500

3/31/09

$362,500

6/30/09

$362,500

9/30/09

$362,500

12/31/09

$362,500

3/31/10

$362,500

6/30/10

$362,500

9/30/10

$362,500

12/31/10

$362,500

Maturity Date

Remaining Outstanding Principal Amount of the Term Loan B




(d)

Interest on the Term Loan B.  Subject to the provisions of Section 2.9, the Term
Loan B shall bear interest as follows:




(i)

Alternate Base Rate Loans.  During such periods as the Term Loan B shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage.




(ii)

LIBOR Rate Loans.  During such periods as the Term Loan B shall be comprised of
LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum
rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.




Interest on the Term Loan B shall be payable in arrears on each Interest Payment
Date.




(e)

Term Loan B Notes.  The Dutch Borrower’s obligation to pay each Term Loan B
Lender’s portion of the Term Loan B shall be evidenced, upon such Term Loan B
Lender’s request, by a Term Loan B Note made payable to such Term Loan B Lender
in substantially the form of Schedule 2.5(d).  The Dutch Borrower covenants and
agrees to pay the Term Loan B in accordance with the terms of this Credit
Agreement and the Term Loan B Note or Term Loan B Notes.




Section 2.6

Fees.




(a)

Commitment Fee.  In consideration of the Commitments, each of the Borrowers
agrees to pay to the Administrative Agent for the ratable benefit of the
Revolving Lenders one half of a commitment fee (the “Commitment Fee”) in an
aggregate amount equal to the Applicable Percentage per annum on the average
daily unused amount of the Revolving Committed Amount.  For purposes of
computing the Commitment Fee hereunder, Swingline Loans shall be considered
usage under the Revolving Committed Amount but shall be considered usage only
under the Revolving Commitment of the Swingline Lender (with respect to its pro
rata share thereof as a Revolving Lender based on its Revolving Commitment
Percentage) unless and until Lenders other than the Swingline Lender purchase
Participation Interests in such Swingline Loans pursuant to Section 2.2(b)(ii).
 The Commitment Fee shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter.




(b)

Letter of Credit Fees.  In consideration of the LOC Commitments, the Applicable
Borrower agrees to pay to the Administrative Agent, for the ratable benefit of
the Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage for LIBOR Rate Loans per annum on the average daily
maximum amount available to be drawn under each Letter of Credit issued for the
account of such Borrower from the date of issuance to the date of expiration.
 In addition to such Letter of Credit Fee, the Applicable Borrower agrees to pay
to the Issuing Lender for its own account without sharing by the other Lenders,
an additional fronting fee (the “Fronting Fee”) of one-eighth of one percent
(0.125%) per annum on the average daily maximum amount available to be drawn
under each Letter of Credit issued for the account of such Borrower.  The Letter
of Credit Fee and the Fronting Fee shall each be payable quarterly in arrears on
the last Business Day of each calendar quarter.




(c)

Issuing Lender Fees.  In addition to the Letter of Credit Fees and Fronting Fees
payable pursuant to subsection (b) hereof, the Applicable Borrower shall pay to
the Issuing Lender for its own account without sharing by the other Lenders the
reasonable and customary charges from time to time of the Issuing Lender with
respect to the amendment, transfer, administration, cancellation and conversion
of, and drawings under, the Letters of Credit issued for the account of such
Borrower (collectively, the “Issuing Lender Fees”).




(d)

Administrative Fee.  Each Borrower agrees to pay to the Administrative Agent
one–half of the annual administrative fee as described in the Fee Letter.  




Section 2.7

Commitment Reductions.  




(a)

Voluntary Reductions.  The Administrative Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $10,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the sum
of the aggregate principal amount of  outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations would exceed the
lesser of (i) the Revolving Committed Amount or (ii) the Borrowing Base.




(b)

Maturity Date.  The Revolving Commitment, the Swingline Commitment and the LOC
Commitment shall automatically terminate on the Maturity Date for the Revolving
Loans.




Section 2.8

Prepayments.  




(a)

Optional Prepayments.  Each Borrower shall have the right to prepay Loans made
to it in whole or in part from time to time; provided, however, that (i) each
partial prepayment of Revolving Loans and the Term Loan B shall be in a minimum
principal amount of $1,000,000 and integral multiples of $500,000 in excess
thereof and (ii) each prepayment of Swingline Loans shall be in a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof.  The Administrative Borrower shall give three (3) Business Days’
irrevocable notice in the case of LIBOR Rate Loans and one (1) Business Day’s
irrevocable notice in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  All prepayments under this Section 2.8(a) shall be subject to
Section 2.17, but otherwise without premium or penalty and shall be applied as
the Administrative Borrower may elect; provided, however, any prepayment of the
Term Loan B pursuant to this Section 2.8(a) shall be applied ratably to the
remaining amortization payments set forth in Section 2.5(c).  Interest accrued
through the date of prepayment on the principal amount prepaid shall be payable
(A) with respect to any Alternate Base Rate Loan, on such date of prepayment and
(B) with respect to any LIBOR Rate Loan, on the next occurring Interest Payment
Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent, such interest shall be payable on such date of
prepayment.  Amounts prepaid on the Revolving Loans and Swingline Loans may be
reborrowed in accordance with the terms hereof, but amounts prepaid on the Term
Loan B may not be reborrowed.  All amounts prepaid pursuant to this
Section 2.8(a) shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans and Quoted Rate Swingline Loans in direct order of Interest
Period maturities.  




(b)

Mandatory Prepayments.




(i)

Revolving Committed Amount.  (A) If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall exceed the lesser of
(I) the Revolving Committed Amount or (II) the Borrowing Base, each Borrower
immediately shall prepay its Revolving Loans and the Swingline Loans in an
amount sufficient to eliminate such excess and (B) if the amount of unrestricted
cash and Cash Equivalents in the aggregate on the consolidated balance sheet of
the Company and its Subsidiaries exceeds $110,000,000, each Borrower immediately
shall prepay its Revolving Loans and the Swingline Loans in an amount sufficient
to eliminate such excess.  Each Revolving Lender shall receive its pro rata
share of any such prepayment based on its Revolving Commitment Percentage.




(ii)

Asset Dispositions.  Promptly following the receipt by a Credit Party or any of
its Subsidiaries of the proceeds of any Asset Disposition, the Loans shall be
prepaid in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds derived from such Asset Disposition (such prepayment to be applied
as set forth in clause (vi) below); provided that (A) the Net Cash Proceeds from
Asset Dispositions in any fiscal year shall not be required to be so applied
until the aggregate amount of such Net Cash Proceeds is equal to or greater than
$5,000,000 for such fiscal year and shall be applied in increments of $5,000,000
(or such lesser amount that is then due and owing at the end of each fiscal
year) and (B) once the Term Loan B shall have been paid in full, the Borrowers
shall be permitted to reinvest the Net Cash Proceeds received from Asset
Dispositions in fixed or capital assets for the benefit of the Borrowers or any
of their Subsidiaries so long as (1) no Default or Event of Default shall have
occurred and be continuing at the time of such Asset Disposition and at the time
of such reinvestment and (2) such reinvestments are consummated within 270 days
of the receipt of such Net Cash Proceeds; it being understood and agreed that
any such Net Cash Proceeds that are not reinvested as permitted pursuant to this
Section 2.8(b)(ii) immediately shall be used to prepay the Loans (such
prepayment to be applied as set forth in clause (vi) below).




(iii)

Debt and Equity Issuances.  Immediately upon receipt by a Credit Party or any of
its Subsidiaries of proceeds from (A) any Debt Issuance, the Loans shall be
prepaid in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds of such Debt Issuance (such prepayment to be applied as set forth
in clause (vi) below) or (B) any Equity Issuance, the Loans shall be prepaid in
an aggregate amount equal to fifty percent (50%) of the Net Cash Proceeds of
such Equity Issuance (such prepayment to be applied as set forth in clause (vi)
below).




(iv)

Recovery Event.  Promptly following any Recovery Event, the Loans shall be
prepaid in an aggregate amount equal to one-hundred percent (100%) of the Net
Cash Proceeds derived from such Recovery Event (such prepayment to be applied as
set forth in clause (vi) below); provided that (A) the Net Cash Proceeds from
Recovery Events in any fiscal year shall not be required to be so applied until
the aggregate amount of such Net Cash Proceeds is equal to or greater than
$5,000,000 for such fiscal year, (B) the Borrowers shall be permitted to
reinvest the Net Cash Proceeds received from Recovery Events to repair, replace
or relocate the damaged assets and property subject to such Recovery Events or
to reinvest such Net Cash Proceeds in other fixed or capital assets for the
benefit of the Company or any of its Subsidiaries so long as (1) no Default or
Event of Default shall have occurred and be continuing at the time of such
Recovery Event and at the time of such reinvestment and (2) such reinvestments
are committed to within 180 days of the receipt of such Net Cash Proceeds and
are consummated within 270 days of the receipt of such Net Cash Proceeds; it
being understood and agreed that any such Net Cash Proceeds that are not
reinvested as permitted pursuant to this Section 2.8(b)(iv) immediately shall be
used to prepay the Loans (such prepayment to be applied as set forth in
clause (vi) below).




(v)

Excess Cash Flow.  Within ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending March 31, 2008), the Loans shall be
prepaid in an amount equal to 50% of the Excess Cash Flow earned during such
prior fiscal year (such prepayments to be applied as set forth in clause (vi)
below).




(vi)

Application of Mandatory Prepayments.  All amounts required to be paid pursuant
to Section 2.8(b)(ii) through (v) shall be applied (a) first, to the Term Loan B
(on a pro rata basis across the remaining amortization payments set forth in
Section 2.5(c)), (b) second, subject to the terms of Section 2.21, to the
outstanding Revolving Loans (without a corresponding reduction in the Revolving
Commitments or the Revolving Committed Amount); provided that, so long as there
are amounts outstanding under the Revolving Loans, any Term Loan B Lender may
decline to accept any such prepayment (collectively, the “Declined Amount”), in
which case the Declined Amount shall be distributed (1) first, to repay the
portion of the Term Loan B held by the accepting Term Loan B Lenders, and
(2) second, subject to the terms of Section 2.21, to repay amounts outstanding
under the Revolving Loans (without a corresponding reduction in the Revolving
Commitments or the Revolving Committed Amount).  Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  Each Lender shall receive its pro rata share of any such prepayment
based on its applicable Commitment Percentage.  All prepayments under this
Section 2.8(b) shall be subject to Section 2.17.




(c)

Secured Hedging Obligations Unaffected.  Any prepayment made pursuant to this
Section 2.8 shall not affect the Credit Parties’ obligations to continue making
payments under any Secured Hedging Agreement, and any such Secured Hedging
Agreement shall remain in full force and effect notwithstanding such prepayment,
subject to the terms of such Secured Hedging Agreement.




Section 2.9

Default Rate and Payment Dates.  




Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Alternate Base Rate plus the
highest Applicable Percentage (Level I) plus 2%) (the “Default Rate”); provided,
however, that the Default Rate shall apply to the Loans and other amounts owing
hereunder and under the other Credit Documents to the extent that either
Borrower shall fail to pay any principal, reimbursement obligation, interest,
fee or other amount upon the same becoming due and payable (whether at the
stated maturity, by acceleration or otherwise).  




Section 2.10

Conversion Options.  




(a)

The Administrative Borrower may, in the case of Revolving Loans and the Term
Loan B, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans, by giving the Administrative Agent irrevocable written notice of
such election not later than 11:00 A.M. (Charlotte, North Carolina time) on the
date which is three Business Days prior to the requested date of conversion.  A
form of Notice of Conversion/Extension is attached as Schedule 2.10.  If the
date upon which an Alternate Base Rate Loan is to be converted to a LIBOR Rate
Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan.  All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein, provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof.




(b)

Any LIBOR Rate Loans may be continued as such upon the expiration of an Interest
Period with respect thereto by the Administrative Borrower giving the
Administrative Agent irrevocable written notice of such election not later than
11:00 A.M. (Charlotte, North Carolina time) on the date which is three Business
Days prior to the requested date of continuation; provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Administrative Borrower shall fail to give timely
notice of an election to continue a LIBOR Rate Loan, or the continuation of
LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate Loans shall be
automatically converted to Alternate Base Rate Loans at the end of the
applicable Interest Period with respect thereto.  




Section 2.11

Computation of Interest and Fees.  




(a)

Interest payable hereunder with respect to Alternate Base Rate Loans based on
the Prime Rate shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed.  All other fees, interest
and all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the actual days elapsed.  The Administrative Agent shall as
soon as practicable notify the Administrative Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
 Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective.  The
Administrative Agent shall as soon as practicable notify the Administrative
Borrower and the Lenders of the effective date and the amount of each such
change.




(b)

Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrowers
and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of a Borrower, deliver to such Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.  




Section 2.12

Pro Rata Treatment and Payments.  




(a)

Each borrowing of Loans and any reduction of the Revolving Commitments shall be
made pro rata according to the respective Commitment Percentages of the Lenders.
 Each payment under this Agreement or any Note made by an Applicable Borrower
shall be applied, first, to any fees then due and owing by such Borrower
pursuant to Section 2.6, second, to interest then due and owing in respect of
its Loans and, third, to principal then due and owing in respect of its Loans.
 Each payment made by an Applicable Borrower on account of any fees pursuant to
Section 2.6 shall be made pro rata in accordance with the respective amounts due
and owing by such Borrower.  Each payment (other than prepayments) made by an
Applicable Borrower on the principal amount of and interest on its Revolving
Loans and, in the case of the Dutch Borrower, the Term Loan B shall be made pro
rata according to the respective amounts due and owing (to be applied pro rata
among the Lenders entitled to receive such payment).  Each optional prepayment
made by an Applicable Borrower on the principal amount of its Loans shall be
applied in accordance with the terms of Section 2.8(a) (to be applied pro rata
among the Lenders entitled to receive such payment).  Each mandatory prepayment
made by an Applicable Borrower on the principal amount of its Loans shall be
applied in accordance with Section 2.8(b); provided, that prepayments made
pursuant to Section 2.15 shall be applied in accordance with such Section.  All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified in Section 9.2 in
Dollars and in immediately available funds not later than 1:00 P.M. (Charlotte,
North Carolina time) on the date when due.  The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.




(b)

Allocation of Payments After Exercise of Remedies.  Notwithstanding any other
provisions of this Credit Agreement to the contrary (except Section 2.21), after
the exercise of remedies (other than the invocation of default interest pursuant
to Section 2.9) by the Administrative Agent or the Lenders pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or any other
amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows (irrespective of whether
the following costs, expenses, fees, interest, premiums, scheduled periodic
payments or Credit Party Obligations are allowed, permitted or recognized as a
claim in any proceeding resulting from the occurrence of a Bankruptcy Event):




FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;




SECOND, to payment of any fees owed to the Administrative Agent and the Issuing
Lenders;




THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;




FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;




FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, including the payment or cash collateralization of the outstanding
LOC Obligations and, with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;




SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and




SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.




In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans, LOC Obligations and obligations payable under
all Secured Hedging Agreements) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b).  Notwithstanding the foregoing terms of this Section 2.12,
(1) only Collateral proceeds and payments under the Guaranty with respect to
Secured Hedging Agreements (as opposed to ordinary course principal, interest
and fee payments hereunder) shall be applied to obligations under any Secured
Hedging Agreement and (2) neither the Dutch Borrower nor Alliance AG shall be
required to repay or prepay, or to guarantee, nor shall any amount paid by the
Dutch Borrower or Alliance AG be applied to, the Credit Party Obligations of the
Company.




Section 2.13

Non-Receipt of Funds by the Administrative Agent.  




(a)  

Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the Applicable Borrower agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Applicable Borrower, the
interest rate applicable to Alternate Base Rate Loans.  If the Applicable
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Applicable Borrower the amount of such interest paid by the Applicable
Borrower for such period.  If such Lender pays its share of the applicable
Extension of Credit to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Extension of Credit.  Any payment
by the Applicable Borrower shall be without prejudice to any claim the
Applicable Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.




(b)  

Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Applicable
Borrower will not make such payment, the Administrative Agent may assume that
the Applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Applicable Borrower has not in fact made such payment, then each of the Lenders
or the Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.




A notice of the Administrative Agent to any Lender or the Applicable Borrower
with respect to any amount owing under subsections (a) and (b) of this Section
shall be conclusive, absent manifest error.




(c)

Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Applicable Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender.




(d)

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make the Term Loan B and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 9.5(c)) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).




(e)

Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.




Section 2.14

Inability to Determine Interest Rate.  




Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period, or (ii) the Required Lenders shall reasonably
determine that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding LIBOR Rate Loans that the Administrative Borrower has
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Applicable Borrower and the Lenders
at least two (2) Business Days prior to the first day of such Interest Period.
 Unless the Administrative Borrower shall have notified the Administrative Agent
upon receipt of such telephone notice that it wishes to rescind or modify its
request regarding such LIBOR Rate Loans, any Loans that were requested to be
made as LIBOR Rate Loans shall be made as Alternate Base Rate Loans and any
Loans that were requested to be converted into or continued as LIBOR Rate Loans
shall be converted into Alternate Base Rate Loans.  Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.  




Section 2.15

Illegality.  




Notwithstanding any other provision of this Agreement, if the adoption of or any
change after the date hereof in any Requirement of Law or in the interpretation
or application thereof by the relevant Governmental Authority to any Lender
shall make it unlawful for such Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans as contemplated by this Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Administrative Borrower thereof, (b) the commitment
of such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans
as such shall forthwith be suspended until the Administrative Agent shall give
notice that the condition or situation which gave rise to the suspension shall
no longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate
Loans, if any, shall be converted on the last day of the Interest Period for
such Loans or within such earlier period as required by law as Alternate Base
Rate Loans.  The Applicable Borrower hereby agrees promptly to pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this
Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Administrative Borrower shall be conclusive in the absence of
manifest error.  Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens reasonably deemed by such Lender
to be material.  




Section 2.16

Requirements of Law.  




(a)

If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:




(i)

shall subject such Lender to any tax of any kind whatsoever with respect to any
Letter of Credit, any Participation Interest therein or any application relating
thereto, any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the net income of such Lender);




(ii)

shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or  




(iii)

shall impose on such Lender any other condition;  




and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit (or the
Participation Interests therein) or to reduce any amount receivable hereunder or
under any Note in respect thereof, then, in any such case, the Applicable
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOR Rate Loans or Letters of Credit.  A
certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Administrative Borrower shall be conclusive in the absence of manifest error.
 Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its Domestic Lending Office or LIBOR Lending Office, as the case may be)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens reasonably deemed by such Lender to be material.  




(b)

If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its Loans, Participation Interests and other
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time, within fifteen (15) days after demand by such
Lender, the Applicable Borrower shall pay to such Lender such additional amount
as shall be certified by such Lender as being required to compensate it for such
reduction.  Such a certificate as to any additional amounts payable under this
Section submitted by a Lender (which certificate shall include a description of
the basis for the computation), through the Administrative Agent, to the
Administrative Borrower shall be conclusive absent manifest error.




Section 2.17

Indemnity.  




(a)

The Company hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (i) default by the Company in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (ii) default by the Company in accepting a borrowing after the Company
has given a Notice of Borrowing in accordance with the terms hereof,
(iii) default by the Company in making any prepayment after the Company has
given a notice therefor in accordance with the terms hereof, and/or (iv) the
making by the Company of a prepayment of a Loan, or the conversion thereof, on a
day which is not the last day of the Interest Period with respect thereto, in
each case including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its Loans hereunder.  A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Administrative Borrower (which certificate must be
delivered to the Administrative Agent within sixty (60) days following such
default, prepayment or conversion) shall be conclusive in the absence of
manifest error.  The agreements in this Section shall survive termination of
this Agreement and payment of the Notes and all other amounts payable hereunder.
 




(b)

The Dutch Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (i) default by the Dutch Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (ii) default by the Dutch Borrower in accepting a borrowing
after the Dutch Borrower (or the Administrative Borrower on behalf of the Dutch
Borrower) has given a Notice of Borrowing in accordance with the terms hereof,
(iii) default by the Dutch Borrower in making any prepayment after the Dutch
Borrower (or the Administrative Borrower on behalf of the Dutch Borrower) has
given a notice therefor in accordance with the terms hereof, and/or (iv) the
making by the Dutch Borrower of a prepayment of a Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Loans hereunder.  A certificate as to
any additional amounts payable pursuant to this Section submitted by any Lender,
through the Administrative Agent, to the Administrative Borrower (which
certificate must be delivered to the Administrative Agent within sixty (60) days
following such default, prepayment or conversion) shall be conclusive in the
absence of manifest error.  The agreements in this Section shall survive
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.




Section 2.18

Taxes.




(a)

Any and all payments by the Credit Parties hereunder or under the Notes shall be
made, except as provided in Section 2.18(g), free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding in
the case of each Lender and the Administrative Agent, backup withholding taxes
imposed by the United States (other than backup withholding taxes imposed as a
result of a change in law after the Closing Date) and taxes imposed on or
measured by all or part of its net income, branch profits taxes, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Lender or
the Administrative Agent (as the case may be) is organized or any political
subdivision thereof or, in the case of each Lender, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If a Credit Party shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions and
(iii) such Credit Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.  




(b)

In addition, notwithstanding anything in this Agreement or any other Credit
Document to the contrary, each of the Borrowers agrees to pay (i) any present or
future stamp, documentary or intangibles taxes or any other similar taxes,
charges or levies which arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, or otherwise similarly with
respect to, this Agreement, the Notes or any of the other Credit Documents and
(ii) any present or future stamp, documentary or intangibles taxes, withholding
taxes (to the extent not recovered or recoverable by the Administrative Agent
and the Lenders through applicable tax treaties) or any other similar taxes,
charges or levies which arise from the enforcement of the rights and remedies of
the Administrative Agent and the Lenders under this Agreement or any other
Credit Document (such taxes, charges and levies referred to in clauses (i) and
(ii), hereinafter referred to as “Other Taxes”).  




(c)

With respect to amounts paid by such Credit Party, each of the Credit Parties
will indemnify each Lender and the Administrative Agent for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.18) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses, but excluding any liability
resulting from the gross negligence or willful misconduct of such Lender or the
Administrative Agent, as applicable) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
 This indemnification shall be made within sixty (60) days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.  The Administrative Agent or any Lender claiming indemnification
pursuant to this Section 2.18(c) shall make written demand therefor no later
than one (1) year after the earlier of (i) the date on which such Lender or the
Administrative Agent makes payment of such Taxes or Other Taxes and (ii) the
date on which the appropriate Governmental Authority makes written demand on
such Lender or the Administrative Agent for payment of such Taxes or Other
Taxes.  




(d)

If a Lender or the Administrative Agent shall become entitled to claim a refund,
credit or reduction in respect of Taxes or Other Taxes as to which it has been
indemnified by a Credit Party, or with respect to which a Credit Party has made
payments pursuant to this Section 2.18, such Lender or the Administrative Agent
shall, within ninety (90) days after receipt of a written request by such Credit
Party and at such Credit Party’s sole expense, make an appropriate filing or
claim with the appropriate Governmental Authority to obtain or use such refund,
credit or reduction.  Upon a written request of such Credit Party, each Lender
or the Administrative Agent shall use reasonable efforts to cooperate with such
Credit Party in determining whether or not the Administrative Agent or such
Lender is entitled to such a refund, credit or reduction.  If a Lender or the
Administrative Agent receives a refund or realizes the benefit of a credit or
reduction in respect of any such Taxes or other Taxes (whether or not as a
result of a filing or claim made pursuant to the first sentence of this
paragraph), such Lender or the Administrative Agent shall within ninety (90)
days from the date of such receipt or realization pay over the amount of such
refund, credit or reduction to such Credit Party (but only to the extent of
indemnity payments made or other amounts paid by such Credit Party under this
Section 2.18 with respect to such Taxes or Other Taxes), net of all reasonable
out-of-pocket expenses of such Lender or the Administrative Agent and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund, credit or reduction); provided that such Credit Party
(upon the written request of such Lender or the Administrative Agent) agrees to
repay the amount paid over to such Credit Party to such Lender or the
Administrative Agent (together with any interest payable to the relevant
Governmental Authority) in the event such Lender or the Administrative Agent is
required to repay such refund, credit or reduction to such Governmental
Authority.  Nothing in this Section shall require a Lender to provide its tax
returns or confidential tax planning information to a Credit Party.




(e)

Within forty-five (45) days after the date of any payment of Taxes by a Credit
Party, such Credit Party will furnish to the Administrative Agent, at its
address set forth in Section 9.2, the original or a certified copy of a receipt
(if any) evidencing payment thereof.  




(f)

With respect to any Loan or other Extension of Credit to the Company, each
Lender that is a non-resident alien or is organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement (or, in the case of any Person becoming a Lender
after the Closing Date, on or prior to the effective date of the Assignment and
Assumption pursuant to which it becomes a Lender), from time to time thereafter
if requested in writing by the Company, and upon any change in designation of
the Lender’s Applicable Lending Office (but only so long as such Lender remains
lawfully able to do so), shall provide the Administrative Borrower and the
Administrative Agent (i) if such Lender is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, a duly completed original U.S. Treasury
Department Form W-8 BEN (or successor form) certifying that such Lender is not a
United States citizen or resident (or that such Lender is filing for a foreign
corporation, partnership, estate or trust) and providing the name and address of
the Lender, together with a certificate representing that it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code and is not a ten
percent (10%) shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) with respect to the Company, or (ii) if such Lender is a bank within the
meaning of Section 881(c)(3)(A) of the Code, a duly completed original U.S.
Treasury Department Form W-8 BEN or Form W-8 ECI (or successor form), whichever
is applicable, properly claiming complete exemption from United States
withholding tax on payments by the Company pursuant to this Agreement and under
the Notes.  




(g)

The Credit Parties shall not be required to indemnify any Lender or the
Administrative Agent, or to pay any other amount to any such Lender or the
Administrative Agent, in respect of any Tax pursuant to this Section 2.18 to the
extent that:  (i) with respect to any Loan or other Extension of Credit to the
Company, in the case of a Lender that is a non-resident alien or is organized
under the laws of a jurisdiction outside the United States, the obligation to
make such indemnification or to pay such other amount would not have arisen but
for a failure by such non-resident Lender to comply with the provisions of
Section 2.18(ff), unless such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided;
provided, however, that should a Lender be subject to withholding Tax because of
such failure, the Company shall take such steps (at Lender’s expense) as the
Lender shall reasonably request in writing to assist the Lender to recover such
Tax; or (ii) such Tax was applicable on the date such Lender or Administrative
Agent became a party to this Agreement or, with respect to payments to a new
Applicable Lending Office, the date such Lender designated such Applicable
Lending Office; provided, however, that this clause (ii) shall not apply to
(A) any Lender or new Applicable Lending Office that becomes a Lender or
Applicable Lending Office as a result of an assignment or designation made at
the request of a Borrower; provided further that this clause (ii) shall not
apply to the extent the indemnity payment or other amount any transferee Lender,
or a Lender through a new Applicable Lending Office, would be entitled to
receive does not exceed the indemnity payment or other amount that the Lender
making the assignment, or making the designation of such new Applicable Lending
Office, would have been entitled to receive in the absence of such assignment or
designation and (B) any Tax under the laws of any country other than the United
States.




(h)

In the event that a Lender that originally provided such form as may be required
under Section 2.18(f) thereafter ceases to qualify for complete exemption from
United States withholding tax, such Lender may assign its interest under this
Agreement to any Eligible Assignee in accordance with Section 9.6 and such
Eligible Assignee shall be entitled to the same benefits under this Section 2.18
as the assignor provided that the rate of United States withholding tax (and the
rate of any Taxes or Other Taxes) applicable to such Eligible Assignee shall not
exceed the rate then applicable to the assignor.  




(i)

The agreements in this Section 2.18 shall survive the termination of this
Agreement and the payment of the Credit Party Obligations for a period of sixty
(60) days after the Maturity Date for the Term Loan B.  




(j)

With respect to any Loan or other Extension of Credit to the Dutch Borrower, if,
as a result of a change in any Requirement of Law, any Lender or the
Administrative Agent shall become entitled to payment pursuant to this
Section 2.18, such Lender or the Administrative Agent shall, following the
written request of the Dutch Borrower, provide documentation and, at the request
and expense of the Dutch Borrower, take other actions reasonably necessary to
obtain any available exemption from or reduction of the Taxes or Other Taxes
resulting in such payments; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs that are not reimbursed by
the Dutch Borrower or legal or regulatory burdens reasonably deemed by such
Lender to be material.  




Section 2.19

Indemnification; Nature of Issuing Lender’s Duties.




(a)

In addition to its other obligations under Section 2.3, the Applicable Borrower
hereby agrees to protect, indemnify, pay and save the Issuing Lender and each
Revolving Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Revolving Lender may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit for the account of such Borrower, or (ii) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority (all such acts or omissions,
herein called “Government Acts”).




(b)

As between any Applicable Borrower and the Issuing Lender and each Revolving
Lender, such Applicable Borrower shall assume all risks of the acts, omissions
or misuse of any Letter of Credit by the beneficiary thereof.  Neither the
Issuing Lender nor any Lender shall be responsible for:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) any consequences
arising from causes beyond the control of the Issuing Lender or any Revolving
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.




(c)

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Issuing Lender or any
Revolving Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Revolving Lender
under any resulting liability to a Borrower.  It is the intention of the parties
that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lender and each Revolving Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Applicable Borrower, including, without limitation, any and all
risks of the acts or omissions, whether rightful or wrongful, of any Government
Authority.  The Issuing Lender and the Revolving Lenders shall not, in any way,
be liable for any failure by the Issuing Lender or anyone else to pay any
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender and the Revolving Lenders.




(d)

Nothing in this Section 2.19 is intended to limit the Reimbursement Obligation
of the Applicable Borrower contained in Section 2.3(d) hereof.  The obligations
of any Applicable Borrower under this Section 2.19 shall survive the termination
of this Credit Agreement.  No act or omissions of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender and the Revolving Lenders to enforce any right, power or
benefit under this Credit Agreement.




(e)

Notwithstanding anything to the contrary contained in this Section 2.19, the
Applicable Borrower shall have no obligation to indemnify the Issuing Lender or
any Revolving Lender in respect of any liability incurred by the Issuing Lender
or such Revolving Lender arising out of the gross negligence or willful
misconduct of the Issuing Lender or such Revolving Lender, respectively, as
determined by a court of competent jurisdiction.




Section 2.20

Administrative Borrower as Agent for the Dutch Borrower.  




(a)

The Dutch Borrower hereby irrevocably appoints the Administrative Borrower as
its borrowing agent and attorney–in–fact which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by the Administrative Borrower that it has resigned
such position.  The Dutch Borrower hereby irrevocably appoints and authorizes
the Administrative Borrower to (i) provide all notices and instructions under
this Agreement and (ii) take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.




(b)

The Dutch Borrower hereby agrees to indemnify each Lender and the Administrative
Agent and hold each Lender and the Administrative Agent harmless against any and
all liability, expense, loss or claim of damage or injury, made against the
Lenders and the Administrative Agent by the Dutch Borrower or any third party,
arising from or incurred by reason of the Lenders’ or the Administrative Agent’s
relying on any instructions of the Administrative Borrower on behalf of the
Dutch Borrower, except that the Dutch Borrower will have no liability under this
Section 2.20(b) with respect to any liability that has resulted solely from the
gross negligence or willful misconduct of such Lender or the Administrative
Agent, as determined by a court of competent jurisdiction.




Section 2.21

Obligations of Borrowers.  




Notwithstanding anything in this Credit Agreement or in the other Credit
Documents to the contrary (including, without limitation, Section 2.8,
Section 2.12, Article XI and Article XII), the parties hereto acknowledge and
agree that (a) each of the Borrowers, in its capacity as a Borrower hereunder,
is not jointly and severally liable for the Credit Party Obligations of the
other Borrower; provided that it is acknowledged and agreed that the Company has
guaranteed the Credit Party Obligations of the Dutch Borrower pursuant to
Article XI and that the Dutch Borrower has not guaranteed the Credit Party
Obligations of the Company and (b) neither the Dutch Borrower nor Alliance AG
shall be required to repay or prepay, or to guarantee, nor shall any amount paid
by the Dutch Borrower or Alliance AG be applied to, any Credit Party Obligations
of the Company.




Section 2.22

Parallel Debt.




(a)

Each Credit Party hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent amounts equal to any amounts owing by such Credit Party
to any Lender with respect to the Credit Party Obligations as and when those
amounts become due for payment so that the Administrative Agent shall be the
obligee of such covenant to pay and shall be entitled to claim performance
thereof in its own name and on behalf of itself and not only as trustee, agent
or representative acting on behalf of the Lenders.




(b)

Each Credit Party and the Administrative Agent acknowledge that the monetary
obligations of each Credit Party to the Administrative Agent under
Section 2.22(a) are and/or shall be several and are and/or shall be separate and
independent from, and do and/or shall not in any way affect, the corresponding
monetary obligations of such Credit Party to any Lender with respect to the
Credit Party Obligations (such Credit Party’s “Corresponding Debt”) provided
that:




(i)

the amounts for which such Credit Party is liable under Section 2.22(a) (such
Credit Party’s “Parallel Debt”) shall be decreased to the extent that such
Credit Party’s Corresponding Debt has been irrevocably paid or (in the case of
any guaranty obligations) discharged;




(ii)

the Corresponding Debt of such Credit Party shall be decreased to the extent
that such Credit Party’s Parallel Debt has been irrevocably paid or (in the case
of guaranty obligations) discharged;




(iii)

the Parallel Debt of any Credit Party shall not exceed the Corresponding Debt of
such Credit Party; and




(iv)

each Credit Party shall have the same defenses against the Parallel Debt which
it has against the Corresponding Debt.




(c)

For purposes of this Section 2.22, the Administrative Agent acts in its own name
and on behalf of itself and not as a trustee, agent or representative of any
party hereto, and any claim made by the Administrative Agent in respect of the
Parallel Debt shall not be held in trust.  The security interests granted under
the Security Documents to the Administrative Agent to secure the Parallel Debt
is granted to the Administrative Agent in its capacity as creditor in respect of
the Parallel Debt and shall not be held in trust.




(d)

All monies received or recovered by the Administrative Agent pursuant to this
Section 2.22, and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security interests granted to secure the
Parallel Debt, shall be applied in accordance with Section 2.12.




(e)

Without limiting or affecting the Administrative Agent’s rights against the
Credit Parties (whether under this Section 2.22 or under any other provision of
the Credit Documents), each Credit Party acknowledges that:




(i)

nothing in this Section 2.22 shall impose any obligation on the Administrative
Agent to advance any sum to any Credit Party or otherwise under any Credit
Document in its capacity as Administrative Agent; and




(ii)

for the purpose of any vote taken under any Credit Document, the Administrative
Agent shall not have any participation or commitment in its capacity as
Administrative Agent.







ARTICLE III

REPRESENTATIONS AND WARRANTIES




To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:




Section 3.1

Financial Condition.  




(a)

The consolidated balance sheet of the Company and its Subsidiaries as of
March 31, 2006 and the related consolidated statements of income, cash flows and
stockholders’ equity for the fiscal period then ended, reported on by Deloitte &
Touche and set forth in the Company’s 2006 Form 10-K(A), a copy of which has
been delivered to each of the Lenders, fairly present, in conformity with GAAP,
the consolidated financial position of the Company and its Subsidiaries as of
such date and the consolidated results of operations and cash flows for such
fiscal year.  The Company and its Subsidiaries did not, as of March 31, 2006,
have any material contingent obligation, contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment, which is not
reflected in any of such financial statements or notes thereto.  




(b)

The unaudited consolidated balance sheet of the Company and its Subsidiaries and
the related unaudited consolidated statements of income, cash flows and
stockholders’ equity set forth in the Company’s December 31, 2006 Form 10-Q, a
copy of which has been delivered to each of the Lenders, fairly present, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in paragraph (a), the consolidated financial position of the Company
and its Subsidiaries as of the date of such statements and the consolidated
results of operations and cash flows for the fiscal year-to-date period then
ended (subject to normal year-end adjustments).  




(c)

The four-year projections of the Company and its Subsidiaries for the period
beginning April 1, 2007 and ending March 31, 2011 made available to the Lenders
prior to the date hereof have been prepared in good faith based upon reasonable
assumptions at the time such projections were made.




Section 3.2

No Change.  




Since March 31, 2006 there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.  




Section 3.3

Corporate Existence; Compliance with Law.  




Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified to
conduct business and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  




Section 3.4

Corporate Power; Authorization; Enforceable Obligations; No Consents.  




Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery or performance of any Credit Document by the Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Credit Parties.  Each Credit Document to which it is
a party has been duly executed and delivered on behalf of each of the Credit
Parties, as the case may be.  Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each of the Credit Parties,
as the case may be, enforceable against such Credit Party, as the case may be,
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).  




Section 3.5

No Legal Bar; No Default.  




The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law, any organizational document or any material Contractual
Obligation of the Credit Parties or their Subsidiaries (except those as to which
waivers or consents have been obtained or notices given), and will not result
in, or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any Requirement of Law or
Contractual Obligation, except as contemplated by this Agreement.  Neither the
Credit Parties nor any of their Subsidiaries is in default under or with respect
to any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.  




Section 3.6

No Material Litigation.  




Except as set forth on Schedule 3.6, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the best
knowledge of the Credit Parties, threatened by or against any Credit Party or
any of its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to the Credit Documents or any Loan or any of the
transactions contemplated hereby, or (b) which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.  




Section 3.7

Investment Company Act; etc.  




No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is subject to regulation under any federal or state
statute or regulation limiting its ability to incur the Credit Party
Obligations.  




Section 3.8

Margin Regulations.  




No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  Each of the
Borrowers and the Credit Parties and their Subsidiaries taken as a group do not
own “margin stock” except as identified in the financial statements referred to
in Section 3.1 and the aggregate value of all “margin stock” owned by such
Borrower or by the Credit Parties and their Subsidiaries taken as a group does
not exceed 25% of the value of its and their assets.  




Section 3.9

ERISA.  




Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, except to the extent that
any such Reportable Event or “accumulated funding deficiency” would not
reasonably be expected to have a Material Adverse Effect.  Each Single Employer
Plan is in compliance in all material respects with the applicable provisions of
ERISA and the Code, except to the extent that any such occurrence or failure to
comply would not reasonably be expected to have a Material Adverse Effect.  No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Single
Employer Plan has arisen, during such five-year period which could reasonably be
expected to have a Material Adverse Effect.  The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Single Employer Plan allocable to such accrued
benefits by an amount which, as determined in accordance with GAAP, could
reasonably be expected to have a Material Adverse Effect.  Neither any Credit
Party nor any Commonly Controlled Entity is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan which could
reasonably be expected to have a Material Adverse Effect.  




Section 3.10

Environmental Matters.  




(a)

The on-going operations of the Credit Parties and their Subsidiaries comply in
all respects with all Environmental Laws, except such non-compliance which would
not (if enforced in accordance with applicable law) result in liability in
excess of $4,000,000 in the aggregate.  




(b)

Except as specifically disclosed in Schedule 3.10, the Credit Parties and each
of its Subsidiaries have obtained all licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”) and
necessary for their respective ordinary course operations, no Governmental
Authority responsible for such Environmental Permits has threatened to revoke,
refuse to reissue or materially limit such Environmental Permits, and the Credit
Parties and each of their Subsidiaries are in compliance with all material terms
and conditions of such Environmental Permits.  




(c)

Except as specifically disclosed in Schedule 3.10, none of the Credit Parties or
their Subsidiaries or any of their respective present assets or operations, is
subject to, any outstanding written order from, or agreement with, any
Governmental Authority, nor subject to any judicial or docketed administrative
proceeding, respecting any Environmental Law, Environmental Claim or Hazardous
Material.  




(d)

Except as specifically disclosed in Schedule 3.10, there are no Hazardous
Materials or other conditions or circumstances existing with respect to any
assets, or arising from operations prior to the Closing Date, of the Credit
Parties, any of their Subsidiaries or any of their respective predecessors that
would reasonably be expected to give rise to Environmental Claims with a
potential liability to the Credit Parties and their Subsidiaries in excess of
$2,000,000 in the aggregate for any such condition, circumstance or assets.  In
addition, (i) to the knowledge of the Credit Parties, neither the Credit Parties
nor any of their Subsidiaries has any underground storage tanks (x) that are not
properly registered or permitted under applicable Environmental Laws, or
(y) that are leaking or disposing of Hazardous Materials, and (ii) to the extent
required by applicable Environmental Law, the Credit Parties and their
Subsidiaries have notified all of their employees of the existence, if any, of
any health hazard arising from the conditions of their employment and have met
all material notification requirements under all Environmental Laws.  




Section 3.11

Use of Proceeds.  




The proceeds of the Loans hereunder shall be used solely by the Borrowers to
(i) pay fees and expenses in connection with the Credit Documents and
(ii) provide funds for working capital, capital expenditures and other general
corporate purposes of the Credit Parties and their Subsidiaries.  




Section 3.12

Subsidiaries.  




Set forth on Schedule 3.12 is a complete and accurate list of all Material
Domestic Subsidiaries and Material Foreign Subsidiaries of the Company and the
ownership thereof.  




Section 3.13

Ownership.  




Each of the Credit Parties is the owner of, and has good and marketable title
to, all of its respective material assets, except as may be permitted pursuant
Section 6.12 hereof, and none of such assets is subject to any Lien other than
Permitted Liens.  




Section 3.14

[Reserved].  




Section 3.15

Taxes.  




Each of the Credit Parties has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) which are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP.  Neither any
Credit Party nor any of its Subsidiaries is aware as of the Closing Date of any
proposed tax assessments against them or any of their Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.  




Section 3.16

Intellectual Property.  




Each of the Credit Parties owns, or has the legal right to use, all patents,
trademarks, tradenames, copyrights, technology, know-how and processes necessary
for each of them to conduct its business as currently conducted.  No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such intellectual property or the validity or effectiveness of any such
intellectual property, nor do the Credit Parties or any of their Subsidiaries
know of any such claim, and, to the knowledge of the Credit Parties and their
Subsidiaries, the use of such intellectual property by the Credit Parties and
their Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  




Section 3.17

Solvency.  




Each of the Borrowers is Solvent and the Company and its Subsidiaries, on a
consolidated basis, are Solvent.




Section 3.18

Investments.  




All Investments of each of the Credit Parties are Permitted Investments.  




Section 3.19

No Burdensome Restrictions.  




None of the Credit Parties or any of their Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  




Section 3.20

Brokers’ Fees.  




None of the Credit Parties or any of its Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement and the Fee Letter and the issuance of the Senior Notes and Senior
Subordinated Notes.  




Section 3.21Labor Matters.  




There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date, other than as set forth in Schedule 3.21 hereto, and none of the
Credit Parties or any of their Subsidiaries (a) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years, other than as set forth in Schedule 3.21 hereto or (b) has knowledge of
any potential or pending strike, walkout or work stoppage.




Section 3.22

Accuracy and Completeness of Information.  




All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties or any of their Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, is or will be true and accurate in all material respects and not
incomplete by omitting to state any material fact necessary to make such
information not misleading.  There is no fact now known to any Credit Party
which has, or could reasonably be expected to have, a Material Adverse Effect
which fact has not been set forth herein, in the financial statements of the
Credit Parties furnished to the Administrative Agent and/or the Lenders, or in
any certificate, opinion or other written statement made or furnished by a
Credit Party or any of its Subsidiaries to the Administrative Agent and/or the
Lenders.




Section 3.23

Material Contracts.  




Schedule 3.23 sets forth a true, correct and complete list of all Material
Contracts currently in effect.  All of the Material Contracts are in full force
and effect, and no material defaults currently exist thereunder.




Section 3.24

Senior Debt.




The Credit Party Obligations constitute “Senior Indebtedness”, “Senior Secured
Indebtedness” and/or “Designated Senior Indebtedness” (or any similar
designation) under and as defined in any agreement governing any Subordinated
Indebtedness (including, without limitation, the Senior Subordinated Indenture)
and the subordination provisions set forth in each such agreement (or in any
intercreditor agreement related thereto) are legally valid and enforceable
against the Credit  Parties party thereto.  This Agreement constitutes a “Credit
Facility” under the “Senior Indenture”.




Section 3.25

Anti-Terrorism Laws.




Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
 Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act.  None of the Credit Parties (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.




Section 3.26

Compliance with OFAC Rules and Regulations.




None of the Credit Parties or any Subsidiary or Affiliate of the Credit Parties
(a) is a Sanctioned Person, (b) has more than 15% of its assets in Sanctioned
Countries, or (c) derives more than 15% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries.  No part of
the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.




Section 3.27

Compliance with FCPA.




Except as set forth on Schedule 3.27, each of the Credit Parties and their
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.  None of the Credit
Parties and their Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq.







ARTICLE IV

CONDITIONS PRECEDENT




Section 4.1

Conditions to Closing Date and Initial Loans.  




This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Loans on the Closing Date is subject to, the satisfaction or
waiver of the following conditions precedent:  




(a)

Execution of Agreement.  The Administrative Agent shall have received (i)
counterparts of this Agreement, executed by a duly authorized officer of each
party hereto, (ii) a Revolving Note of each Borrower for the account of each
Revolving Lender, (iii) a Swingline Note of each Borrower for the account of the
Swingline Lender, (iv) a Term Loan B Note for the account of each Term Loan B
Lender that requests a Term Loan B Note, and (v) all other Credit Documents,
each in form and substance reasonably acceptable to the Administrative Agent in
its sole discretion, in each case executed by a duly authorized officer of each
party thereto.    




(b)

Authority Documents.  The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent:  




(i)

Organizational Documents.  Copies of the articles of incorporation or other
organizational documents (or the foreign equivalent, if any), as applicable, of
the Company, the Dutch Borrower and Alliance AG certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state of its organization.




(ii)

Resolutions.  Copies of resolutions of the board of directors (or the foreign
equivalent) of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party as of the Closing Date to
be true and correct and in force and effect as of such date.  




(iii)

Bylaws.  A copy of the bylaws (or the foreign equivalent, if any) of each Credit
Party, if applicable, certified by an officer of such Credit Party as of the
Closing Date to be true and correct and in force and effect as of such date.  




(iv)

Good Standing.  Copies of (i) certificates of good standing, existence or its
equivalent (if any) with respect to the Company, the Dutch Borrower and Alliance
AG certified as of a recent date by the appropriate governmental authorities of
the state of incorporation and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect on the business or operations of the Credit Parties in such state
and (ii) to the extent available, a certificate indicating payment of all
corporate franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.  




(v)

Incumbency.  An incumbency certificate or its equivalent (if any) of each Credit
Party certified by a secretary or assistant secretary to be true and correct as
of the Closing Date.  




(c)

Legal Opinions of Counsel.  The Administrative Agent shall have received
opinions of counsel for the Credit Parties, dated the Closing Date and addressed
to the Administrative Agent and the Lenders, in form and substance acceptable to
the Administrative Agent, which shall include, without limitation, an opinion
that ii)  each of the Credit Documents is enforceable under New York law or the
chosen governing law of the applicable jurisdiction, and (ii) the execution,
delivery and performance of the Credit Documents and the performance of the
transactions therein will not violate any provision of the Company’s or any
Credit Party’s corporate instruments.




(d)

Personal Property Collateral.  The Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent:




(i)

searches of UCC filings in the state of incorporation or organization and the
chief executive office of each of the Credit Parties that is pledging Collateral
pursuant to the Pledge Agreements and each other jurisdiction as reasonably
deemed necessary by the Administrative Agent;




(ii)

UCC financing statements for each appropriate jurisdiction as is necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;




(iii)

all stock or membership certificates, if any, evidencing the Capital Stock
pledged to the Administrative Agent pursuant to the Pledge Agreements, together
with duly executed in blank undated stock or transfer powers attached thereto;




(iv)

all promissory notes, if any, evidencing loans and advances from the Company to
Subsidiaries that are not Credit Parties, together with duly executed allonges
or other endorsements attached thereto; and




(v)

such local counsel opinions with respect to the Pledge Agreements and the
perfection of security interests granted thereunder as the Administrative Agent
may reasonably require.




(e)

Fees.  The Administrative Agent shall have received all fees, if any, then due
and owing pursuant to the Fee Letter and Section 2.6.  




(f)

Litigation.  There shall not exist any pending or, to the knowledge of a
Responsible Officer of the Credit Parties, threatened litigation, investigation,
injunction, order or claim affecting or relating to the Company or any of its
Subsidiaries, this Agreement or the other Credit Documents that in the
reasonable judgment of the Administrative Agent could materially adversely
affect such Person, this Agreement or the other Credit Documents, or such
Person’s ability to perform their obligations under the Credit Documents, that
has not been settled, dismissed, vacated, discharged or terminated prior to the
Closing Date.  




(g)

Account Designation Letter.  The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1(a) hereto.  




(h)

Consents.  The Administrative Agent shall have received evidence that (i)  all
governmental, shareholder and material third party consents and approvals
necessary in connection with the closing of the Credit Agreement have been
obtained, (ii) all applicable waiting periods have expired without any action
being taken by any authority or third party that could restrain, prevent or
impose any material adverse conditions on such transactions or that could seek
or threaten any of the foregoing and (iii) no law or regulation (including any
requirement of the Securities Exchange Commission or other applicable regulatory
authority), or event shall have occurred that, enjoins, restrains, restricts,
sets aside or prohibits, or seeks to enjoin, restrain, restrict, set aside or
prohibit, or impose materially adverse conditions upon, the consummation of the
closing of the Credit Agreement.




(i)

Compliance with Laws.  The Credit Documents and the financings contemplated
thereby shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).  




(j)

Bankruptcy.  There shall be no bankruptcy or insolvency proceedings with respect
to the Company or any of its Subsidiaries.  




(k)

Material Adverse Effect.  No material adverse change shall have occurred since
March 31, 2006 in the business, assets, liabilities, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries taken as a whole.




(l)

Financial Statements and Projections.  The Administrative Agent shall have
received copies of all of the financial statements and projections requested by
the Agent (including, without limitation, the financial statements and
projections referenced in Section 3.1), together with a detailed explanation of
all management assumptions contained  in such projections, each in form and
substance reasonably satisfactory to the Administrative Agent.  




(m)

Officer’s Certificates.  The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Company as
of the Closing Date stating that (i) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect the Company or any of its
Subsidiaries or the transactions contemplated by the Credit Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (ii) immediately after giving effect to this
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) each of the Credit Parties is Solvent, (B) no
Default or Event of Default exists, (C) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (D) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9.  The foregoing compliance with the
financial covenants shall be calculated on a pro forma basis after giving effect
to the initial borrowings under this Agreement.




(n)

Termination of Existing Indebtedness.  The Administrative Agent shall have
received evidence satisfactory thereto that all existing Indebtedness of the
Company and its Subsidiaries (other than Indebtedness that is permitted under
Section 6.1) shall have been repaid in full and terminated or shall be paid in
full and terminated simultaneously with the effectiveness of this Agreement, and
all Liens securing such Indebtedness shall be released upon repayment in full of
such Indebtedness.




(o)

Liability and Casualty Insurance.  The Administrative Agent shall have received
copies of insurance policies or certificates of insurance evidencing liability
and casualty insurance meeting the requirements set forth herein or in the
Security Documents.




(p)

Patriot Act Certificate.  The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by each of the Borrowers and Guarantors that sets forth information
required by the Patriot Act including, without limitation, the identity of such
Borrower and Guarantor, the name and address of such Borrower and Guarantor and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify such Borrower and Guarantor in accordance with the
Patriot Act.




(q)

Additional Matters.  All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.  




Section 4.2

Conditions to All Extensions of Credit.  




The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:




(a)

Representations and Warranties.  The representations and warranties made by the
Credit Parties herein, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection herewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Extension of Credit as if made on and as of such date (except to
the extent such representations and warranties expressly relate to another date
in which case such representations and warranties shall be true and correct as
of such date) and (ii) that do not contain a materiality qualification shall be
true and correct in all material respects on and as of the date of such
Extension of Credit as if made on and as of such date (except to the extent such
representations and warranties expressly relate to another date in which case
such representations and warranties shall be true and correct as of such date).




(b)

No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.  




(c)

Compliance with Commitments.  Immediately after giving effect to the making of
any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base, (ii) the LOC Obligations shall not exceed the LOC Committed Amount,
(iii) the Swingline Loans shall not exceed the Swingline Committed Amount and
(iv) the aggregate principal amount of outstanding Revolving Loans and Swingline
Loans made to the Company plus the outstanding Company LOC Obligations shall not
exceed $150,000,000 at any time outstanding.




(d)

Cash and Cash Equivalents.   No Revolving Loans and/or Swingline Loans shall be
made if there is more than $110,000,000 of unrestricted cash and Cash
Equivalents in the aggregate on the consolidated balance sheet of the Company
and its Subsidiaries.




Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in subsections (a) – (d) of this Section have been
satisfied.  




ARTICLE V

AFFIRMATIVE COVENANTS




The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations (other than Unasserted Obligations), together with interest,
Commitment Fees and all other amounts owing to the Administrative Agent or any
Lender hereunder, are paid in full, the Borrowers shall, and shall cause each of
their Subsidiaries (other than in the case of Sections 5.1, 5.2 or 5.7 hereof),
to:




Section 5.1

Financial Statements.  




Furnish to the Administrative Agent and each of the Lenders:




(a)

Annual Reports.




(i)

As soon as available and in any event within eighty (80) days after the end of
each fiscal year of the Company commencing with the fiscal year ending March 31,
2007, a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year and the related consolidated statement of cash flows and
the consolidated statements of income and stockholders’ equity for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and accompanied by an opinion on
such consolidated statements of the Company by an Approved Accounting Firm which
opinion shall state that each such consolidated financial statements present
fairly the consolidated financial position of the Company and its Subsidiaries
as of the date of such financial statements and their consolidated results of
their operations and cash flows for the period covered by such financial
statements in conformity with GAAP applied on a consistent basis (except for
changes in the application of which such accountants concur) and shall not
contain any “going concern” or like qualification or exception or qualifications
arising out of the scope of the consolidated audit.




(ii)

As soon as available and in any event within eighty (80) days after the end of
each fiscal year of the Company commencing with the fiscal year ending March 31,
2007, a consolidated and consolidating balance sheet of the Company and its
Subsidiaries, and the related consolidated and consolidating statements of
income, cash flows and stockholders’ equity for such fiscal year, setting forth
(in the case of consolidated statements) the consolidated figures in comparative
form for the Company’s previous fiscal year, all certified (subject to normal
year-end audit adjustments) as complete and correct in all material respects by
the Company’s chief financial officer, treasurer or chief accounting officer.




(iii)

As soon as available and in any event within two hundred ten (210) days after
the end of each fiscal year of Alliance AG commencing with the fiscal year
ending March 31, 2007, the Swiss Franc Statutories of Alliance AG for such
fiscal year (including a balance sheet and a statement of income), certified as
complete and correct in all material respects by Alliance AG’s chief financial
officer, treasurer or chief accounting officer.




(b)

Quarterly Reports.  As soon as available and in any event within forty-five
(45) days after the end of each of the first three fiscal quarters, a
consolidated and consolidating balance sheet of the Company and its Subsidiaries
and the related consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the portion of the Company’s fiscal year ended at
the end of such quarter, setting forth (in the case of consolidated statements)
the consolidated figures in comparative form for the corresponding portion of
the Company’s previous fiscal year, all certified (subject to normal year-end
audit adjustments) as complete and correct in all material respects by the
Company’s chief financial officer, treasurer or chief accounting officer.




(c)

Annual Budget Plan.  As soon as available, but in any event within sixty (60)
days after the end of each fiscal year, a copy of the detailed annual operating
budget or plan of the Company for such fiscal year on a quarter-by-quarter
basis, in form and detail reasonably acceptable to the Administrative Agent and
the Required Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan.




The foregoing financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP (other than the
Swiss Franc Statutories delivered pursuant to subsection (a)(v) above) applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.  




Section 5.2

Certificates; Other Information.  




Furnish to the Administrative Agent and each of the Lenders:




(a)

concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a statement of the Approved Accounting Firm that reported
on such statements (i) stating that their audit examination has included the
reading of this Agreement and the Notes as they relate to financial or
accounting matters, (ii) whether anything has come to their attention to cause
them to believe that there existed on the date of such statements any Default or
Event of Default under Section 5.9 and (iii) confirming the calculations set
forth in the officer’s certificate delivered simultaneously therewith pursuant
to subsection (b) below;




(b)

concurrently with the delivery of the financial statements referred to in
Sections 5.1(a)(i)-(iv) and 5.1(b) above, a certificate of a Responsible Officer
of the Company (a “Compliance Certificate”) stating that, to the best of such
Responsible Officer’s knowledge, each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Agreement to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include the
calculations in reasonable detail required to indicate compliance with
Section 5.9 as of the last day of such period; provided that, concurrently with
the delivery of the annual financial statements referred to in
Sections 5.1(a)(i) and (ii), the Company shall also deliver a Compliance
Certificate that updates the financial covenant calculations provided in the
officer’s certificate delivered pursuant to Section 4.1(n) utilizing the
financial information set forth in such financial statements;




(c)

within forty-five (45) days after the end of the first three fiscal quarters and
within eighty (80) days after the end of the fourth fiscal quarter, a Borrowing
Base Certificate as of the end of the immediately preceding fiscal quarter,
substantially in the form of Schedule 5.2(c), certified by a Responsible Officer
of the Company to be true and correct as of the date thereof (a “Borrowing Base
Certificate”);




(d)

within forty-five (45) days after the end of each calendar month, a certificate
of a Responsible Officer of the Company certifying the levels of Committed
Inventories, Uncommitted Inventories and the gross inventories  of the Company
and its Subsidiaries, as of the last day of such calendar month;




(e)

promptly upon mailing thereof, copies of all reports (other than those otherwise
provided pursuant to Section 5.1 and those which are of a promotional nature)
and other financial information which the Company sends to its shareholders, and
promptly upon the filing thereof, copies of all financial statements and
non-confidential reports which the Company may make to, or file with the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;  




(f)

promptly upon issuance thereof, copies of all press releases and other
statements made available generally by the Company or its Subsidiaries to the
public concerning material developments in the results of operations, financial
condition, business or prospects of the Company or its Subsidiaries;  




(g)

promptly upon receipt thereof, a copy of any “material weakness letter”
submitted by independent accountants to the Company or any of its Subsidiaries
in connection with any annual, interim or special audit of the books of such
Person;  




(h)

promptly, such additional financial and other information as the Administrative
Agent, at the request of and on behalf of any Lender, may from time to time
reasonably request; and  




(i)

promptly, but in no event later than three Business Days, after any change in
the Debt Rating, notice of the new Debt Rating.  




Section 5.3

Payment of Obligations.  




Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry and historical
company practice (subject, where applicable, to specified grace periods) all its
material monetary obligations (including, without limitation, all material
taxes) of whatever nature and any additional costs that are imposed as a result
of any failure to so pay, discharge or otherwise satisfy such obligations,
except when the amount or validity of such obligations and costs is currently
being contested in good faith by appropriate proceedings and reserves, if
applicable, in conformity with GAAP with respect thereto have been provided on
the books of the Borrowers or their Subsidiaries, as the case may be.




Section 5.4

Conduct of Business and Maintenance of Existence.  




Except as otherwise permitted by Section 6.4, (a) continue to engage in business
of the same general type as now conducted by it on the Closing Date,
(b) preserve, renew and keep in full force and effect its existence as a
corporation or limited liability company, as applicable, (c) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except to the extent that failure to take
such action could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) comply with all Contractual Obligations and
Requirements of Law (including, without limitation, ERISA and rules and
regulations thereunder and Environmental Laws) applicable to it except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.




Section 5.5

Maintenance of Property; Insurance.  




(a)

Keep all material property useful and necessary in its business as then being
conducted in good working order and condition (ordinary wear and tear and
obsolescence excepted) except where failure to do so would not materially or
adversely affect the use of such property; and  




(b)

Maintain with financially sound and reputable insurance companies insurance on
all its material property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business in such general area; and furnish to
the Administrative Agent, upon written request, full information as to the
insurance carried.  




Section 5.6

Inspection of Property; Books and Records; Discussions.  




Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities
(including, without limitation, proper books and records with respect to the
Material Local Credit Facilities); and permit, during regular business hours and
upon reasonable notice by the Administrative Agent or any Lender, the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records (other than
materials protected by the attorney-client privilege and materials which a
Credit Party may not disclose without violation of a confidentiality obligation
binding upon it) at any reasonable time and as often as may reasonably be
desired, and to discuss the business, operations, properties and financial and
other condition of the Credit Parties with officers and employees of the Credit
Parties and with their independent certified public accountants.  The Credit
Parties shall maintain their fiscal reporting period on a March 31 fiscal year,
and each Domestic Subsidiary shall maintain its respective fiscal reporting
period on the present basis.




Section 5.7

Notices.  




Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:




(a)

promptly, but in any event within two (2) Business Days, after any Responsible
Officer of the Credit Parties knows of the occurrence of any Default or Event of
Default;  




(b)

promptly, any default or event of default under any Contractual Obligation of a
Credit Party or any of their Subsidiaries which could reasonably be expected to
have a Material Adverse Effect;  




(c)

promptly, any litigation, or any investigation or proceeding (including, without
limitation, any governmental or environmental proceeding) known to any
Responsible Officer of the Credit Parties, affecting a Credit Party or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or which in any manner questions the validity of
this Agreement, the Notes or any of the other transactions contemplated hereby
or thereby, and give notice setting forth the nature of such pending or
threatened action, suit or proceeding and such additional information as the
Administrative Agent, at the request of any Lender, may reasonably request;  




(d)

as soon as possible and in any event within thirty (30) days after any
Responsible Officer of the Credit Parties knows or has reason to know thereof:
 (i) the occurrence or expected occurrence of any Reportable Event with respect
to any Single Employer Plan, a failure to make any required contribution to a
Single Employer Plan, the creation of any Lien in favor of the PBGC (other than
a Permitted Lien) or a Single Employer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;  




(e)

concurrently with the delivery thereof, copies of all written notices as the
Company shall send to the holders of the Senior Notes or the holders of the
Senior Subordinated Notes; and




(f)

promptly, any other development or event which could reasonably be expected to
have a Material Adverse Effect.  




Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Borrowers propose to take with
respect thereto.  In the case of any notice of a Default or Event of Default,
the Responsible Officer of the Company shall specify that such notice is a
Default or Event of Default notice on the face thereof.  




Section 5.8

Environmental Laws.  




(a)

Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;  




(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remediation, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and  




(c)

Defend, indemnify and hold harmless the Administrative Agent and the Lenders,
and their respective employees, agents, officers and directors, from and against
any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Credit Parties or any of their Subsidiaries or their
assets or properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  The agreements in this paragraph shall
survive repayment of the Notes and all other amounts payable hereunder.  




Section 5.9

Financial Covenants.  




Commencing on the day immediately following the Closing Date, the Credit Parties
shall comply with the following financial covenants:




(a)

Minimum Consolidated Interest Coverage Ratio.  Maintain at all times a
Consolidated Interest Coverage Ratio of not less than the following:




Period

Ratio

Closing Date through and including December 31, 2007

1.55 to 1.00

January 1, 2008 and thereafter

1.70 to 1.00




(b)

Maximum Consolidated Leverage Ratio.  Maintain at all times a Consolidated
Leverage Ratio of not more than the following:




Period

Ratio

Closing Date through and including September 30, 2007

6.25 to 1.00

October 1, 2007 through and including December 31, 2007

6.00 to 1.00

January 1, 2008 through and including March 31, 2008

5.75 to 1.00

April 1, 2008 through and including June 30, 2008

5.50 to 1.00

July 1, 2008 through and including September 30, 2008

5.25 to 1.00

October 1, 2008 through and including December 31, 2008

5.00 to 1.00

January 1, 2009 through and including March 31, 2009

4.50 to 1.00

April 1, 2009 and thereafter

4.0 to 1.00




 (c)

Maximum Consolidated Total Senior Debt to Borrowing Base Ratio.  Maintain at all
times a Consolidated Total Senior Debt to Borrowing Base Ratio of not more than
the following:




Period

Ratio

Closing Date through and including March 31, 2007

0.90 to 1.00

April 1, 2007 through and including March 31, 2008

0.85 to 1.00

April 1, 2008 and thereafter

0.80 to 1.00




provided that if the Company’s Consolidated Leverage Ratio is less than 4.00 to
1.0 for two (2) consecutive fiscal quarters, the calculation of the Consolidated
Total Senior Debt to Borrowing Base Ratio shall not be required hereunder at any
time thereafter when the Company’s Consolidated Leverage Ratio remains less than
4.00 to 1.00.




(d)

Maximum Consolidated Capital Expenditures.  Consolidated Capital Expenditures
shall not exceed $40,000,000 during any fiscal year of the Company.




Section 5.10

Additional Guarantors.  




(a)

Subject to the terms of Section 5.12(a), the Company will cause any Domestic
Subsidiary or any other Person that becomes a Material Domestic Subsidiary after
the Closing Date to promptly become a Domestic Guarantor hereunder by way of
execution of a Joinder Agreement.  To the extent any Domestic Subsidiary of the
Company or any other Person is or becomes a guarantor with respect to the Senior
Notes or the Senior Subordinated Notes, but is not a Domestic Guarantor
hereunder, the Company will cause such Domestic Subsidiary or Person to
simultaneously become a Domestic Guarantor hereunder by way of execution of a
Joinder Agreement.




(b)

At such time as the value of the total assets (as determined in accordance with
GAAP) of all Domestic Subsidiaries (other than the Material Domestic
Subsidiaries which are Domestic Guarantors hereunder) exceeds 10% of
Consolidated Total Assets, the Company shall notify the Administrative Agent of
same and, upon the request of the Administrative Agent, cause one or more
Domestic Subsidiaries, as requested by the Administrative Agent, to promptly
become a Domestic Guarantor hereunder by way of execution of a Joinder
Agreement.  




Section 5.11

Pledged Assets.




(a)

The Company and its Domestic Subsidiaries will cause 100% of the Capital Stock
of each Material Domestic Subsidiary and 65% of the Capital Stock of each
first-tier Material Foreign Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to the terms and conditions of the
Security Documents or such other security documents as the Administrative Agent
shall reasonably request.




(b)

The Dutch Borrower and Alliance AG will cause 100% of the Capital Stock of each
of their respective direct or indirect Material Foreign Subsidiaries to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent for the ratable benefit of the Secured Parties to secure
the Dutch Borrower’s obligations pursuant to the terms and conditions of the
Security Documents or such other security documents as the Administrative Agent
shall reasonably request.




(c)

The Company will (i) cause each loan or advance on or after the Closing Date by
the Company to a Subsidiary that is not a Credit Party to be evidenced by a
promissory note, (ii) deliver such promissory note to the Administrative Agent,
together with an appropriate allonge or other endorsement reasonably
satisfactory to the Administrative Agent, and (iii) execute such Security
Documents in connection with the pledge of such promissory note as the
Administrative Agent may reasonably request.




(d)

Each Credit Party shall take such action at its own expense as reasonably
requested by the Administrative Agent to ensure that the Administrative Agent
has a first priority perfected Lien (subject to Permitted Liens) to secure the
Credit Party Obligations in (i) all accounts receivable of the Company and the
Domestic Guarantors and (ii) all inventory of the Company and the Domestic
Guarantors (other than Excluded Inventory).




Section 5.12

Post-Closing Covenant.




Within thirty (30) days after the Closing Date (or such extended period of time
as agreed to by the Administrative Agent in its reasonable discretion), the
Company shall deliver to the Administrative Agent an executed copy of each
Foreign Pledge Agreement that is not delivered on or before the Closing Date
pursuant to Section 4.1, together with any stock certificates and stock powers
related thereto and such opinions of counsel and other documentation as the
Administrative Agent may reasonably require, in each case in form and substance
reasonably satisfactory to the Administrative Agent.







ARTICLE VI

NEGATIVE COVENANTS




The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations (other than Unasserted Obligations), together with interest,
Commitment Fees and all other amounts owing to the Administrative Agent or any
Lender hereunder, are paid in full that:  




Section 6.1

Indebtedness.




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness or any
Hedging Agreement, except:




(a)

Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;




(b)

Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referenced in Schedule 6.1, and renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension and on terms not materially
less favorable to the applicable Credit Party or Subsidiary;




(c)

(i) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases; provided that (A) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing and
(B) the total amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding, and (ii) Indebtedness of the Credit Parties and their
Subsidiaries incurred after the Closing Date consisting of Indebtedness incurred
to provide all or a portion of the purchase price or cost of construction of an
asset; provided that (A) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset, (B) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing and (C) the total amount of
all such Indebtedness shall not exceed $5,000,000 at any time outstanding;




(d)

Unsecured intercompany Indebtedness among the Credit Parties and their
Subsidiaries; provided that any such Indebtedness shall be (i) fully
subordinated to the Credit Party Obligations hereunder on terms reasonably
satisfactory to the Administrative Agent and (ii) in the case of loans from the
Company to any of its Subsidiaries on or after the Closing Date, evidenced by
promissory notes which shall be pledged to the Administrative Agent as
Collateral for the Credit Party Obligations;




(e)

Indebtedness and obligations owing under Secured Hedging Agreements and other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;




(f)

Indebtedness and obligations of the Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;




(g)

 (i) Indebtedness in respect of OECD accounts receivable financings with
recourse against the Credit Parties in an aggregate amount not to exceed
$50,000,000 and (ii) non-OECD accounts receivable financings with recourse
against the Credit Parties in an aggregate amount not to exceed $50,000,000;




(h)

Indebtedness in respect of the Senior Notes in an aggregate principal amount not
to exceed $465,000,000 and the Senior Subordinated Notes in an aggregate
principal amount not to exceed $100,000,000, and renewals, refinancings,
restatements, replacements or extensions of the foregoing in a principal amount
not in excess of that outstanding as of the date of such renewal, refinancing or
extension (plus the amount of reasonable fees and expenses relating thereto,
including, without limitation, contractual or market rate call or tender
premiums) and on terms substantially similar to the Senior Notes and the Senior
Subordinated Notes, respectively, or no less favorable to the Company and the
Lenders




(i)

Guaranty Obligations permitted under Section 6.3;




(j)

Indebtedness in respect of sale leaseback transactions permitted under
Section 6.12;




(k)

Indebtedness owing under overdraft facilities in connection with cash management
arrangements; and




(l)

additional Indebtedness that in the aggregate does not exceed, (i) for the
Company and its Domestic Subsidiaries, $30,000,000 and (ii) for Foreign
Subsidiaries, the sum of $600,000,000; provided that, after giving effect on a
Pro Forma Basis to the incurrence or assumption of any such Indebtedness and to
the concurrent retirement of any other Indebtedness of the Credit Parties or any
of their Subsidiaries, no Default or Event of Default shall exist.




Section 6.2

Liens.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(each a “Permitted Lien”):  




(a)

Liens created by or otherwise existing under or in connection with this Credit
Agreement or the other Credit Documents in favor of the Lenders or the
Administrative Agent on behalf of the Lenders;




(b)

Liens existing on the Closing Date and set forth on Schedule 6.2 (other than
Liens on assets of Foreign Subsidiaries securing foreign lines of credit of such
Foreign Subsidiaries);




(c)

purchase money Liens on any capital asset of a Credit Party or a Subsidiary if
such purchase money Lien attaches to such capital asset concurrently with the
acquisition thereof and if the Indebtedness secured thereby does not exceed the
lesser of the cost or fair market value as of the time of acquisition of the
asset covered thereby by such Credit Party or such Subsidiary; provided, that
the aggregate amount of indebtedness (excluding any Indebtedness permitted under
clause (a) above), secured by all such Liens does not exceed $5,000,000 in the
aggregate at any one time outstanding; and provided further, that no such Lien
shall extend to or cover any property or asset of such Credit Party or such
Subsidiary other than the related property or asset (including accessions
thereto and proceeds thereof, to the extent provided in the security agreement
creating such Lien);  




(d)

Liens (not securing Indebtedness) which are incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
old-age pensions, social security and public liability laws and similar
legislation;  




(e)

Liens securing the performance of bids, tenders, leases, contracts (other than
for the repayment of Indebtedness), statutory obligations, and other obligations
of like nature, incurred as an incident to and in the ordinary course of
business;  




(f)

Liens securing taxes, assessments or charges or levies of any Governmental
Authority or the claims of growers, materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons; provided, that (i) with respect
to Liens securing taxes, such taxes are not yet due and payable, (ii) with
respect to Liens securing claims or demands of growers, materialmen, mechanics,
carriers, warehousemen, landlords and the like, such Liens are inchoate and
unfiled and no other action has been taken to enforce the same and (iii) with
respect to taxes, assessments or charges or levies of any Governmental Authority
secured by such Liens, payment thereof is not at the time required by
Section 5.3;  




(g)

zoning restrictions, easements, licenses, reservations, covenants, conditions,
waivers, restrictions on the use of property or other minor encumbrances or
irregularities of title which do not materially impair the use of any material
property in the operation of the business of a Credit Party or any Subsidiary or
the value of such property for the purpose of such businesses or which are being
contested in good faith by appropriate proceedings;  




(h)

attachment, judgment or similar Liens arising in connection with court
proceedings; provided, that the execution or other enforcement of such Liens is
effectively stayed, the claims secured thereby are being actively contested in
good faith by appropriate proceedings and the applicable Credit Party or
Subsidiary shall have set aside on its books, if required by GAAP, appropriate
reserves for such Liens;  




(i)

any Lien existing on any asset of any Person at the time such Person becomes a
Subsidiary and not created in contemplation of such event;  




(j)

any Lien on any asset of any Person existing at the time such Person is merged
or consolidated with or into a Credit Party or a Subsidiary and not created in
contemplation of such event;  




(k)

any Lien existing on any asset prior to the acquisition thereof by a Credit
Party or a Subsidiary and not created in contemplation of such event;  




(l)

Liens given to secure Indebtedness owing to life insurance companies (or
affiliates thereof) issuing life insurance policies in connection with
Split-Dollar Programs, incurred to finance non-scheduled premiums paid by a
Credit Party or its Subsidiaries under such policies pursuant to Split-Dollar
Agreements executed in connection with the Split-Dollar Program which
Indebtedness does not exceed $40,000,000 in the aggregate, provided that in
connection with any Split-Dollar Program such Liens shall be limited to such
Credit Party’s or such Subsidiary’s right, title and interest in and to (A) the
Split-Dollar Agreement and the Split-Dollar Assignment executed in connection
with such Split-Dollar Program and (B) the policy of life insurance assigned to
such Credit Party or such Subsidiary as collateral pursuant to such Split-Dollar
Assignment;




(m)

any Lien on the assets of a Foreign Subsidiary securing foreign lines of credit
of the Foreign Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $150,000,000; provided that the aggregate principal
amount of foreign lines of credit of the Dutch Borrower and Alliance AG subject
to a Lien contemplated by this Section 6.2(m) shall not exceed $20,000,000 in
the aggregate and shall only consist of Liens incurred by the Dutch Borrower and
Alliance AG through the merger of a Foreign Subsidiary with, or the sale, lease
or other transfer of all or any substantial part of the assets of a Foreign
Subsidiary to, the Dutch Borrower or Alliance AG;




(n)

any Lien on accounts receivable arising from transactions permitted by Section
6.1(g);




(o)

any Lien securing any obligations and liabilities arising under or in connection
with any cash management arrangements entered into prior to, on or after the
Closing Date, including, without limitation, any netting or set-off system for
the calculation of interest with respect to debit balances and credit balances
under such arrangements; provided that the assets subject to any such Lien shall
be limited to the assets held from time to time at the financial institution
providing such cash management arrangements;

 

(p)

any Lien arising out of the refinancing, extension, renewal, replacement or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing paragraphs of this Section 6.2; provided, that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets;




(q)

Liens in favor of a Hedging Agreement Provider in connection with a Secured
Hedging Agreement, but only if such Hedging Agreement Provider and the
Administrative Agent, on behalf of the Lenders, shall share pari passu in the
collateral subject to such Liens; and




(r)

Liens not otherwise permitted by the foregoing paragraphs of this Section 6.2
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.  




Section 6.3

Guaranty Obligations.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
create, assume or suffer to exist any Guaranty Obligation, other than
(a) Guaranty Obligations which are incurred in the ordinary course of business
for the purpose of carrying unsold tobacco inventories held against Confirmed
Orders, (b) other Guaranty Obligations incurred in the ordinary course of
business with respect to Uncommitted Inventories permitted pursuant to the terms
of Section 6.14 in an aggregate amount not to exceed the amount of such
Uncommitted Inventories, (c) short term and long term Guaranty Obligations of
Foreign Subsidiaries with respect to credit facilities provided to farmer
suppliers of such Foreign Subsidiaries in an amount not to exceed $400,000,000
in the aggregate at any time outstanding; provided that (i) no more than
$160,000,000 of such Guaranty Obligations may have a maturity that is greater
than 365 days and (ii) such Guaranty Obligations are supported by the
obligations of such farmer suppliers to deliver tobacco to the Company and its
Subsidiaries, (d) Guaranty Obligations of the Guarantors pursuant to this
Agreement, (e) Guaranty Obligations of the Guarantors of the Company’s
obligations under the Senior Indenture and the Senior Notes, (f) Guaranty
Obligations of the Guarantors of the Company’s obligations under the Senior
Subordinated Indenture and the Senior Subordinated Notes, (g) Guaranty
Obligations which are incurred in the ordinary course of business with respect
to the Credit Parties’ and their Subsidiaries’ (i) cash management arrangements
in an aggregate original principal amount not to exceed $13,000,000 at any time
outstanding and (ii) employee credit card obligations for business travel and
entertainment and other related expenses in an aggregate amount not to exceed
$375,000 at any time outstanding and (h) other Guaranty Obligations incurred in
the ordinary course of business so long the aggregate amount of all Guaranty
Obligations under this clause (h) does not at any time exceed $125,000,000;
provided, however, neither the Dutch Borrower nor Alliance AG shall be permitted
to incur Guaranty Obligations pursuant to Sections 6.3(a) – (c).




Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,




(a)

dissolve, liquidate or wind up its affairs, sell, transfer, lease or otherwise
dispose of its property or assets or agree to do so at a future time except the
following, without duplication, shall be expressly permitted:  




(i)

Specified Sales;  




(ii)

the sale, transfer, lease or other disposition of property or assets (A) to an
unrelated party not in the ordinary course of business (other than Specified
Sales), where and to the extent that they are the result of a Recovery Event or
(B) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries, as appropriate, in its reasonable
discretion;  




(iii)

the sale, lease or transfer of property or assets (at fair value) from any
Subsidiary other than a Material Domestic Subsidiary or a Pledged Foreign
Subsidiary to a Borrower or another Subsidiary;  




(iv)

the sale, lease or transfer of property or assets (at fair value) between the
Company and any Domestic Guarantor;  




(v)

the sale, lease or transfer of property or assets (at fair value) from a Credit
Party other than the Borrowers to another Credit Party;




(vi)

the sale, lease, transfer or other disposition of property or assets (at fair
value) between or among the Dutch Borrower, Alliance AG and the Pledged Foreign
Subsidiaries;




(vii)

the dissolution, liquidation or winding up of a Foreign Subsidiary or a Domestic
Subsidiary other than a Material Domestic Subsidiary or a Pledged Foreign
Subsidiary;




(viii)

(A) the sale of accounts receivable in accordance with the terms of
Section 6.1(g) and (B) the sale of accounts receivable arising from sales of
tobacco, which accounts receivable are sold pursuant to a factoring arrangement
without recourse;




(ix)

so long as no Default or Event of Default shall have occurred and be continuing,
the sale, lease transfer or other disposition of all or any portion of the Italy
Division and the Wool Division;




(x)

so long as no Default or Event of Default shall have occurred and be continuing,
the sale, lease or transfer of obsolete, worn out, surplus, redundant or excess
property or assets (other than machinery, parts and equipment disposed of in
accordance with clause (ii) above), or agreement to do so at a future time;
provided that so long as the Term Loan B is outstanding, the proceeds of any
such sale, lease or transfer shall not be reinvested but shall be used to prepay
the Loans in accordance with Section 2.8(b)(ii); and




(xi)

so long as no Default or Event of Default shall have occurred and be continuing,
the sale, lease or transfer of additional property or assets, or agreement to do
so at a future time in an amount not to exceed $15,000,000 in the aggregate in
any fiscal year.




(b)

purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) the property or assets of any Person (other than purchases
or other acquisitions of inventory, leases, materials, property and equipment in
the ordinary course of business), except as permitted pursuant to
Section 6.4(a), and 6.5.  




(c)

Notwithstanding the provisions in Section 6.4(a) and 6.4(b), merge with or into
any other Person, except that the following shall be permitted:  




(i)

a Borrower may merge with another Person if (A) such Borrower is the corporation
surviving such merger, (B) if such merger involves a Person that is not a
Subsidiary, such merger is a Permitted Acquisition and (C) immediately after
giving effect to such merger on a Pro Forma Basis, no Default or Event of
Default shall have occurred and be continuing;




(ii)

any Subsidiary may merge with or into, or sell, lease or otherwise transfer all
or any substantial part of its assets to the Company or to another Subsidiary
(determined immediately thereafter); provided that (A) if such merger, sale,
lease or other transfer involves a Borrower, such Borrower shall be the
surviving entity, (B) if such merger, sale, lease or other transfer involves a
Guarantor (but not a Borrower), such Guarantor shall either be the surviving
entity or the surviving entity shall become an Additional Credit Party in
connection therewith, (C) if such merger, sale, lease or other transfer involves
a Pledged Foreign Subsidiary, either the surviving entity shall be a Pledged
Foreign Subsidiary or the Capital Stock of the surviving entity shall be pledged
to the Administrative Agent in connection therewith pursuant to a Pledge
Agreement on terms reasonably satisfactory to the Administrative Agent,
(D) immediately after giving effect to such merger, sale, lease or other
transfer on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing and (E) if such merger, sale, lease or other transfer
involves a Person that is not a Subsidiary immediately prior to the consummation
of such transaction, such merger, sale, lease or other transfer shall qualify as
a Permitted Acquisition; provided further that (1) neither the Dutch Borrower
nor Alliance AG shall merge with or into the Company and (2) the Dutch Borrower
and Alliance AG shall not merge with or into each other; and




(iii)

any Material Domestic Subsidiary may merge with another Person in connection
with a Permitted Acquisition if (A) such Material Domestic Subsidiary is the
surviving corporation and (B) following such Acquisition, the Company shall
retain, directly or indirectly, a proportionate equity interest in such Material
Domestic Subsidiary equal to or greater than the Company’s equity interest
immediately prior to such Acquisition.  




Section 6.5

Acquisitions, Advances, Investments and Loans.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, make any Acquisition or Investment, except for (each of
the following, a “Permitted Investment”):




(a)

any Acquisition (other than a Hostile Acquisition) or Investment for
consideration consisting of cash or Cash Equivalents, common stock of the
Company (valued at the market value thereof as of the date of the issuance
thereof), other securities or properties of a Credit Party or any Subsidiary
(valued in good faith by the Board of Directors of the Company), the assumption
of any Indebtedness (valued at the principal amount thereof), any other
consideration (valued in good faith by the board of directors of the Company) or
any combination of the foregoing; provided that (i) the aggregate value of all
such consideration for all Acquisitions and Investments of the Credit Parties
and their Subsidiaries made during any fiscal year shall not exceed 10% of
Consolidated Tangible Net Worth as of the most recent fiscal year end with
respect to which the Administrative Agent and the Lenders shall have received
the financial statements referred to in Section 5.1(a)(i), and (ii) the Company
shall have been in compliance, as of the most recent fiscal quarter end for
which the Company has delivered a Compliance Certificate, with the Consolidated
Interest Coverage Ratio, Consolidated Leverage Ratio and Consolidated Total
Senior Debt to Borrowing Base Ratio levels required by Sections 5.9(a)-(c) of
the Existing Credit Agreement for such fiscal quarter end; provided further that
in the case of any Acquisition involving an aggregate purchase price (including
cash and non-cash consideration) in excess of $10,000,000, the Company shall
have delivered to the Administrative Agent a certificate of the Company’s chief
financial officer, treasurer or chief accounting officer containing calculations
that demonstrate that after giving effect to such Acquisition on a Pro Forma
Basis, the Credit Parties are in compliance with the financial covenants set
forth in Section 5.9;




(b)

Investments consisting of cash or Cash Equivalents;




(c)

Investments in Persons evidencing the deferred purchase price receivable of
assets sold, leased or otherwise transferred in accordance with Section 6.4;  




(d)

Investments in the Company and its Subsidiaries (including, without limitation,
the intercompany loans permitted by Section 6.1(d));




(e)

loans and advances in the ordinary course of its business to officers and
employees of a Credit Party or any Subsidiary in an aggregate outstanding
principal amount not to exceed $3,000,000;  




(f)

loans and advances to growers and other suppliers of tobacco (including
Affiliates) in the ordinary course of its business in an aggregate outstanding
principal amount consistent with past practice of the Borrowers;  




(g)

Guaranty Obligations permitted by Sections 6.1 and 6.3;




(h)

Investments made by any Foreign Subsidiary in the ordinary course of such
Person’s business, in connection with the financing of international trading
transactions, in export notes, trade credit assignments, bankers’ acceptances,
guarantees and instruments of a similar nature issued by (i) any commercial bank
or trust company (or any Affiliate thereof) organized under the laws of the
United States or any state having capital and surplus in excess of $100,000,000
or (ii) any international bank organized under the laws of any country which is
a member of the OECD or a political subdivision of any such country, and having
a combined capital and surplus of at least $100,000,000;  and




(i)

Transfers of interests in Foreign Subsidiaries to the extent permitted under
Section 6.4.




Section 6.6

Transactions with Affiliates.  




Except as permitted in Section 6.5(e), each of the Credit Parties will not, nor
will it permit any Subsidiary to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.




Section 6.7

Ownership of Subsidiaries; Restrictions.  




Except as expressly permitted by this Agreement and subject to Section 5.10,
each of the Credit Parties will not, nor will it permit any Subsidiary to, make
any changes in its equity capital structure (including in the terms of its
outstanding Capital Sock) that would reduce or impair the consolidated equity
capital of the Credit Parties and their Subsidiaries immediately thereafter, or
amend their certificates of incorporation, by-laws, operating agreements,
limited liability company agreements, partnership agreements or other charter
documents in any respect which is adverse to the interests of the Lenders;
provided that, nothing herein shall limit or impair the right or ability of the
Credit Parties or any of their Subsidiaries to issue Capital Stock.




Section 6.8

Fiscal Year; Changes in Capital Structure or Organizational Documents; Material
Contracts; Changes to Business of Alliance AG.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
change its fiscal year.  Except as expressly permitted by this Agreement, each
of the Credit Parties will not, nor will it permit any Subsidiary to, make any
material changes in its equity capital structure (including in the terms of its
outstanding Capital Stock) that would reduce or impair the consolidated equity
capital of the Credit Parties and their Subsidiaries immediately thereafter and
each of the Credit Parties will not, nor will it permit any Subsidiary to,
materially amend, modify or change its articles of incorporation or limited
liability company operating agreement, as applicable (or corporate charter or
other similar organizational document) or bylaws (or other similar document)
without the prior written consent of the Required Lenders, which consent shall
not be unreasonably withheld.  Each of the Credit Parties will not, nor will it
permit any Subsidiary to, without the prior written consent of the
Administrative Agent, amend, modify, cancel or terminate or extend or permit the
amendment, modification, cancellation or termination of any of the Material
Contracts, except in the event that such amendments, modifications,
cancellations or terminations could not reasonably be expected to have a
Material Adverse Effect.  The Company will not, nor will it permit Alliance AG
to, alter the business of Alliance AG in a manner such that Alliance AG is no
longer the primary trading entity for the Foreign Subsidiaries.




Section 6.9

Limitation on Restricted Actions.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party or any
Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party or any Subsidiary, (c) make loans or
advances to any Credit Party or any Subsidiary, (c) sell, lease or transfer any
of its properties or assets to any Credit Party or any Subsidiary, or (e) act as
a Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) the Senior Indenture and
the Senior Subordinated Indenture, as each of the foregoing are in effect on the
Closing Date or (v) any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.




Section 6.10

Restricted Payments.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party or any Subsidiary (directly or
indirectly through Subsidiaries), (c) to pay regularly scheduled interest
payments in respect of the Senior Notes and the Senior Subordinated Notes, (d)
other Restricted Payments so long as (i) no Default or Event of Default shall
have occurred or be continuing or would result from any such Restricted Payment,
(ii) at the time of each such Restricted Payment and after giving effect to each
such Restricted Payment on a Pro Forma Basis, the Credit Parties are in
compliance with the financial covenants set forth in Section 5.9(a)-(c), (iii)
the Company shall have been in compliance, as of the most recent fiscal quarter
end for which the Company has delivered a Compliance Certificate, with the
Consolidated Interest Coverage Ratio, Consolidated Leverage Ratio and
Consolidated Total Senior Debt to Borrowing Base Ratio levels required by
Sections 5.9 for such fiscal quarter end, (iv) such Restricted Payment is
permitted by the terms of the Senior Indenture, the Senior Subordinated
Indenture and any other agreement or instrument governing or evidencing
Indebtedness of the Credit Parties and their Subsidiaries and (iv) such
Restricted Payments, together with the aggregate amount of all other Restricted
Payments declared or made by the Credit Parties and their Subsidiaries on or
after the Closing Date (excluding Restricted Payments permitted by
subsections (a), (c) and (d) above), do not exceed the sum of (A) 50% of
Consolidated Net Income for the period (taken as one accounting period) from the
beginning of the fiscal quarter commencing after the Closing Date to the end of
the most recent fiscal quarter of the Company for which the Administrative Agent
has received financial statements pursuant to Section 5.1(a) or (b) (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such deficit)
plus (B) 50% of the aggregate Net Cash Proceeds received by the Credit Parties
and their Subsidiaries from Equity Issuances after the Closing Date, and (e)
other Restricted Payments so long as (i) no Default or Event of Default shall
have occurred or be continuing or would result from any such Restricted Payment,
(ii) at the time of each such Restricted Payment and after giving effect to each
such Restricted Payment on a Pro Forma Basis, the Credit Parties are in
compliance with the financial covenants set forth in Section 5.9(a)-(c), (iii)
the Company shall have been in compliance, as of the most recent fiscal quarter
end for which the Company has delivered a Compliance Certificate, with the
Consolidated Interest Coverage Ratio, Consolidated Leverage Ratio and
Consolidated Total Senior Debt to Borrowing Base Ratio levels required by
Sections 5.9(a)-(c) of the Existing Credit Agreement for such fiscal quarter end
and (iv) such Restricted Payments, together with the aggregate amount of all
other Restricted Payments declared or made by the Credit Parties and their
Subsidiaries on or after the Closing Date (excluding Restricted Payments
permitted by subsections (a), (c), (d) and (e) above), do not exceed
$35,000,000.




Section 6.11

Amendments to Indebtedness, etc.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of (a) any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof
or (b) any Indebtedness for borrowed money (excluding Subordinated Indebtedness)
if such amendment or modification would add or change any terms in a manner
materially adverse to the issuer of such Indebtedness.




Section 6.12

Sale Leasebacks.




Each of Credit Parties will not, nor will it permit any Subsidiary to, directly
or indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired in excess of $10,000,000 in the aggregate on an annual basis, (a) which
any Credit Party or any Subsidiary has sold or transferred or is to sell or
transfer to a Person which is not a Credit Party or a Subsidiary or (b) which
any Credit Party or any Subsidiary intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by a Credit Party or a Subsidiary to another Person which is not a
Credit Party or a Subsidiary in connection with such lease.




Section 6.13

No Further Negative Pledges.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (a) pursuant to this Agreement and the other Credit Documents,
(b) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (c) pursuant to the Senior Indenture and the Senior Subordinated
Indenture, as each of the foregoing are in effect on the Closing Date and (d) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.




Section 6.14

Maximum Uncommitted Inventories.  




The Credit Parties shall not permit the Uncommitted Inventories to exceed
$150,000,000 in the aggregate at all times.  







ARTICLE VII

EVENTS OF DEFAULT




Section 7.1.

Events of Default.  




An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):  




(a)

(i) A Borrower shall fail to pay any principal on any Note or Loan when due in
accordance with the terms thereof or hereof; (ii) a Borrower shall fail to
reimburse the Issuing Lender for any LOC Obligations when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof; or (iii) a Borrower shall fail to pay any interest on any Note or Loan
or any fee or other amount payable hereunder when due in accordance with the
terms thereof or hereof and such failure shall continue unremedied for three (3)
Business Days (or any Guarantor shall fail to pay on the Guaranty in respect of
any of the foregoing or in respect of any other Guaranty Obligations
thereunder);




(b)

Any representation or warranty made or deemed made herein or in any of the other
Credit Documents or which is contained in any certificate, document or financial
or other statement furnished at any time under or in connection with this
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made;




(c)

(i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Section 5.7(a), Section 5.9
or Article VI hereof; or (ii) any Credit Party shall fail to comply with any
other covenant, contained in this Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
7.1(a) or 7.1(c)(i) above), and in the event such breach or failure to comply is
capable of cure, is not cured within thirty (30) days of its occurrence;




(d)

A Credit Party or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $15,000,000 in the aggregate for the
Borrower and any of its Subsidiaries beyond the period of grace (not to exceed
thirty (30) days), if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $15,000,000 in the aggregate for the Credit
Parties and their Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity;




(e)

(i)  Any Credit Party or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; (ii) there shall be commenced against any Credit Party or any
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Credit Party or any Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; (iv)  any Credit Party or any Subsidiary shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Credit
Party or any Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due;




(f)

One or more judgments or decrees shall be entered against any Credit Party or
any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance) of $15,000,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 days from the entry
thereof;




(g)

(i) Any Credit Party or any of its Subsidiaries shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Single Employer Plan
(other than a Permitted Lien) shall arise on the assets of any Credit Party, any
of its Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a Trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Single Employer Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) any Credit Party, any of its Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect;




(h)

There shall occur (i) a Change of Control under this Agreement, (ii) a Change of
Control (as defined in the Senior Indenture as in effect on the date hereof)
under the Senior Indenture or (iii) a Change of Control (as defined in the
Senior Subordinated Indenture as in effect on the date hereof) under the Senior
Subordinated Indenture;

(i)

The Domestic Guaranty or any provision thereof shall cease to be in full force
and effect or any Domestic Guarantor or any Person acting by or on behalf of any
Domestic Guarantor shall deny or disaffirm any Domestic Guarantor’s obligations
under the Domestic Guaranty;




(j)

The Foreign Guaranty or any provision thereof shall cease to be in full force
and effect or any Foreign Guarantor or any Person acting by or on behalf of any
Foreign Guarantor shall deny or disaffirm any Foreign Guarantor’s obligations
under the Foreign Guaranty;




(k)

Any other Credit Document shall fail to be in full force and effect or to give
the Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created thereby (except as such documents may be terminated or
no longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive), or any
Credit Party or any of its Subsidiaries shall so assert in writing;




(l)

The occurrence and continuation of any Event of Default under and as defined in
the Senior Indenture or in the Senior Subordinated Indenture;




(m)

The subordination provisions with respect to any Subordinated Indebtedness
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of such Subordinated
Indebtedness; or




(n)

The occurrence of a default or event of default (in each case which shall
continue beyond the expiration of any applicable grace periods) under, or the
occurrence of any event that results in or would permit the termination of any
Secured Hedging Agreement.




Section 7.2

Acceleration; Remedies.  




Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
shall immediately become due and payable and the Borrowers shall immediately pay
to the Administrative Agent cash collateral as security for the LOC Obligations
for subsequent drawings under then outstanding Letters of Credit in an amount
equal to the maximum amount which may be drawn under such Letters of Credit, and
(b) if such event is any other Event of Default, any of the following actions
may be taken:  (i) the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate, (ii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, by
notice of default to the Borrowers, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and (iii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall,
exercise such other rights and remedies available to the Administrative Agent
under the Credit Documents and applicable laws.







ARTICLE VIII

THE AGENT




Section 8.1Appointment and Authority.




Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wachovia
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Lender,
and neither the Borrowers nor any other Credit Party shall have rights as a
third party beneficiary of any of such provisions.




Section 8.2

Nature of Duties.




Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof (other than the
Administrative Agent and the Issuing Lender) shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity as a Lender hereunder. Without limiting the foregoing,
none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.




The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.




Section 8.3

Exculpatory Provisions.




The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:




(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;




(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and




(c)

shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.




The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the Issuing Lender.




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.




Section 8.4

Reliance by Administrative Agent.




The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying thereon
in good faith.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume in good faith that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.




Section 8.5

Notice of Default.




The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.




Section 8.6

Non-Reliance on Administrative Agent and Other Lenders.




Each Lender and the Issuing Lender expressly acknowledges that no Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by any Agent
hereinafter taken, including any review of the affairs of any Credit Party,
shall be deemed to constitute any representation or warranty by any Agent to any
Lender or the Issuing Lender.  Each Lender and the Issuing Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.




Section 8.7

Indemnification.




The Lenders agree to indemnify each of the Administrative Agent, the Issuing
Lender, and the Swingline Lender in their capacities hereunder and their
Affiliates and their respective officers, directors, agents and employees (to
the extent not reimbursed by the Borrowers and without limiting the obligation
of the Borrowers to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction.  The agreements in this
Section shall survive the termination of this Agreement and payment of the
Notes, any Reimbursement Obligation and all other amounts payable hereunder.




Section 8.8

Administrative Agent in Its Individual Capacity.




Each of the Persons serving as Agents hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not such Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each of the Persons serving as Agents hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrowers or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.




Section 8.9

Successor Administrative Agent.




The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrowers, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment within forty-five (45) days after the notice of
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
Collateral for the benefit of the Lenders until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
 After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.




Section 8.10

Reserved.







Section  8.11

Collateral and Guaranty Matters.




(a)

The Lenders irrevocably authorize and direct the Administrative Agent:




(i)

to release any Lien on any Property granted to or held by the Administrative
Agent under any Credit Document (A) upon termination of the Revolving
Commitments and payment in full of all Credit Party Obligations (other than
Unasserted Obligations to which the Adminstrative Agent has no actual knowledge
thereof) and the expiration or termination of all Letters of Credit, (B) that is
transferred or to be transferred as part of or in connection with any sale or
other disposition permitted under Section 6.4, or (C) subject to Section 9.1, if
approved, authorized or ratified in writing by the Required Lenders;




(ii)

to subordinate any Lien on any Property granted to or held by the Administrative
Agent under any Credit Document to the holder of any Lien on such Property that
is permitted by Section 6.2; and




(iii)

to release any Guarantor from its obligations under the applicable Guaranty if
such Person ceases to be a Guarantor as a result of a transaction permitted by
Section 6.4(c)(ii).




(b)

In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrowers’ expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release.  Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.







ARTICLE IX

MISCELLANEOUS




Section 9.1

Amendments and Waivers.  




Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section 9.1 nor may
any Guarantor or Collateral be released except as specifically provided herein
or in accordance with the provisions of this Section 9.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrowers written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrowers hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such amendment, waiver,
supplement, modification or release shall:  




(i)

reduce the amount or extend the scheduled date of maturity of any Loan or Note
or any installment thereon or any Reimbursement Obligation, or reduce the stated
rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of the Commitment or
Commitment Percentage of any Lender, in each case without the written consent of
each Lender directly affected thereby; provided that, it is understood and
agreed that no waiver, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.8(b), nor any amendment of Section 2.8(b) or the
definitions of Asset Disposition, Debt Issuance, Equity Issuance, Excess Cash
Flow, or Recovery Event, shall constitute a reduction or forgiveness of the
amount of, or an extension of the scheduled date of, any principal installment
of any Loan or Note;




(ii)

amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders;




(iii)

amend, modify or waive any provision of Article VIII without the written consent
of the then Administrative Agent;




(iv)

release either Borrower or all or substantially all of the Guarantors from their
respective obligations hereunder or under the Guaranty, without the written
consent of all of the Lenders and, with respect to such release of Guarantors,
any Hedging Agreement Provider;




(v)

amend, modify or waive any provision of the Credit Documents requiring consent,
approval or request of the Required Lenders or all Lenders, without the written
consent of all of the Required Lenders or Lenders as appropriate and, provided,
further, that no amendment, waiver or consent affecting the rights or duties of
the Administrative Agent under any Credit Document shall in any event be
effective, unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action;




(vi)

permit a Letter of Credit to have an original expiry date more than twelve (12)
months from the date of issuance without the consent of each of the Revolving
Lenders; provided, that the expiry date of any Letter of Credit may be extended
in accordance with the terms of Section 2.3(a) as in effect on the Closing Date;




(vii)

release all or substantially all of the Collateral without the written consent
of all of the Lenders and any Hedging Agreement Provider;




(viii)

amend, modify or waive (A) the order in which Credit Party Obligations are paid
in Section 2.8(b)(vi) and Section 2.12(b), (B) the pro rata funding of
Extensions of Credit or treatment of payments in Section 2.12(a) or (C) Section
9.7(a), in each case without the written consent of each Lender and each Hedging
Agreement Provider directly affected thereby;




(ix)

amend or modify the definitions of “Credit Party Obligations” or “Required
Lenders” to delete or exclude any obligation or liability described therein
without the written consent of each Lender and each Hedging Agreement Provider
directly affected thereby; or




(x)

amend or modify the definitions of “Hedging Agreement,” “Hedging Agreement
Provider” or “Secured Hedging Agreement” without the written consent of each
Hedging Agreement Provider directly affected thereby.




Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.  




Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrowers of any such amendment, modification or waiver.




Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.  




Section 9.2

Notices.  




Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, addressed to each such party at
the address set forth in this Section 9.2 or such Lender’s Administrative
Questionnaire, as applicable, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Notes.  




If to the Borrower or any other Credit Party:




Address:

8001 Aerial Center Parkway, Post Office Box 2009, Morrisville, NC 27560-2009

Attention:

Treasurer

Telephone:

(910) 379-4109

Fax:

(919) 379-4131







If to the Administrative Agent:




Wachovia Bank, National Association, as administrative agent

Address:

301 South College Street NC 5562, Charlotte, NC 28288

Attention:

Jorge Gonzalez

Telephone:

(704) 383-8461

Fax:

(704) 715-1117




with a copy to:




Wachovia Bank, National Association, as administrative agent

Address:

201 South College Street NC 0680, Charlotte, NC 28244

Attention:

Agency Services/Tim Murphy

Telephone:

(704) 715-4504




Section 9.3

No Waiver; Cumulative Remedies.  




No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.




Section 9.4

Survival of Representations and Warranties.  




All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.  




Section 9.5

Payment of Expenses and Taxes.  




The Borrowers agree, on a pro rata basis, (a) to pay or reimburse the Agents and
the Lead Arrangers for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (including, without limitation,
reasonable field examination expenses and charges), together with the reasonable
fees and disbursements of one outside counsel (other than local counsel as
necessary) to the Agents and the Lead Arrangers, (b) to pay or reimburse the
Agents and the Lead Arrangers for all their reasonable out-of-pocket expenses
incurred in connection with the arrangement and syndication of the facilities
established by this Agreement, (c) to pay or reimburse each Lender and each
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under, or defense against any actions arising out
of, this Agreement, the Notes and any such other documents, including, without
limitation, the reasonable fees and disbursements of counsel to the Agents and
to the Lenders (including reasonable allocated costs of in-house legal counsel),
(d) on demand, to pay, indemnify, and hold each Lender and each Agent harmless
from, all losses, liabilities, claims, damages or out-of-pocket expenses arising
out of or relating to the Credit Documents, the Borrowers’ use of Loan proceeds
or the Commitments, including, without limitation, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Credit Documents and any such other
documents, and (e) to pay, indemnify, and hold each Lender, the Agents, the Lead
Arrangers and their Affiliates (each an “indemnified party”) harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever (including, without limitation, reasonable fees and
disbursements of counsel to the Agents, the Lenders and the Lead Arrangers
(including  reasonable allocated costs of in-house legal counsel) and settlement
costs), which may at any time (including, without limitation, at any time
following the payment of the Credit Party Obligations) be imposed or incurred
with respect to the enforcement of the Credit Documents and the use, or proposed
use, of proceeds of the Loans (all of the foregoing, collectively, the
“indemnified liabilities”); provided, however, that the Borrower shall not have
any obligation hereunder to an indemnified party with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of such
indemnified party, as determined by a court of competent jurisdiction.  The
agreements in this Section 9.5 shall survive repayment of the Loans, Notes and
all other amounts payable hereunder.  




Section 9.6

Successors and Assigns; Participations.  




(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.




(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:




(i)

Minimum Amounts.  




(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and




(B)

in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of a Revolving Commitment, or $1,000,000, in the case of any assignment
in respect of a Term Loan Commitment or Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Administrative Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).




(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Tranches on a non-pro rata
basis.




(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:




(A)

the consent of the Administrative Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and




(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a Term Loan Commitment to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.




(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that only one such processing and recordation fee shall
be required for simultaneous assignments by a Lender and its Affiliates and
Approved Funds to a Lender and its Affiliates and Approved Funds.




(v)

No Assignment to Borrowers.  No such assignment shall be made to a Borrower or
any of the Borrowers’ Affiliates or Subsidiaries.




(vi)

No Assignment to Natural Persons.  No such assignment shall be made to a natural
person.




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.




(c)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.




(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Administrative Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders, Issuing Lender and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.




(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.16 and 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Administrative Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.18 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.18 as though it were a
Lender.  




(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank without having the requirements of this
Section apply to such pledge or assignment; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto unless
and until the requirements for assignment are satisfied in connection with such
pledge or assignment.  




(g)

Tax Forms. At the time of each assignment pursuant to this Section 9.6 to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for federal
income tax purposes, the respective assignee Lender shall provide to the
Borrowers and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a Tax Exempt Certificate) described in Section 2.18.




(h)

Securitization. The Credit Parties hereby acknowledge that the Lenders and each
of their Affiliates may sell or securitize all or any part of their respective
Loans (a “Securitization”) through the pledge of all or any part of such Loans
as collateral security for loans to such Lenders or their Affiliates or through
the sale of all or any part of the Loans or the issuance of direct or indirect
interests in all or any part of the Loans, which Loans to such Lenders or their
Affiliates or direct or indirect interests may be rated by Moody’s, S&P or one
or more other rating agencies (the “Rating Agencies”); provided that no such
sale, securitization or pledge shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto unless and until the requirements for assignment are satisfied
in connection with such sale, securitization or pledge.  The Credit Parties
shall cooperate with such Lenders and their Affiliates, at no cost to the Credit
Parties, to effect the Securitization, including by (i) executing such
additional documents, as reasonably requested by such Lenders in connection with
such Securitization, provided such additional documents shall not affect any
Credit Party’s rights and obligations under any of the Credit Documents and
(ii) providing such information as may be reasonably requested by such Lenders
in connection with the rating of the Loans or the Securitization, provided that
any Person that is provided such information by such Lenders or their Affiliates
shall agree to be bound by the provisions of Section 9.16.  Any such Lender or
any of its Affiliates that enters into the Securitization shall be required to
pay the fees charged by the Rating Agencies for the issuance and the
maintenance, if applicable, of the ratings assigned in connection with the
Securitization.




Section 9.7.

Adjustments; Set-off.  




(a)

Each Lender agrees that if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrowers agree that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.  




(b)

In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Company, any such notice being expressly
waived by the Company to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Company, or any part thereof
in such amounts as such Lender may elect, against and on account of the
obligations and liabilities of the Company to such Lender hereunder and claims
of every nature and description of such Lender against the Company, in any
currency, whether arising hereunder, under the Notes or under any documents
contemplated by or referred to herein or therein, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured.  The
aforesaid right of set-off may be exercised by such Lender against the Company
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Company, or against anyone else claiming through or against the Company or
any such trustee in bankruptcy, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the Company and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.




(c)

In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Dutch Borrower, any such notice being
expressly waived by the Dutch Borrower to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Dutch Borrower, or any
part thereof in such amounts as such Lender may elect, against and on account of
the obligations and liabilities of the Dutch Borrower to such Lender hereunder
and claims of every nature and description of such Lender against the Dutch
Borrower, in any currency, whether arising hereunder, under the Notes or under
any documents contemplated by or referred to herein or therein, as such Lender
may elect, whether or not such Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The aforesaid right of set-off may be exercised by such Lender
against the Dutch Borrower or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Dutch Borrower, or against anyone else
claiming through or against the Dutch Borrower or any such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by such Lender
prior to the occurrence of any Event of Default.  Each Lender agrees promptly to
notify the Dutch Borrower and the Administrative Agent after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.




Section 9.8

Table of Contents and Section Headings.  




The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
 




Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution.




(a)

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.




(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.




Section 9.10

Severability.  




Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  




Section 9.11

Governing Law.  




THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).




Section 9.12

Consent to Jurisdiction and Service of Process.  




All judicial proceedings brought against any Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Agreement, each
of the Borrowers and the other Credit Parties accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available.  To the extent permitted by applicable
law (including, without limitation, the Hague Convention on the Service Abroad
of Judicial and Extra-Judicial Documents in Civil and Commercial Matters), each
of the Borrowers and the other Credit Parties irrevocably agrees that all
service of process in any such proceedings in any such court may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address set forth in
Section 9.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto, such service being hereby acknowledged by
each of the Borrowers and the other Credit Parties to be effective and binding
service in every respect.  Each of the Borrowers, the other Credit Parties, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction.  Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of any Lender to bring proceedings against the
Borrowers or the other Credit Parties in the court of any other jurisdiction.
 The Dutch Borrower hereby appoints the Company to act as its agent for purposes
of receiving service of process pursuant to the terms of this Section 9.14 and
agrees that any service of process to the Dutch Borrower may be effected by
delivering such service of process to the Company at its address set forth in
Section 9.2.




Section 9.13

Arbitration.  




(a)

Notwithstanding the provisions of Section 9.14 to the contrary, upon demand of
any party hereto, whether made before or within three (3) months after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement and other Credit
Documents (“Disputes”) between or among parties to this Agreement shall be
resolved by binding arbitration as provided herein.  Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder.  Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.  




Arbitration shall be conducted under and governed by the Commercial Arbitration
Rules (the “Arbitration Rules”) of the American Arbitration Association (the
“AAA”) and Title 9 of the U.S. Code.  All arbitration hearings shall be
conducted in Charlotte, North Carolina.  A hearing shall begin within ninety
(90) days of demand for arbitration and all hearings shall be concluded within
120 days of demand for arbitration.  These time limitations may not be extended
unless a party shows cause for extension and then no more than a total extension
of sixty (60) days.  The expedited procedures set forth in Rule 51 et seq. of
the Arbitration Rules shall be applicable to claims of less than $1,000,000.
 All applicable statutes of limitation shall apply to any Dispute.  A judgment
upon the award may be entered in any court having jurisdiction.  Arbitrators
shall be licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA.  The parties hereto do not waive applicable
Federal or state substantive law except as provided herein.  




(b)

Notwithstanding the preceding binding arbitration provisions, the Administrative
Agent, the Lenders, the Borrowers and the other Credit Parties agree to
preserve, without diminution, certain remedies that the Administrative Agent on
behalf of the Lenders may employ or exercise freely, independently or in
connection with an arbitration proceeding or after an arbitration action is
brought.  The Administrative Agent on behalf of the Lenders shall have the right
to proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as and if applicable (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted under Credit Documents or under applicable law or by
judicial foreclosure and sale, including a proceeding to confirm the sale;
(ii) all rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property and
giving notices to and collecting obligations from account debtors;
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (iv) when applicable, a judgment by
confession of judgment.  Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a party in a
Dispute.  




(c)

The parties hereto agree that they shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.  




(d)

By execution and delivery of this Agreement, each of the parties hereto accepts,
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction relating to any arbitration proceedings conducted
under the Arbitration Rules in Charlotte, North Carolina and irrevocably agrees
to be bound by any final judgment rendered thereby in connection with this
Agreement from which no appeal has been taken or is available.




Section 9.14.

Confidentiality.  




Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document or Secured Hedging Agreement or any
action or proceeding relating to this Agreement, any other Credit Document or
Secured Hedging Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and their
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Administrative Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.




For purposes of this Section, “Information” means all information received from
any Borrower or any of its Subsidiaries relating to any Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Borrower or
any of its Subsidiaries, provided that, in the case of information received from
any Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential or as to which it
is reasonably clear such information is not public.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.




Section 9.15

Acknowledgments.  




The Borrowers and the other Credit Parties each hereby acknowledges that:  




(a)

it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;  




(b)

neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to the Borrowers or any other Credit Party arising out of or in
connection with this Agreement and the relationship between Administrative Agent
and Lenders, on one hand, and the Borrowers and the other Credit Parties, on the
other hand, in connection herewith is solely that of debtor and creditor; and  




(c)

no joint venture exists among the Lenders or among the Borrowers or the other
Credit Parties and the Lenders.  




Section 9.16

Waivers of Jury Trial; Waiver of Consequential Damages.  




EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




Section 9.17

Patriot Act Notice.




Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.




Section 9.18

Judgment Currency.




If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each of the
Credit Parties in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase Dollars with the Judgment
Currency.  If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent or such Lender in Dollars, the Applicable
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender or the Person to whom such
obligation was owing against such loss.  If the amount of Dollars so purchased
is greater than the sum originally due to the Administrative Agent or such
Lender in such currency, the Administrative Agent and the Lenders agree to apply
such excess to any Credit Party Obligations then due and payable in accordance
with the terms of Section 2.12.




Section 9.19

Continuing Agreement.




This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, LOC Obligations, interest, fees and other
Credit Party Obligations (other than Unasserted Obligations) have been paid in
full and all Commitments and Letters of Credit have been terminated (all of the
foregoing, collectively, “Termination”); provided that it is acknowledged and
agreed that the Unasserted Obligations shall survive Termination and shall
remain in full force in effect until satisfied in full.  Upon Termination, the
Credit Parties shall have no further obligations (other than Unasserted
Obligations) under the Credit Documents and the Administrative Agent shall, at
the request and expense of the Borrowers, deliver all the Collateral in its
possession to the Borrowers and release all Liens on the Collateral; provided
that should any payment, in whole or in part, of the Credit Party Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all Liens of the Administrative Agent shall reattach to the
Collateral and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Credit Party Obligations.




Section 9.20

Dutch Representations.




(a)

The Dutch Borrower represents and warrants to each Lender and the Administrative
Agent that (i) it has done what may reasonably be expected of it to verify the
status of each Person which is a Lender, with respect to the Dutch Borrower, as
a PMP and (ii) it has not received and will not receive any repayable funds
(opvorderbare gelden) from Persons other than PMPs or from beyond a restricted
circle.




(b)

Each Lender represents to the Dutch Borrower that (i) it is a PMP and will
continue to be a PMP so long as it remains a Lender with respect to the Dutch
Borrower hereunder and (ii) each Person that becomes a Lender after the Closing
Date represents that it is a PMP on the date it becomes a Lender and will
continue to be a PMP so long as it remains a Lender with respect to the Dutch
Borrower hereunder.  Each Lender acknowledges that the Dutch Borrower has relied
upon such representation.










ARTICLE X

GUARANTY OF COMPANY OBLIGATIONS




Section 10.1

The Domestic Guaranty.  




In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement with the Company
or any of its Domestic Subsidiaries and to extend credit hereunder and
thereunder, and in recognition of the direct benefits to be received by the
Domestic Guarantors from the Extensions of Credit hereunder and the extensions
of credit under any Secured Hedging Agreement, each of the Domestic Guarantors
hereby agrees with the Administrative Agent and the Lenders as follows: each
Domestic Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all indebtedness of the Company to the Administrative Agent, the Lenders and
the Hedging Agreement Providers.  If any or all of the indebtedness of the
Company to the Administrative Agent and the Lenders becomes due and payable
hereunder, each Domestic Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders and the Hedging Agreement
Providers, or order, on demand, together with any and all reasonable expenses
which may be incurred by the Administrative Agent, the Lenders or the Hedging
Agreement Providers in collecting any of the indebtedness.  The word
“indebtedness” is used in this Article X in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of the
Company, including  all Credit Party Obligations of the Company, arising in
connection with this Agreement, the other Credit Documents or any Secured
Hedging Agreement, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Company may be liable individually or jointly
with others, whether or not recovery upon such indebtedness may be or hereafter
become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable.  The Domestic
Guaranty set forth in this Article X is a guaranty of timely payment and not of
collection.




Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Domestic Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Domestic
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).  




Section 10.2

Bankruptcy.  




Additionally, each of the Domestic Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all indebtedness of the
Company to the Lenders and the Hedging Agreement Providers whether or not due or
payable by the Company upon the occurrence of any of the events specified in
Section 7.1(e), and unconditionally promises to pay such indebtedness to the
Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States.
 Each of the Domestic Guarantors further agrees that to the extent that the
Company or a Domestic Guarantor shall make a payment or a transfer of an
interest in any property to the Administrative Agent, any Lender or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Company or a Domestic
Guarantor, the estate of the Company or a Domestic Guarantor, a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.  




Section 10.3

Nature of Liability.  




The liability of each Domestic Guarantor hereunder is exclusive and independent
of any security for or other Domestic Guaranty of the indebtedness of the
Company whether executed by any such Domestic Guarantor, any other Domestic
Guarantor or by any other party, and no Domestic Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Company or by any other party, (b) any other continuing or other Domestic
Guaranty, undertaking or maximum liability of a Domestic Guarantor or of any
other party as to the indebtedness of the Company, (c) any payment on or in
reduction of any such other Domestic Guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Company, or (e) any payment made to the Administrative Agent, the Lenders or any
Hedging Agreement Provider on the indebtedness which the Administrative Agent,
such Lenders or such Hedging Agreement Provider repay the Company pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Domestic Guarantors waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding.  




Section 10.4

Independent Obligation.  




The obligations of each Domestic Guarantor hereunder are independent of the
obligations of any other Domestic Guarantor or the Company, and a separate
action or actions may be brought and prosecuted against each Domestic Guarantor
whether or not action is brought against any other Domestic Guarantor or the
Company and whether or not any other Domestic Guarantor or the Company is joined
in any such action or actions.  




Section 10.5

Authorization.  




Each of the Domestic Guarantors authorizes the Administrative Agent, each Lender
and each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the indebtedness or any part thereof in accordance
with this Agreement, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Domestic Guarantor or any other
party for the payment of the Domestic Guaranty or the indebtedness and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Domestic Guarantors, the Company or other obligors.  




Section 10.6

Reliance.  




It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Company or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.  




Section 10.7

Waiver.  




(a)

Each of the Domestic Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the Company,
any other Domestic Guarantor or any other party, (ii) proceed against or exhaust
any security held from the Company, any other Domestic Guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever.  Each of the
Domestic Guarantors waives any defense based on or arising out of any defense of
the Company, any other Domestic Guarantor or any other party other than payment
in full of the indebtedness, including, without limitation, any defense based on
or arising out of the disability of the Company, any other Domestic Guarantor or
any other party, or the unenforceability of the indebtedness or any part thereof
from any cause, or the cessation from any cause of the liability of the Company
other than payment in full of the indebtedness.  The Administrative Agent or any
of the Lenders may, at their election, exercise any right or remedy the
Administrative Agent and any Lender may have against the Company or any other
party, or any security, without affecting or impairing in any way the liability
of any Domestic Guarantor hereunder except to the extent the indebtedness has
been paid.  Each of the Domestic Guarantors waives any defense arising out of
any such election by the Administrative Agent and each of the Lenders, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Domestic Guarantors against the
Company or any other party.  




(b)

Each of the Domestic Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Domestic Guaranty, and notices of the existence, creation or incurring of
new or additional indebtedness.  Each Domestic Guarantor assumes all
responsibility for being and keeping itself informed of the Company’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the indebtedness and the nature, scope and extent of the risks
which such Domestic Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such Domestic Guarantor of information known to it regarding such circumstances
or risks.  




(c)

Each of the Domestic Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Domestic
Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Company or any other Domestic Guarantor of the indebtedness of the
Company owing to the Lenders or any such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the Domestic Guaranty until such
time as the Loans hereunder shall have been paid and the Commitments have been
terminated.  Each of the Domestic Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Hedging Agreement Provider now has or may hereafter have
against any Other Party, any endorser or any other Domestic Guarantor of all or
any part of the indebtedness of the Company and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or any such Hedging Agreement Provider to secure payment of the
indebtedness of the Company until such time as the Loans hereunder shall have
been paid and the Commitments have been terminated.  




Section 10.8

Limitation on Enforcement.  




The Lenders and the Hedging Agreement Providers agree that this Domestic
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders and that no Lender or Hedging
Agreement Provider shall have any right individually to seek to enforce or to
enforce the Domestic Guaranty, it being understood and agreed that such rights
and remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Hedging
Agreement Provider under any Secured Hedging Agreement.  The Lenders and the
Hedging Agreement Providers further agree that this Domestic Guaranty may not be
enforced against any director, officer, employee or stockholder of the Domestic
Guarantors.  




Section 10.9

Confirmation of Payment.  




The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the indebtedness and obligations which are the subject of the
Domestic Guaranty and termination of the Commitments relating thereto, confirm
to the Company, the Domestic Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 10.2.  







ARTICLE XI

GUARANTY OF THE DUTCH BORROWER OBLIGATIONS




Section 11.1

The Foreign Guaranty.  




In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement with the Dutch
Borrower or any of its Subsidiaries and to extend credit hereunder and
thereunder, and in recognition of the direct benefits to be received by the
Foreign Guarantors from the Extensions of Credit to the Dutch Borrower hereunder
and the extensions of credit under any Secured Hedging Agreement, each of the
Foreign Guarantors hereby agrees with the Administrative Agent and the Lenders
as follows:  each Foreign Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Dutch Borrower to the
Administrative Agent, the Lenders and the Hedging Agreement Providers.  If any
or all of the indebtedness of the Dutch Borrower to the Administrative Agent and
the Lenders becomes due and payable hereunder, each Foreign Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders and the Hedging Agreement Providers, or order, on demand, together
with any and all reasonable expenses which may be incurred by the Administrative
Agent, the Lenders or the Hedging Agreement Providers in collecting any of the
indebtedness.  The word “indebtedness” is used in this Article XI in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Dutch Borrower, including  all Credit Party Obligations of
the Dutch Borrower, arising in connection with this Agreement, the other Credit
Documents or any Secured Hedging Agreement, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Dutch Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.   The Foreign Guaranty set forth in this Article XI is a guaranty
of timely payment and not of collection.




Section 11.2

Bankruptcy.  




Additionally, each of the Foreign Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all indebtedness of the
Dutch Borrower to the Lenders and the Hedging Agreement Providers whether or not
due or payable by the Dutch Borrower upon the occurrence of any of the events
specified in Section 7.1(e), and unconditionally promises to pay such
indebtedness to the Administrative Agent for the account of the Lenders and to
any such Hedging Agreement Provider, or order, on demand, in lawful money of the
United States.  Each of the Foreign Guarantors further agrees that to the extent
that the Dutch Borrower or a Foreign Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any Lender
or any Hedging Agreement Provider, which payment or transfer or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Dutch Borrower or a
Foreign Guarantor, the estate of the Dutch Borrower or a Foreign Guarantor, a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.  




Section 11.3

Nature of Liability.  




The liability of each Foreign Guarantor hereunder is exclusive and independent
of any security for or other Foreign Guaranty of the indebtedness of the Dutch
Borrower whether executed by any such Foreign Guarantor, any other Foreign
Guarantor or by any other party, and no Foreign Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Dutch Borrower or by any other party, (b) any other continuing or other
Foreign Guaranty, undertaking or maximum liability of a Foreign Guarantor or of
any other party as to the indebtedness of the Dutch Borrower, (c) any payment on
or in reduction of any such other Foreign Guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Dutch Borrower, or (e) any payment made to the Administrative Agent, the Lenders
or any Hedging Agreement Provider on the indebtedness which the Administrative
Agent, such Lenders or such Hedging Agreement Provider repay the Dutch Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Foreign Guarantors
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding.  




Section 11.4

Independent Obligation.  




The obligations of each Foreign Guarantor hereunder are independent of the
obligations of any other Foreign Guarantor or the Dutch Borrower, and a separate
action or actions may be brought and prosecuted against each Foreign Guarantor
whether or not action is brought against any other Foreign Guarantor or the
Dutch Borrower and whether or not any other Foreign Guarantor or the Dutch
Borrower is joined in any such action or actions.  




Section 11.5

Authorization.  




Each of the Foreign Guarantors authorizes the Administrative Agent, each Lender
and each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the indebtedness or any part thereof in accordance
with this Agreement, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Foreign Guarantor or any other
party for the payment of the Foreign Guaranty or the indebtedness and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Foreign Guarantors, the Dutch Borrower or other obligors.  




Section 11.6

Reliance.  




It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Dutch Borrower
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.  




Section 11.7

Waiver.  




(a)

Each of the Foreign Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the Dutch
Borrower, any other Foreign Guarantor or any other party, (ii) proceed against
or exhaust any security held from the Dutch Borrower, any other Foreign
Guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever.  Each of the Foreign Guarantors waives any defense based on or
arising out of any defense of the Dutch Borrower, any other Foreign Guarantor or
any other party other than payment in full of the indebtedness, including,
without limitation, any defense based on or arising out of the disability of the
Dutch Borrower, any other Foreign Guarantor or any other party, or the
unenforceability of the indebtedness or any part thereof from any cause, or the
cessation from any cause of the liability of the Dutch Borrower other than
payment in full of the indebtedness.  The Administrative Agent or any of the
Lenders may, at their election, exercise any right or remedy the Administrative
Agent and any Lender may have against the Dutch Borrower or any other party, or
any security, without affecting or impairing in any way the liability of any
Foreign Guarantor hereunder except to the extent the indebtedness has been paid.
 Each of the Foreign Guarantors waives any defense arising out of any such
election by the Administrative Agent and each of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Foreign Guarantors against the Dutch
Borrower or any other party.  




(b)

Each of the Foreign Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the Foreign
Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness.  Each Foreign Guarantor assumes all responsibility for
being and keeping itself informed of the Dutch Borrower’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the indebtedness and the nature, scope and extent of the risks which such
Foreign Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Foreign
Guarantor of information known to it regarding such circumstances or risks.  




(c)

Each of the Foreign Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Foreign
Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Dutch Borrower or any other Foreign Guarantor of the indebtedness of
the Dutch Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the Foreign Guaranty until such
time as the Loans hereunder shall have been paid and the Commitments have been
terminated.  Each of the Foreign Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or the Hedging Agreement Providers now have or may hereafter have
against any Other Party, any endorser or any other Foreign Guarantor of all or
any part of the indebtedness of the Dutch Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or any Hedging Agreement Provider to secure payment of the
indebtedness of the Dutch Borrower until such time as the Loans hereunder shall
have been paid and the Commitments have been terminated.  




Section 11.8

Limitation on Enforcement.  




The Lenders and the Hedging Agreement Providers agree that this Foreign Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no Lender or Hedging Agreement
Provider shall have any right individually to seek to enforce or to enforce the
Foreign Guaranty, it being understood and agreed that such rights and remedies
may be exercised by the Administrative Agent for the benefit of the Lenders
under the terms of this Agreement and for the benefit of any Hedging Agreement
Provider under any Secured Hedging Agreement.  The Lenders and the Hedging
Agreement Providers further agree that this Foreign Guaranty may not be enforced
against any director, officer, employee or stockholder of the Foreign
Guarantors.  




Section 11.9

Limitation on Guaranty of Alliance AG  




Notwithstanding any provision to the contrary contained herein or in any of the
other Credit Documents, the following shall apply to Alliance AG’s Guaranty
Obligations as Foreign Guarantor (the “Alliance AG Guaranty”):




(a)

Alliance AG hereby represents and warrants that, prior to entering into this
Agreement, Alliance AG has taken the necessary steps to ensure that, subject to
execution of and performance under this Agreement, Alliance AG shall be
receiving arm’s length compensation for the Alliance AG Guaranty.  The parties
to this Agreement acknowledge that, notwithstanding the foregoing and anything
to the contrary elsewhere in this Agreement or any of the other Credit
Documents, the risk exists that, in the event and at the time of the enforcement
of this Agreement, (i) the Swiss Federal Tax Administration may qualify all or
part of the payments by Alliance AG under the Alliance AG Guaranty as a
constructive profit distribution and/or (ii) payments by Alliance AG under the
Alliance AG Guaranty may qualify under Swiss corporate law as constructive
profit distribution and/or repayment of capital by Alliance AG (in either case a
“Constructive Profit Distribution”).




(b)

Upon the occurrence and during the continuance of an Event of Default, Alliance
AG hereby appoints the Administrative Agent, for the benefit of the Lenders, to
seek and obtain, prior to enforcement of the Alliance AG Guaranty, a ruling from
the Swiss Federal Tax Administration confirming that the payments by Alliance AG
under the Alliance AG Guaranty (the “Alliance AG Guaranty Payments”) will not be
qualified as Constructive Profit Distribution.  The Administrative Agent, on
behalf of the Lenders, hereby agrees and undertakes to Alliance AG that
enforcement of the Alliance AG Guaranty shall not be imposed on Alliance AG
without obtaining such ruling from the Swiss Federal Tax Administration.
 Alliance AG hereby agrees and undertakes to provide the Administrative Agent,
for the benefit of the Lenders, with reasonable and bona fide support, including
but not limited to copies of all relevant corporate documents (including,
without limitation, any shareholders’ and/or board resolutions of Alliance AG to
enter into this Agreement) to allow the request for the above ruling to be filed
with the Swiss Federal Tax Administration without delay.




(c)

In the event that the Swiss Federal Tax Administration confirms that the
Alliance AG Guaranty Payments will not be qualified as Constructive Profit
Distribution, the Administrative Agent may seek, subject to the terms of
Section 11.9(e) and (f), immediate enforcement under the Alliance AG Guaranty
for the benefit of the Lenders without further notice.




(d)

In the event that the Swiss Federal Tax Administration opines that all or part
of the Alliance AG Guaranty Payments must be qualified as Constructive Profit
Distribution, the Administrative Agent may seek, subject to the terms of
Section 11.9(e) and (f), immediate enforcement under the Alliance AG Guaranty
only for such part (if any) of the Alliance AG Guaranty Payments which are not
qualified as Constructive Profit Distribution. Upon the request of the
Administrative Agent, Alliance AG hereby agrees and undertakes to provide the
Administrative Agent with reasonable and bona fide support (such as, without
limitation, the filing of appeals before the competent authorities and/or
courts) to challenge a negative ruling or decision of the Swiss Federal Tax
Administration with respect to such part of the Alliance AG Guaranty Payments
qualified by the Swiss Federal Tax Administration as a Constructive Profit
Distribution.




(e)

If and to the extent payments on the Alliance AG Guaranty have to be qualified
under Swiss corporate law as a Constructive Profit Distribution (the part, if
any, qualified as Constructive Profit Distribution being hereafter referred to
as the “Shortfall on Enforcement”), the Shortfall on Enforcement shall only
become enforceable from time to time and used for application to the Credit
Party Obligations of Alliance AG within the limit of the maximum amount of the
profits of Alliance AG available for distribution as dividends from time to
time, i.e. the balance sheet profits (if any) and any reserves available for
such purpose in each case in accordance with Article 675 Section 2 and
Article 671 Sections 1-3 of the Swiss Code of Obligations, less any amount for
Swiss withholding taxes payable in respect thereof, until the aggregate
cumulative amount of such profits and reserves reaches the Shortfall on
Enforcement. Any payments on the Alliance AG Guaranty received by the
Administrative Agent in excess of the Shortfall on Enforcement shall be promptly
repaid by the Administrative Agent to Alliance AG.




(f)

For the purposes of reducing the Shortfall on Enforcement, the amount of profits
of Alliance AG available from time to time for distribution to the
Administrative Agent, for the benefit of the Lenders, shall be determined by a
resolution of the annual shareholders’ meeting of Alliance AG, based on an
audited balance sheet of Alliance AG as required under Swiss corporate law, and
on a confirmation by the auditors of Alliance AG that they have examined the
balance sheet and that the amount for which enforcement is sought is in
conformity with applicable Swiss corporate laws for the protection of share
capital and legal reserves, to the extent they are not freely available, and
with such accounting standards as then applied by the auditors of Alliance AG.
 However, such recovery amount shall at no time be less than the unrestricted
equity capital surplus  (including the unrestricted part of general (legal)
reserves, restricted reserves which may be converted into free reserves, other
free reserves, retained earnings and current net profits) available (as the case
may be after a conversion/re-qualification) for distribution to the
shareholder(s) of Alliance AG under Swiss corporate law and practice at the time
or times enforcement by the Administrative Agent, for the benefit of the
Lenders, in accordance with this Agreement is sought.




(g)

To the extent (but only to the extent) that all or part of the Alliance AG
Guaranty Payments are requalified by the Swiss Federal Tax Administration as a
Constructive Profit Distribution after their disbursement by Alliance AG to the
Administrative Agent, on behalf of the Lenders, and to the extent the Alliance
AG Guaranty Payments are made without Alliance AG having retained or withheld
any Swiss withholding tax from such Alliance AG Guaranty Payments, the
Administrative Agent hereby undertakes to timely file a related report with and
pay, on behalf of the Lenders, the relevant tax amount (if any) to the Swiss
Federal Tax Administration.




(h)

To the extent (but only to the extent) that Alliance AG is required to make any
Swiss withholding tax payment directly to the Swiss Federal Tax Administration
as a result of a requalification by the Swiss Federal Tax Administration of the
Alliance AG Guaranty Payments as a Constructive Profit Distribution after their
disbursement by Alliance AG to the Administrative Agent, on behalf of the
Lenders, and to the extent the Alliance AG Guaranty Payments are made without
Alliance AG having retained or withheld such Swiss withholding tax from such
Alliance AG Guaranty Payments, the Administrative Agent, on behalf of the
Lenders, agrees and undertakes to indemnify Alliance AG for such payments.  This
indemnification obligation shall extend to any director of Alliance AG to the
extent that such director becomes personally liable for the payment of such
Swiss withholding tax in the event of a liquidation of Alliance AG as a result
of enforcement under this Agreement.  




(i)

Alliance AG hereby agrees and undertakes to provide all necessary and bona fide
support to the Administrative Agent, for the benefit of the Lenders, to allow
the Administrative Agent and the Lenders to obtain, and the Administrative Agent
and the Lenders agree to attempt to obtain, any refund of withholding tax
described in this Section 11.9 as provided for under the relevant tax treaties
then in force.  The amount of any such refund shall be applied to reduce the
Shortfall on Enforcement and, if and to the extent such reduction causes the
Shortfall on Enforcement to be a negative amount, shall be paid (by the
Administrative Agent or Lenders, as appropriate) to Alliance AG.




Section 11.10

Confirmation of Payment.  




The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the indebtedness and obligations which are the subject of the
Foreign Guaranty and termination of the Commitments relating thereto, confirm to
the Dutch Borrower, the Foreign Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 11.2.  




ARTICLE XII

SPECIAL PROVISIONS APPLICABLE TO LENDERS
UPON THE OCCURRENCE OF A SHARING EVENT




Section 12.1

Participations.




Upon the occurrence of a Sharing Event, the Lenders shall automatically and
without further action be deemed to have exchanged interests (including funding
obligations) in the outstanding Loans and outstanding Letters of Credit such
that, in lieu of the interests (and funding obligations) of each Lender in each
Loan and each outstanding Letter of Credit, such Lender shall hold an interest
in all Revolving Loans, Swingline Loans and Term Loan B made to the Borrowers
and all outstanding Letters of Credit issued for the account of such Persons or
their Subsidiaries at such time (including all funding obligations in respect of
unfunded Participation Interests), whether or not such Lender shall previously
have participated therein, equal to such Lender’s Exchange Percentage thereof.
 The foregoing exchanges shall be accomplished automatically pursuant to this
Section 12.1 through purchases and sales of participations in the various Loans
and outstanding Letters of Credit as required hereby, although at the request of
the Administrative Agent each Lender hereby agrees to enter into customary
participation agreements approved by the Administrative Agent to evidence the
same.  At the request of the Administrative Agent, each Lender which has sold
participations in any of its Loans and outstanding Letters of Credit as provided
above (through the Administrative Agent) will deliver to each Lender (through
the Administrative Agent) which has so purchased a participating interest
therein a participation certificate in the appropriate amount as determined in
conjunction with the Administrative Agent.  It is understood that the amount of
funds delivered by each Lender shall be calculated on a net basis, giving effect
to both the sales and purchases of participations by the various Lenders as
required above.




Section 12.2

Administrative Agent’s Determinations Binding.




All determinations by the Administrative Agent pursuant to this Article XII
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Loans and Letters of Credit and
other Extensions of Credit hereunder in accordance with the provisions hereof.
 Absent manifest error, all determinations by the Administrative Agent hereunder
shall be binding on the Credit Parties and each of the Lenders.  The
Administrative Agent shall have no liability to any Credit Party or Lender
hereunder for any determinations made by it hereunder except to the extent
resulting from the Administrative Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).




Section 12.3

Participation Payments in Dollars.




Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all Revolving Commitments shall be automatically
terminated and (c) all outstanding LIBOR Rate Loans shall be converted to
Alternate Base Rate Loans and the Applicable Borrower shall be responsible for
all funding losses and expenses associated therewith in accordance with the
terms of Section 2.17.  Notwithstanding anything to the contrary contained
above, the failure of any Lender to purchase its participating interests as
required above in any Extensions of Credit upon the occurrence of a Sharing
Event shall not relieve any other Lender of its obligation hereunder to purchase
its participating interests in a timely manner, but no Lender shall be
responsible for the failure of any other Lender to purchase the participating
interest to be purchased by such other Lender on any date.




Section 12.4

Delinquent Participation Payments.




If any amount required to be paid by any Lender pursuant to this Article XII is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts payable under this
Article XII shall be conclusive in the absence of manifest error.  Amounts
payable by any Lender pursuant to this Article XII shall be paid to the
Administrative Agent for the account of the relevant Lenders; provided that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such other Lender the amounts owing to such other Lenders, then the amounts
shall be paid to the Administrative Agent for its own account.




Section 12.5

Settlement of Participation Payments.




Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XII, the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.




Section 12.6

Participation Obligations Absolute.




Each Lender’s obligation to purchase participating interests pursuant to this
Article XII shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (d) any breach of this Agreement by any Credit Party, any Lender
or any other Person, or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.




Section 12.7

Increased Costs; Indemnities.




Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Borrowers
any increased costs and indemnities (including, without limitation, pursuant to
Section 2.15, 2.16, 2.17, 2.18 and 9.5) directly from the Borrowers to the same
extent as if it were the direct Lender as opposed to a participant therein and
(b) each Lender which has sold such participations shall be entitled to receive
from the Borrowers indemnification from and against any and all Taxes imposed as
a result of the sale of the participations pursuant to this Article XII.  Each
Borrower acknowledges and agrees that, upon the occurrence of a Sharing Event
and after giving effect to the requirements of this Article XII, increased Taxes
may be owing by it pursuant to Section 2.18, which Taxes shall be paid (to the
extent provided in Section 2.18) by the respective Borrower or Borrowers,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Article XII.
 Upon the request of a Borrower, each Lender agrees, at such Borrower’s expense,
to file such tax forms and take such other actions as may be reasonably
requested by such Borrower in order to reduce or eliminate the Taxes paid or
reimbursed by such Borrower pursuant to this Section 12.7 or to obtain a refund
of all or a portion of such Taxes.




Section 12.8

Provisions Solely to Effect Intercreditor Agreement.




The provisions of this Article XII are and are intended solely for the purpose
of effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors.  Except as contemplated by Sections 12.3 and 12.7, none of the
Credit Parties shall have any rights or obligations under this Article XII.
 Nothing contained in this Article XII is intended to or shall impair the
obligations of the Credit Parties, which are absolute and unconditional, to pay
the Credit Party Obligations of such Credit Parties as and when the same shall
become due and payable in accordance with their terms.




Section 12.9

No Novation.




This Agreement shall not constitute a novation, extinguishment or substitution
of the obligations of the Credit Parties under the Existing Credit Agreement or
in any way release or impair the rights, duties, Credit Party Obligations or
Liens created pursuant to the Existing Credit Agreement or any other Credit
Document or affect the relative priorities thereof, in each case to the extent
in force and effect thereunder as of the Closing Date and except as modified
hereby or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties, Credit Party Obligations
and Liens are assumed, ratified and affirmed by the Borrowers and each other
Credit Party.




















1




C

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.  







COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:

Name:

Title:







By:

Name:

Title:







DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:

Name:

Title:







DOMESTIC GUARANTORS:

[NONE]







FOREIGN GUARANTORS:

ALLIANCE ONE INTERNATIONAL AG







By:

Name:

Title:







[signatures continue]




















ADMINISTRATIVE AGENT

AND LENDERS:

[The undersigned hereby executes this Agreement on behalf of itself and,
pursuant to the power of attorney granted to the Administrative Agent by each of
the Lenders, each of the Lenders:]




WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender  







By:

Name:

Title:




[Must be Properly Notarized]




[STATE OF




COUNTY OF







I, a Notary Public of the County and State aforesaid, certify that personally
came before me this day and acknowledged that (s)he is ____________________
Secretary of, a national banking association, and that by authority duly given
and as the act of the corporation, the foregoing instrument was signed in its
name by its _____________ President, sealed with its bank seal and attested by
___________________ as its _____________ Secretary.




WITNESS my hand and official stamp or seal, this ____ day of _________________,
____.













Notary Public







My Commission Expires:




_______________________




[NOTARIAL SEAL]]







[signatures continue]





1

C










ING BANK N.V., LONDON BRANCH,

as a Lender







By:

Name:

Title:







By:

Name:

Title:










[signatures continue]





1

C







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender







By:

Name:

Title:







By:

Name:

Title:








1

C